Case 2:15-cv-00201-SMJ       ECF No. 377-1       filed 01/28/20   PageID.15335 Page 1 of 151




                                                 EXHIBIT A
 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 5
Case 2:15-cv-00201-SMJ       ECF No. 377-1       filed 01/28/20   PageID.15336 Page 2 of 151




                               Expert Report

                               Monsanto’s Manufacture, Promotion and Sale of
                               Polychlorinated Biphenyls (PCBs)


                               City of Spokane, v. Monsanto Company, et al.
                                          CASE NO. 15-CV-00201-SMJ


                               Prepared for:
                               Baron and Budd, P.C.
                               3102 Oak Lawn Avenue, Suite 1100
                               Dallas, Texas 75219




                               Jack V. Matson, Ph.D., PE



                               August 6, 2019




                                                                        Matson & Associates Inc
                                                                        331 East Foster Avenue
                                                                        State College, PA 16801
                                                                        Phone: 814.231.5253




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 6
Case 2:15-cv-00201-SMJ                         ECF No. 377-1                   filed 01/28/20                PageID.15337 Page 3 of 151



                                                                 Table of Contents
  I.   Qualifications .................................................................................................................................... 1
  II. Basis of Opinions ............................................................................................................................... 1
  III. Compensation ................................................................................................................................... 2
  IV. Methodology .................................................................................................................................... 2
  V. Opinions ........................................................................................................................................... 2
  VI. Executive Summary ........................................................................................................................... 2
  VII. Polychlorinated Biphenyls (PCBs) and Aroclors: Properties, Manufacture, Use, Sales, Toxicity and
       Environmental Contamination........................................................................................................... 7
  VIII. Literature defining corporate social responsibility and Monsanto’s own corporate positions on social
        responsibility................................................................................................................................... 23
  IX. Monsanto promoted and sold PCBs as plasticizers for uses open to the environment. .................... 29
  X. Monsanto promoted and sold PCBs for hydraulic fluids, lubricants and heat transfer fluids that were
     used in equipment prone to leaks and spills during operation and maintenance. ............................ 43
  XI. Monsanto continued promoting and selling PCBs despite scientific reports of PCB contamination of
      the environment. ............................................................................................................................ 56
  XII. Conclusion ...................................................................................................................................... 72
  XIII. Literature References ...................................................................................................................... 73
  APPENDIX A........................................................................................................................................... 81
  APPENDIX B ........................................................................................................................................... 82
  APPENDIX C ........................................................................................................................................... 83
  APPENDIX D........................................................................................................................................... 84
  APPENDIX E ........................................................................................................................................... 85




                                                                                 i




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 7
Case 2:15-cv-00201-SMJ                  ECF No. 377-1              filed 01/28/20           PageID.15338 Page 4 of 151



                                                              Tables

  Table 1. Monsanto’s Production and Sales (pounds) of the Aroclor 1200 series. .................................... 10
  Table 2. Monsanto’s Domestic Sales of the Aroclor 1200 Series by Application. ..................................... 10
  Table 3. Monsanto’s trade names for several PCB-containing fluids used in semi-closed applications. ... 12
  Table 4. PCB Concentrations in Select Consumer and Commercial Products .......................................... 14
  Table 5. Partial list of Monsanto’s PCB-containing Pydrauls ................................................................... 44
  Table 6. Monsanto’s PCB-containing Therminol fluids............................................................................ 50



                                                              Figures

  Figure 1. Relationship between important characteristics of PCBs. .......................................................... 3
  Figure 2. Generic structure of a PCB molecule showing the placement of 1 to 10 chlorines...................... 7
  Figure 3. Chemical structure of two different PCB congeners containing 5 chlorines. ............................... 7
  Figure 4. Typical Aroclor 1254 composition by homologue. ..................................................................... 8
  Figure 5. Monsanto’s annual domestic sales of the Aroclor 1200 series by application, 1957-1977 ........ 11
  Figure 6. Monsanto’s sales of the Aroclor 1200 series for plasticizer applications (open uses). .............. 16




                                                                    ii




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 8
Case 2:15-cv-00201-SMJ                    ECF No. 377-1         filed 01/28/20     PageID.15339 Page 5 of 151




       I.       Qualifications

            I am Emeritus Professor of Environmental Engineering at the Pennsylvania State University and the
            founder of Matson & Associates, Inc. My academic background includes a B.S. and M.S. in Chemical
            Engineering from the University of Toledo and a Ph.D. in Environmental Engineering from Rice
            University. My relevant experience includes working as a process chemical engineer in an oil refinery
            and as a process/environmental engineer at a chemical plant which manufactured polymers, and as
            an environmental engineering consultant to the chemical industry. I taught courses at the University
            level in topics such as environmental engineering, environmental chemistry, engineering design and
            hazardous waste management. I conducted and supervised research in areas including
            environmental chemistry, chemical engineering, and chemical emissions and releases from
            manufacturing facilities. I published papers in peer reviewed journals and worked with
            environmental regulatory agencies on permitting issues. From 1991 to 1993, I served on the Texas
            Air Control Board as Chair of the Enforcement Committee in which corporate historical ethical
            responsibilities were significant in determining fines and other regulatory actions; and from 1992 to
            1993 as Chair of the Regulations Development Committee involving the formulation of State
            Regulations to conform with the Federal 1990 Clean Air Act revisions.

            With respect to product safety, in the 1980s and 1990s, I co-invented and patented in partnership
            with the Monsanto Corporation, Towerbrom, a commercial cooling tower water treatment chemical
            which contained a chlorinated hydrocarbon in the compound. My roles in the project included
            evaluation of its safe application and use, which was delineated in its Material Safety Data Sheet.

            My expertise on corporate responsibility issues, besides working as an employee for two major
            companies, Sun Oil and Exxon, was demonstrated by applying ethical considerations to case studies
            in the engineering courses I taught to undergraduates. Also, as an environmental engineering
            consultant to industry on matters of chemical contamination and treatment, I assisted clients on
            permit applications and revisions including ethical considerations.

            I have been qualified to testify at trial in Federal and State Courts in a number of cases involving the
            releases of polychlorinated biphenyls (PCBs) into the environment. My CV and four-year case history
            are attached in Appendix A.

      II.       Basis of Opinions

            I have formed my expert opinions based upon [a] documents supplied through discovery, [b]
            publicly available information, and [c] my education, training and experience, to a reasonable
            degree of engineering certainty.1 I reserve the right to supplement or modify my opinions as
            additional information becomes available and is provided to me.




  1   Appendix E contains a list of documents from discovery.

                                                                1




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 9
Case 2:15-cv-00201-SMJ               ECF No. 377-1          filed 01/28/20      PageID.15340 Page 6 of 151



   III.       Compensation

          My hourly rate for preparing this expert report is $450. My hourly rate for testimony is $900.

   IV.        Methodology

          I was retained by Baron & Budd, PC and Kelley Drye & Warren, LLP to evaluate Monsanto’s role,
          conduct, and duties as a corporate citizen with respect to its manufacture, promotion and sale of
          polychlorinated biphenyls (PCBs) as well to evaluate Monsanto’s actions after the widespread
          presence of PCBs in the environment was identified and confirmed by the scientific community. To
          formulate my expert opinions, I reviewed contemporaneous industry standards and Monsanto’s
          corporate policies with respect to social responsibility to protect the public and the environment
          from the actions and products of corporations. I analyzed Monsanto’s internal and promotional PCB
          and Aroclor documents and its communications with customers, the public, the government and
          others about PCBs to gather information on exposures to PCBs under various environmental
          conditions, the evolution of scientific and technical knowledge of environmental impacts from PCBs,
          how Monsanto communicated information to its customers and users of its PCB-containing
          products, and to the public, government and others, and what actions were taken by Monsanto to
          protect the public and the environment from exposure to PCBs and PCB-containing materials. I also
          reviewed technical literature on the physical and chemical properties of PCBs related to their impact
          on the environment. This literature included publicly available reference materials authored by
          Monsanto employees on a variety of relevant topics. The Monsanto authored publications that I
          relied upon are specifically notated in the “Literature References” section (Section XIII).

   V.         Opinions

              Monsanto was the sole U.S. producer of PCBs, which were toxic, volatile, persistent and
              bioaccumulative in the environment. Based on the scientific and technical information available
              to Monsanto during its production, marketing and sale of PCBs, Monsanto must have known
              that the widespread use of PCBs for applications that interfaced with the environment and
              widespread use of PCB-containing industrial fluids would result in pervasive and lasting
              environmental contamination.
              Monsanto did not act in accordance with corporate social responsibility standards and its own
              policies to protect the public and the environment by manufacturing, promoting and selling
              significant amounts of PCBs and PCB-containing fluids for open and semi-closed uses,
              respectively, and when made aware of the widespread PCB contamination did not take
              reasonable actions to mitigate the problem.

   VI.        Executive Summary

          PCBs are classified as “persistent bioaccumulative and toxic” (PBT) and as “persistent organic
          pollutants” (POPs). Both classifications represent chemicals that are toxic and “adversely affect


                                                            2




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 10
Case 2:15-cv-00201-SMJ                     ECF No. 377-1               filed 01/28/20           PageID.15341 Page 7 of 151



         human health and the environment around the world.” (EPA, 2017).2 The relationship between
         toxicity, mobility, persistence and bioaccumulation as shown in Figure 1 below results in PCBs
         causing a lasting environmental contamination problem. PCBs are ubiquitous in the environment;
         they are present in air, soil, fresh water and marine ecosystems, wildlife and humans. Their ubiquity
         stems from the unique relationship between their characteristics combined with the significantly
         large amounts of PCBs produced and sold for a wide variety of applications. An estimated 1.4 billion
         pounds of PCBs were manufactured by Monsanto in the U.S since 1930 (US EPA, 1976; Erickson et
         al, 2010). 3




                                    Figure 1. Relationship between important characteristics of PCBs.


         The widespread use of PCBs in a variety of applications, as well as the inevitable subsequent release
         of PCBs and PCB-containing products created a lasting environmental contamination problem.
         Monsanto referred to the plasticizer applications, like coatings and sealants, as uses that could not
         be controlled, and classified these applications as “open uses” because the products containing PCBs
         were open to the environment (i.e. air and water)4. The PCBs continued to escape from these open
         use products over their lifetimes of use, and were transported via stormwater and atmospheric

  2   In present day for regulatory purposes, regulators define persistence based on half-life. The criteria set by regulatory
      frameworks and global agreements for the most part are aligned. For example, in 1999, the EPA selected a 60 day (d) half-life
      for PBTs in water, soil and sediment “because contamination by chemicals with half-lives of 60 d or less can be significantly
      reduced within one year through natural processes and one year is a reasonable timescale to evaluate and adjust measures
      for controlling releases of a chemical.” EPA also stated that chemicals with half-lives greater than 180 days in the same media
      were to be phased out. The European Commission (EC) established half-life criteria for very persistent chemicals in fresh water
      and sediment as 40 days and 120 days, and marine water and sediment as 60 days and 180 days (Matthies et al, 2016).
  3   U.S. imports of PCBs were approximately 0.2% of U.S. production, and approximately 150 million pounds of PCBs produced by
      Monsanto were exported (Erickson et al, 2010).
  4   Plasticizers are chemicals added to polymers such as rubbers and resins (e.g. plastics) to impart flexibility, workability or
      stretchability (Merriam-Webster, 2016). The simplest definition of a polymer is a chemical made of many repeating units,
      which can be formed into a wide variety of products at various thicknesses. For this report, the term “plasticizers” will also
      represent modifiers and extenders, two other uses for PCBs in open use applications.



                                                                        3




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 11
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15342 Page 8 of 151



    deposition into the natural environment and remain there today. Certain uses of PCBs, such as
    extenders in pesticides, resulted in the dissemination of PCB-containing materials directly into the
    environment. Other uses of PCBs, such as in hydraulic equipment and heat transfer systems were
    classified by Monsanto has “semi-closed” and also have led to the release of PCBs into the
    surrounding environment during normal and expected operations, as well as during maintenance.
    These industrial fluids reached surface water by direct discharges or via stormwater and
    atmospheric transport where the PCBs accumulated and remain today. Releases of PCBs to the
    environment also occurred during manufacture of PCBs and disposal of PCBs and PCB containing
    products and fluids.

    An analysis of Monsanto’s role, conduct, and duties as a corporate citizen during its manufacture,
    promotion and sale of PCBs, which were being (and would continue to be) exposed to and released
    into the environment, and after widespread presence of PCBs in the environment was publicly
    identified and confirmed by scientific community is presented below. The responsibility of
    corporations to the public and the environment has long appeared in historical texts, documents,
    and corporate policy statements. Professional organizations, several industry representatives and
    other professionals described the social responsibility obligations of corporations, and
    recommended that social responsibility be a deep stated belief from management and part of the
    overall corporate strategy. Monsanto had authored similar policy statements defining its
    responsibilities to the public and the environment as discussed in Section IX.B. of this report.
    Monsanto’s corporative representatives and other staff stated that Monsanto’s policy statements
    applied to the entire time that Monsanto had manufactured and sold PCBs, which started in the
    early to mid-1930s.

    Monsanto’s manufacture, promotion, and sales of PCBs that led to the release, persistence and
    bioaccumulation of toxic PCBs in the environment was not in accordance with corporate social
    responsibility standards concerning the protection of the public and the environment from
    harmful products.

        Monsanto developed a comprehensive knowledge base on the toxicity of PCBs, which it
        obtained through publications on workers exposed to PCBs, and laboratory experiments
        simulating workplace conditions by testing the effects of PCB exposure to certain animals. The
        experiments starting in the 1930s indicated that PCB exposure caused systemic toxic effects.

        Monsanto had scientific information demonstrating that PCBs were mobile and would migrate
        (volatilize or leach) out of open use products upon initial use and continue to escape from those
        products while in use. Monsanto’s own research on the migration of PCBs from open use
        products dated back to the early 1930s.

        Beginning in the 1930s and continuing into 1970, Monsanto created and sustained the PCB
        plasticizer market by promoting and selling PCBs for many household and commercial products.
        Monsanto must have known PCBs would migrate out of these products causing exposures to the
        public and the environment. For example, Monsanto promoted PCBs as plasticizers for use in


                                                      4




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 12
Case 2:15-cv-00201-SMJ          ECF No. 377-1          filed 01/28/20      PageID.15343 Page 9 of 151



       paper draperies, floor finishes, shoe polish, paints, wood finishes, coatings for swimming pools
       and water towers, sealants for concrete surfaces, building caulk, carbonless copy paper,
       adhesives, pesticides, and insecticides. These applications and other open uses directly
       interfaced with and resulted in contamination of the environment.

       Monsanto disseminated misleading toxicity information via product literature and customer
       communications only in the context of worker exposure to PCBs at elevated temperatures that
       harm only occurred to workers at elevated temperatures in an industrial setting, without
       specifically noting that PCBs were a systemic toxin at both low exposure levels and at ambient
       temperatures.

       Monsanto provided its own data on volatilization (in terms of vapor pressure) in its product
       literature and customer communications, but the data was limited to elevated temperatures.
       This information was misleading because the omission of low temperature volatilization data did
       not allow for customers to evaluate harmful impacts to the public or the environment from
       open use products.

       Monsanto disseminated information in product literature specifically stating PCBs were not
       soluble in water. This implied that PCBs would not migrate into water in contact with the open
       use applications, such as PCB-containing coatings applied to the inside of concrete potable
       water towers or sealants applied to concrete structures utilized in marine environments.

       Monsanto promoted PCBs for many products because their characteristics imparted stability
       and fire-resistance in a wide range of applications and conditions. Based on the chemical
       structure of PCBs, Monsanto had information that PCBs were persistent such that they would
       not naturally or readily break down in the environment, and Monsanto promoted the value of
       their resistant properties in the environment. Also, Monsanto internally discussed PCB
       persistence in the sediments and bioaccumulation in aquatic life in waters downstream from
       both its PCB manufacturing plants (Alabama and Missouri), and its Pensacola facility that used a
       PCB-containing fluid and discharged it with wastewater into the Escambia River.

       From the early 1940s to the early 1970s, Monsanto created and sustained the PCB-containing
       industrial fluids market by promoting and selling industrial fluids including hydraulic fluids and
       heat transfer fluids for semi-closed applications. The applications were prone to leaks, spills and
       other releases, which permitted PCBs to escape into the environment. For example, a primary
       reason for Monsanto’s widespread promotion and sales of PCB-containing hydraulic fluids for
       die casting machines was the fact that PCBs would not cause a fire or explosion when a hose
       ruptured and hydraulic fluid sprayed or leaked inside the factory. For decades, Monsanto had
       information that PCBs were being released from these systems.

       Although Monsanto highlighted the stability and fire resistance properties of PCB-containing
       industrial fluids in its product literature and other marketing materials, it did not disseminate
       information on handling of spilled, leaked or waste fluids to prevent entry into the environment,

                                                      5




 Declaration of Alicia Butler in Opposition to
 Defendants’ Motions in Limine - 13
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15344 Page 10 of 151



        or on the impact to the aquatic environment (persistence / bioaccumulation) if the fluids
        reached surface water via direct or indirect discharges. Omitting such information was
        misleading because it implied PCB-containing fluids upon reaching aquatic environments and
        would not cause lasting harm to aquatic ecosystems.

        For decades, Monsanto disseminated information on PCB stability in its product literature and
        other promotional materials, but only in the context of product performance with no mention of
        PCBs as a persistent contaminant in the environment.

        Monsanto purposely sold millions of pounds of PCBs for a wide variety of applications in which
        the escape and release of significant quantities of PCBs would and did contaminate the
        environment.

     Monsanto’s actions after the widespread presence of PCBs in the environment was publicly
     identified and confirmed by the scientific community were not in accordance with corporate social
     responsibility standards concerning the protection of the public and the environment.

        Monsanto continued to sell PCBs as plasticizers for open use applications until August 1970, and
        then continued to sell PCBs for carbonless copy paper (a widely used open use application) until
        mid-1971. Even after announcing it would cease sales of PCBs for open uses due to
        environmental problems, Monsanto allowed its customers to stockpile PCB reserves, permitting
        these continued uses. Despite the harmful effects associated with PCBs, Monsanto sold more
        PCBs for open uses in 1970 than any other year, despite only selling PCBs for eight months.
        Monsanto continued to increase its PCB sales after the widespread environmental presence of
        PCBs had been confirmed by scientists.

        After Monsanto discontinued sales of PCBs for open uses, it continued to market and sell
        “alternatives” to PCBs, such as Aroclor 5460, for use as plasticizers despite the fact that these
        products contained PCBs.

        Monsanto sold PCB-containing hydraulic fluids and heat transfer fluids for semi-closed
        applications through 1971 despite having information that PCB fluids were escaping these
        systems and causing contamination.

        Monsanto disseminated limited information to its customers about the PCB environmental
        problem in order to minimize customer concerns and protect its continued sales of PCBs.

        Monsanto did not timely share information about its customers and sales of PCBs and PCB-
        containing products, and provided misleading information about the use of its PCB products. By
        minimizing open communications with regulators, scientists, the media or the public, Monsanto
        hindered efforts to assess the sources and extent of PCB contamination. The ongoing discoveries
        of PCB sources and legacy PCB contamination demonstrate that Monsanto’s actions have led to
        lengthy delays to address legacy PCBs in use and in the environment, particularly in stormwater,
        surface water, waterways, and sediments today.

                                                       6




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 14
Case 2:15-cv-00201-SMJ            ECF No. 377-1             filed 01/28/20          PageID.15345 Page 11 of 151



  VII. Polychlorinated Biphenyls (PCBs) and Aroclors: Properties, Manufacture, Use, Sales, Toxicity
       and Environmental Contamination

            Physical and chemical properties and manufacturing of PCBs

        PCBs also referred to as “chloro biphenyls,” “chloro diphenyls,” and “chlorinated diphenyls,” are a
        class of synthetic organic chlorinated compounds. The basic chemical structure of PCBs is two
        bonded benzene rings (the biphenyl) with chlorine atoms, ranging from 1 to 10 attached, as shown
        below in Figure 2.




                   Figure 2. Generic structure of a PCB molecule showing the placement of 1 to 10 chlorines.


        The varying combinations of the number and location of chlorine atoms attached to the benzene
        rings theoretically allows the formation of 209 different PCB compounds, commonly referred to as
        congeners. The 209 congeners grouped by the number of chlorines attached to the biphenyl are
        referred to as homologs. For example, the “penta” homolog has 42 PCB congeners containing five
        chlorines of which two are shown below in Figure 3.




                      Figure 3. Chemical structure of two different PCB congeners containing 5 chlorines.

        Swann Research Inc. (Swann) began producing PCBs in the United States in 1929. When Monsanto
        purchased Swann and its Anniston, Alabama plant in the early 1930s it became the sole producer of
        PCBs in the United States and remained as such until it ceased production of PCBs in 1977
        (STLCOPCB4055951, 5/16/1935). In the mid-1930s, Monsanto began producing PCBs at a second
        site, known as the Krummrich plant, located in Sauget, Illinois (MONS 045979, 4/1955). For a
        limited time (1971 and 1972), Monsanto also produced PCB-containing hydraulic fluids at its St.



                                                                 7




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 15
Case 2:15-cv-00201-SMJ                      ECF No. 377-1        filed 01/28/20         PageID.15346 Page 12 of 151



          Louis, Missouri facility (DSW 011945, 12/11/1975). Monsanto stopped all PCB production in
          Anniston before November 1971, and in Sauget in 1977 (MONS 045449, 11/12/1971).

          Monsanto manufactured and sold PCBs as mixtures of congeners with different degrees of
          chlorination. The manufacturing process began with the formation of the biphenyl, which was
          produced by heating benzene to over 800 C in a closed reactor in the absence of air. The reaction
          gases were then transferred to a series of columns and cooled to separate out the purified biphenyl
          (DSW 001279, 6/1935). To manufacture PCBs, biphenyls were pumped into a chlorinator in which
          chlorine gas was bubbled up the cylindrical column. The reaction, in the presence of a catalyst,
          continued until the correct density (an indicator of chlorine content) was reached, and then the
          crude chlorinated mixture was distilled to a finished product. The final PCB product resulted in
          mixtures of chlorinated biphenyls with an overall composition defined by the percent of chlorine.
          For example, Figure 4, below, shows a PCB compound with 54% chlorine content as a mixture of
          several PCB homologs5. As shown in the figure, the most abundant homolog in this particular
          mixture is the penta-chlorinated biphenyl, or five chlorine atoms attached to the biphenyl molecule.
          PCB mixtures with a lower percentage of chlorine will have more of the lower chlorinated
          congeners; and the converse is true for the mixtures with a higher percentage of chlorine (DSW
          001279, 6/1935).




                                      Figure 4. Typical Aroclor 1254 composition by homologue.

          PCB’s are characterized as semi-volatile substances with high viscosity, low solubility in water, high
          solubility in most organic solvents, low flammability, and having good dielectric properties. The
          chemical and physical properties vary depending on the congener makeup and degree of
          chlorination. PCB mixtures with 54% chlorine or less are oily liquids and PCB mixtures with 60%
          chlorine and above are resins or waxes. The different PCB mixtures imparted different properties
          when in use on their own or combined with other materials into final products. PCBs entered the


   5   Based on Table 4-4 in ATSDR, 2000.

                                                                   8




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 16
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20          PageID.15347 Page 13 of 151



          environment through both use and disposal. Due to its chemical and physical properties, PCBs do
          not readily degrade in the natural environment. They are extremely resistant to oxidation,
          reduction, and substitution. They can enter the human body through exposure by inhalation,
          ingestion, and the skin. Also, PCBs can enter the ecological food chain and bio-magnify to elevated
          levels in food for human consumption.

          Monsanto marketed PCB mixtures under the trade name “Aroclor”, followed by a four-digit number.
          The first number denoted the raw material, the second number indicated whether it was distilled,
          and the last two digits identified the percentage of chlorine (DSW 001279, 6/1935).

          Using Aroclor 1254 as an example:
                         1 = raw material was 100% biphenyl
                         2 = distilled
                         54 = 54% chlorine by mass

          The Aroclor 1200 series signified products that contained only mixtures of PCBs. Monsanto made
          polychlorinated terphenyls (PCTs) that were comprised of three benzene rings joined together with
          chlorine atoms attached to the benzenes. PCTs were labeled as the Aroclor 5400 series and blends
          of PCBs and PCTs were known as the Aroclor 2500 and the Aroclor 4400 series6.

               Uses and sales of the Aroclor 1200 series

          It has been estimated that over 1.4 billion pounds of PCBs were manufactured by Monsanto in the
          U.S since 1930 (Federal Register, 1976; US EPA 1976; deVoogt et al, 1989; Erickson et al, 2010). In
          1966, Monsanto’s sales of Aroclors accounted for about 75% of the world Aroclor market (PCB-
          ARCH0126088, 3/10/1966; PCB-ARCH0293726, 9/29/1966). Incomplete data on production and
          sales of the Aroclor 1200 series have been provided in Monsanto documents and are listed below in
          Table 1 (MONS 045979, 4/1955; DSW 532590). As shown in Table 1, Monsanto produced
          approximately 53 million pounds of the Aroclor 1200 series at its Sauget plant between 1936 and
          1945, and sold over 860 million pounds of the Aroclor 1200 series (Anniston and Sauget) between
          1957 and 1977 (DSW532590)7. The remaining undocumented amount (approx. 485 million pounds)
          was most likely produced at Anniston between 1930 and 1957, and at Sauget between 1946 and
          1957.8 Also, as shown in the notes below Table 1, some sales were not fully accounted for
          (plasticizers sales in 1957 and heat transfer fluids sales from 1957 – 1961).




   6   Aroclor 5460 was a distilled PCT that was chlorinated to 60% chlorine. Aroclor 2565 was comprised of 75% biphenyl and 25%
       PCT that was chlorinated to 65%. Aroclor 4465, made from 50% Aroclor 1262 and 50% Aroclor 5460, had an overall chlorine
       content of 65% (DSW 001279, 6/1935; TOWOLDMON0024978, 10/31/1966; FUN008513, 12/1975).
   7   Monsanto also produced Aroclor 1272, which was primarily comprised of decachlorobiphenyl (10 chlorines on the biphenyl).
       No sales records were provided for the years prior to 1957 for Aroclors 1221 through Aroclor 1272.
   8   Monsanto listed total sales of its PCBs, PCTs and biphenyls for the years 1940 -1950 (155,094,939 pounds), but did not provide
       sufficient information to extract the amount of the Aroclor 1200 series (PCB-ARCH0564301, 12/5/1952).

                                                                       9




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 17
Case 2:15-cv-00201-SMJ                    ECF No. 377-1               filed 01/28/20           PageID.15348 Page 14 of 151




                               Table 1. Monsanto’s Production and Sales (pounds) of the Aroclor 1200 series.

                                   Monsanto            Sauget Production            Domestic Sales
                                    Product              (1936- 1945)               (1957 - 1977) (a)
                                Aroclor 1221(b)                                        7,426,000
                                Aroclor 1232                                           2,037,000
                                Aroclor 1242                  341,434                 446,928,000
                                Aroclor 1248                  649,590                 58,400,000
                                Aroclor 1254                18,480,050                135,821,000
                                Aroclor 1260                28,656,021                91,657,000
                                Aroclor 1262(b)              2,277,302                 7,175,000
                                Aroclor 1268                  166,387                  2,882,000
                                Aroclor 1016 (c)                                      111,181,000
                                Aroclor 1269                  926,528                     N/A
                                Aroclor 1270                 1,283,905                    N/A
                                Aroclor 1271                   5,800                      N/A
                                Total                       52,787,017                863,507,000
                               (a) Records did not include plasticizer sales in 1957 or heat transfer sales for 1957 - 1961
                               (b) Aroclor 1221 & 1262 continued to be sold in blends for plasticizers post 1970 (FUN008508, 12/1975)
                               (c) Aroclor 1016 sold for capacitors, 1971 – 1977. It was a 41% chlorinated biphenyl.

                            Table 2. Monsanto’s Domestic Sales of the Aroclor 1200 Series by Application.

                                                                             Sales (pounds)
                                               Applications
                                                                              (1957 - 1977)

                                       Capacitor                              416,826,000
                                       Heat Transfer(a)                       20,282,000
                                       Hydraulics / Lubricants                60,989,000
                                       Misc. Industrial(b)                    21,792,000
                                       Petroleum Additives (c)                 1,439,000
                                       Plasticizer Applications (d)           144,494,000
                                       Transformer                            197,687,000
                                       Total                                  863,509,000
                                      (a) Monsanto did not report sales for heat transfer until it started
                                           using the tradename “Therminol” in 1962.9
                                      (b) Includes Santovac 1 & 2 and Turbinol 15310
                                      (c) Monsanto sold Aroclors for this application only in 1969.
                                      (d) Records did not include sales in 1957.




  9   Monsanto began selling Aroclors for heat transfer systems in the 1940s but did not introduce the tradename “Therminol” until
      1962 (Monsanto Chemical Co, 1947; McArdle et al, 1948; C & E News, 1962).
  10   HARTOLDMONOO25543@ 0025666, 11/16/1971

                                                                     10




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 18
Case 2:15-cv-00201-SMJ                                                     ECF No. 377-1    filed 01/28/20   PageID.15349 Page 15 of 151



  Monsanto sold the Aroclor 1200 series for many different applications as shown in Table 2, above
  (DSW 532590, no date). As shown in Figure 5 below, Monsanto’s total sales of the Aroclor 1200
  series steadily increased after 1958 with a pronounced rise between 1963 and 1970, and with 1970
  being the highest sales year. The decrease in sales starting in 1971 was due to the withdrawal of PCB
  plasticizers followed by the discontinuation of PCB-based hydraulic fluids, lubricants and heat
  transfer fluids.



                                                        Heat Transfer                                          73,061,000 million
                                                        Hydraulics/Lubricants                                  pounds of PCBs
                                                        Misc. Industrial
   Aroclor Sales by Applications, thousands of pounds




                                                        Transformer
                                                        Capacitor




                                                                                                                                    Total Aroclor Sales, thousands of pounds
                                                        Plasticizer Applications
                                                        TOTAL




                                                                                            Year

  Figure 5. Monsanto’s annual domestic sales of the Aroclor 1200 series by application, 1957-1977. (DSW 532590).
  The highest total Aroclor sales year was 1970.
  Note: Records did not include sales data for plasticizer applications for 1957. The 1.4 million pounds of Aroclors sold for
  petroleum additives in one year (1969) is not individually shown; the amount is included in the total sales for 1969.
  Internally Monsanto reported it sold PCBs in Aroclor 1221 and PCTs through 12/31/1972 for plasticizer applications
  (HARTOLDMON0028203, no date).

  In electrical equipment such as transformers and capacitors, Aroclors were used in dielectric fluids
  due to their low flammability and good electrical insulating properties. Monsanto sold Aroclors
  directly to its largest customer, General Electric (GE), who made its own transformers and capacitors
  and associated dielectric fluids under the tradename “Pyranol”. While Monsanto sold Aroclors
  directly to GE, it also made Pyranol and Westinghouse’s Inerteen at its PCB production plants in
  Anniston and Sauget and shipped the fluids to other transformer and capacitor manufacturing


                                                                                       11




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 19
Case 2:15-cv-00201-SMJ                     ECF No. 377-1             filed 01/28/20           PageID.15350 Page 16 of 151



          facilities11. As shown in Figure 5, below, capacitors were Monsanto’s largest market for Aroclors
          annually. Capacitor sales equated to almost half of its total Aroclor sales for the time period 1957-
          1977 as shown above in Table 2. “Of particular interest are the [small]12 capacitors used in many
          consumer products and appliances, including: automobiles, televisions, air conditioners, light
          fixtures, clothes washers and dryers, refrigerators and freezers, microwave ovens, and other home
          appliances manufactured prior to about 1980. The use and casual disposal of these capacitor-
          containing items is one reason for the widespread dissemination of PCBs into the environment.”
          (EPRI, 1999). 13

          Although Monsanto no longer manufactured PCBs after 1977, a significant number of older
          electrical equipment containing PCBs are still in use (EPRI, 1999). For example, between 300 and 500
          million fluorescent light ballasts with PCB-filled capacitors remain in service in buildings throughout
          the U.S. (Department of Ecology, 2016).

          Reported sales show over 80 million pounds of the Aroclor 1200 series were used in applications
          such as hydraulic equipment because of their low flammability, and in heat transfer systems as a
          good conductor of heat in high temperature processes14. In both applications, PCB-containing fluids
          were prone to leak. Monsanto formulated and sold “ready-to-use” Aroclors and Aroclor-containing
          fluids for these and other “semi-closed” applications under different trade names as shown in Table
          3, below (EPA, 2004). It sold PCB-containing Therminol and Pydraul until December 1971 (PCB-
          ARCH0633486, 12/15/71; DSW 532590, no date)15. Santovac and Turbinol 153, having very specific
          lubricant applications, were categorized by Monsanto as “Miscellaneous Industrial.” Monsanto
          continued to sell these lubricants until early 1972 and mid-1972 respectively
          (HARTOLDMON0025543 @ 0035692, 2/8/1972; @ 0025688, 12/13/1971).

                  Table 3. Monsanto’s trade names for several PCB-containing fluids used in semi-closed applications.

                    Trade Name                            Application                                 Aroclors

                       Pydraul                 Hydraulic fluids and lubricants           1232; 1242; 1248; 1254; 1260

                     Therminol                       Heat transfer fluids                        1242; 1248; 1254

                      Santovac                    Vacuum pump lubricants                            1248; 1254

                    Turbinol 153                 Gas compressor lubricants                         1221 + 1242

   11   Inerteen was Westinghouse’s trade name for its dielectric fluid. The company did not blend its own fluid and instead relied
        on Monsanto to produce and sell it to them as well as other customers with a license.
   12   The small capacitors ranged in size from about 1 ounce to about 3 pounds (EPRI, 1999).
   13   A 1991 EPA study reported that PCBs, primarily Aroclor 1242, were found in automotive and household appliance shredder
        residue, known as “fluff”, which was typically disposed of in municipal or non-hazardous waste landfills. The EPA estimated
        that over 3 million tons of fluff were produced by U.S. shredding facilities each year (EPRI, 1999).
   14Monsanto internally reported sales of 450,000 pounds of hydraulic fluids and 170,000 pounds of heat transfer fluids were
    sold in 1953. The largest outlet of industrial fluids that year was for cable and wire impregnant (~ 1.5 M lbs) (PCB-
    ARCH0163243, circa 1954)
   15   Monsanto did not report any sales of Aroclors for hydraulics applications after 1971 (DSW 532590, no date).

                                                                      12




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 20
Case 2:15-cv-00201-SMJ                      ECF No. 377-1              filed 01/28/20            PageID.15351 Page 17 of 151



          Monsanto began selling PCBs as plasticizers in the 1930s. Although Monsanto’s sales records are
          incomplete, the available data show that between 1958 and 1971 Monsanto sold approximately 145
          million pounds of the Aroclor 1200 series as plasticizers, solvents, and modifiers for uses such as
          coatings, adhesives, sealants, and ink, which was used in both indoor and outdoor applications
          depending on the product.16 By 1961, there were approximately forty categories of end uses for
          Aroclor compounds in plasticizer applications (DSW592457, 2/1961). Monsanto categorized all of
          these products as “open uses” because the applications interfaced with the environment17. Table 4,
          below, shows a sampling of commercial and consumer products that contained PCBs that fell under
          the “plasticizer” or “open use” category. A detailed description of the consumer, commercial and
          industrial use of several of the products and how the PCBs had the potential to contaminate the
          environment is provided in EPRI (1999).




   16   Monsanto began promoting PCBs as plasticizers in the early 1930s, therefore this number would be greater had it included
        sales from the early 1930s through 1957. Monsanto internally reported sales for this category in 1953 totaling approximately
        5.4 million pounds. Applications included adhesives; water proofing and sealing compounds; non-vinyl fabric coatings;
        industrial protective coatings and decorative coatings (over 2.8 M lbs); lost wax for precision casting; marine paints; vinyl
        foam and molding compounds; vinyl film, coated fabric and extrusions; cable and wire lacquers; and miscellaneous. “Aroclor
        sold to plasticize Saran” were 1.5 million pounds annually (PCB-ARCH0163243, circa 1954).
   17   For simplicity, the term “plasticizers” represent plasticizers, modifiers and solvents throughout this report.

                                                                        13




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 21
Case 2:15-cv-00201-SMJ                   ECF No. 377-1              filed 01/28/20           PageID.15352 Page 18 of 151



                             Table 4. PCB Concentrations in Select Consumer and Commercial Products18,19

                         Product or Material                                     PCB Concentrations, %
                         Investment casting waxes                                        up to 40%
                         Thiokol-rubber sealants                                         up to 40%
                         Polysulfide caulking                                             15 - 20%
                         Building caulking                                                10 - 20%
                         Chlorinated rubber coatings                                      20 - 40%
                         Grain silo sealants                                             up to 19%
                         Marine paints                                                     5 - 13%
                         Chemically resistant paints                                       6 - 11%
                         Concrete sealant paints                                             9.4%
                         Steel swimming pool top coat paints                                 8.0%
                         Steel swimming pool primer paints                               5.6 - 6.4%
                         Hot-dipped metal paints                                             7.7%
                         Zinc-based primer paints                                            3.0%
                         Cutting oils                                                      5 - 10%
                         Wood floor finishes                                                 8.0%
                         Outdoor wood furniture lacquers                                     4.8%
                         Carbonless carbon paper                                             3.4%
                         Epoxy resins                                                    up to 1.5%
                         Cambric (fabric) insulating tapes                               up to 1.0%
                         Powdered detergent (deduster
                                                                                             0.7%
                         additive)


          In its Plasticizer catalog, Monsanto stated it had “pioneered the technology of plasticization” in the
          1930s and could “provide much more than simply the [plasticizer] products: specifically adroit,
          expert guidance in their use. . . .Many large resin processors look upon Monsanto's PLASTICIZER
          COUNCIL as an extension of their own technical facilities,” and “regularly consult with Monsanto's
          technical service whenever they have a new product in view or an improvement [was] sought in an
          existing product.” (MONS 080627, 1961). Monsanto’s research on plasticizer behavior in polymer
          compositions dated back to the early 1930s. It published an article in 1931 discussing the loss of
          PCBs from nitrocellulose lacquer, a particular type of coating. A detailed review of this article and


   18   Adapted from Table 3-12 in EPRI (1999) by conversion from mg/kg to percent. References for each entry can be found in EPRI
        (1999) below Table 3-12.
   19This is not an exhaustive list of all open use applications. For example, Monsanto informed a customer that it was
    discontinuing its sales of Aroclor 1254 for use in industrial soaps and hand cleaner applications as of June 1, 1970 (PCB-
    ARCH0227299, 5/5/1970).

                                                                     14




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 22
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15353 Page 19 of 151



          other literature on plasticizer properties, function and performance studies is included in Appendix
          B.20

          Some of Monsanto’s customers marketed products made with Aroclor plasticizers under their own
          trade names. For example, the Hercules Company made and sold chlorinated rubber coatings
          plasticized with Aroclor 1254 under the name “Parlon” (DSW 150418, 1/1/1948; DSW 592513,
          4/4/1968). Monsanto helped promote Parlon for a number of applications in which resistance to
          flame, corrosion, acids, bases, or water were required. Surfaces included masonry, wood, metal, and
          fabric (DSW 592513, 4/4/1968; DSW 150418, 1/1/1948). In the plasticizer category, surface coatings
          were the “largest single outlet for the Aroclor compounds.” As of 1961, the volume of Aroclor sales
          for chlorinated rubber coatings was over 500,000 pounds. For example, masonry paint (applications
          included concrete surfaces in contact with water – freshwater, marine, swimming pools, potable
          water) was one of the most common uses for chlorinated rubber coatings (DSW 592457, 2/1961).

          Monsanto sold Aroclor 1242 to the National Cash Register (NCR) company to manufacture
          microcapsules used for the production of carbonless copy paper (CCP) also known as “no carbon
          required” paper or NCR paper. Monsanto categorized this application under “open uses” or
          plasticizers in its documents. “This use of Aroclor 1242 was not a minor use of PCBs and it had far-
          reaching consequences. Between 1957 and 1971, approximately 22,000 tons [44 million pounds] of
          Aroclor 1242 were used by NCR’s Appleton Paper Division to produce about 726,000 tons [1.45
          billion pounds] of carbonless carbon paper with an average PCB content in the resulting paper of
          3.4% by weight or 34,000 mg/kg.” (EPRI, 1999). Monsanto ceased Aroclor sales for open uses in mid-
          1970 to all customers except NCR for its PCB-containing carbonless copy paper. 21

          Figure 6 shows Monsanto’s sales of the Aroclor 1200 series for plasticizer applications, also referred
          to as open uses. Monsanto began promoting the Aroclors as plasticizers in the 1930s although there
          is no sales data available prior to 1958. As shown in the figure below, Monsanto’s highest sales of
          the Aroclor 1200 series for plasticizer uses was in 1970 even though it had ceased sales for this
          market in August of that year. Between 1958 and 1970 Monsanto’s marketing and promotion of
          PCBs for a wide variety of uses led to a steady rise in sales with an almost quadruple (400%) increase
          during this period. Prior to that time period, Monsanto noted that non-electrical sales (including
          industrial fluids) “more than double[d] every 10 years.” By 1956, non-electrical sales were estimated
          at over 14 million pounds.




   20   This literature review in Appendix B includes additional publications written by Monsanto employees.
   21   According to other sources, NCR purchased 45 million pounds (± 5%) of Aroclor 1242 from 1954 to 1971 (US EPA, 1976). Also,
        Monsanto’s sales records showed over 3 million pounds of Aroclor 1242 sold for plasticizer applications in 1971, when
        Monsanto claimed it was no longer selling Aroclors to its plasticizer customers (DWS 532590, no date).

                                                                     15




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 23
Case 2:15-cv-00201-SMJ               ECF No. 377-1              filed 01/28/20           PageID.15354 Page 20 of 151




            Figure 6. Monsanto’s sales of the Aroclor 1200 series for plasticizer applications (open uses).

         PCBs were identified as toxic, persistent, bioaccumulative, and widespread in the environment

         1. Toxicity Studies

     In the 1930s, several reports documented incidents of workers exposed to PCBs in industrial settings
     that suffered from disfiguring dermatitis, symptoms of systemic poisoning, and liver jaundice that
     resulted in three fatalities. Industrial hygienists and other professionals were hired to study the toxic
     effects of PCBs on animals as surrogates for humans and to make recommendations to avoid future
     incidents (DSW 002969, 5/25/1934; MON-MT-003090, 1936; DSW 001279, 6/1/1935; Schwartz,
     1936a; Schwartz, 1936b; Fulton et al, 1936; Drinker et al, 1937; Bennett et al, 1938).

     Some of these dermatitis incidents occurred among workers at Monsanto’s PCB production plant
     and it was recommended to improve the ventilation, along with recommending baths and providing
     clean clothing daily (DSW 001279, 6/1/1935). Three young healthy workers involved in the
     manufacture of electrical condensers at the Halowax Corporation had died after exposures to
     chlorinated naphthalenes (similar in structure to PCBs) and PCBs. Industrial hygienists concluded the
     workers’ exposure to these chemicals had caused liver disease resulting in the deaths (Greenburg et
     al, 2/1939).

     Researchers at the Harvard School of Public Health were retained by Halowax Corporation to study
     PCNs and PCBs. Dr. Cecil Drinker and his team conducted experiments with rats as surrogates for
     humans to observe the effects at various concentrations of chlorinated compounds (including PCBs)
     that mirrored worker exposures. The tests involved the heating of waxes and liquids to vaporize the


                                                               16




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 24
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20          PageID.15355 Page 21 of 151



          chlorinated compounds, and then exposing the rats to air at ambient temperatures containing the
          vapors at various concentrations. They also ran feeding experiments at high doses of the same
          chemical compounds. (Drinker et al, 1937; Bennett et al, 1938; Drinker, 1939). The inhalation results
          showed that liver damage had occurred in rats exposed to low concentrations (Drinker et al, 1937;
          Drinker, 1939). Dr. Drinker assigned a permissible limit of 0.5 mg/cu. meter (approximately 50 parts
          per billion) in the workroom air for most of the chlorinated compounds with which he experimented
          including Aroclor 1254, and recommended that adequate ventilation be provided to prevent
          exceedance of that limit (Drinker, 1939). The feeding experiments with PCBs at a high dosage were
          discontinued after seven days when most of the rats died as PCBs proved to be “highly toxic.”

          The results of these experiments were presented at a symposium and a discussion about the studies
          was included after the published article in The Journal of Industrial Hygiene and Toxicology.
          Monsanto’s Dr. Emmett Kelly participated, along with other industry representatives including
          General Electric, Halowax and industrial hygienists and toxicologists from state agencies.22

          In a separate report to Monsanto approximately a year later, Dr. Drinker discussed in depth the PCB
          inhalation tests run the previous year. He explained, “It would seem therefore that inhalation of a
          concentration of [PCBs] in the manner I have described is capable of producing a condition which
          may be dangerous to the individual inhaling it, though of itself no visible harm will be done.” Even
          though the rats appeared to be healthy after the 120 days, the autopsies indicated systemic toxic
          effects. Drinker stated “it is evident the alterations produced by this hydrocarbon are persistent and
          individuals who have been caused trouble by it should be removed completely and for a long time.”
          (MONS 048123, 9/15/1938).

          According to the U.S. Public Health Service, the industrial demands associated with World War II had
          greatly increased the use of PCBs. The hazards associated with its application had “attracted much
          interest and a number of reports regarding the systemic and dermatologic effects of exposure,
          including fatal cases, [had] been made.” (Miller, 1944). For example, following “six fatal cases of a
          peculiar type of subacute yellow atrophy of the liver in workers at two wire and cable mills” Von
          Wedel et al (1943) reported on the systemic toxic effects of PCBs in the workplace at ambient
          temperatures. Their laboratory experiments on animals exposed to PCBs indicated that liver damage
          occurred in animals regardless of whether PCB exposure was by inhalation, ingestion or skin
          adsorption. Furthermore, the authors noted that “none of the animals showed recognizable
          systemic effects until a few days before death.” This article also concluded “that if experimental
          animals react in this same way, man will also.”

          The American Conference of Governmental Industrial Hygienists (ACGIH) set a maximum allowable
          concentration (MAC) for Aroclors (in general) in air at 1.0 mg/cu. meter without an associated

   22   Dr. Kelly’s comments during the discussion period were included in the journal. He stated that, “it has been our observation
        that although on one occasion we did have a more or less extensive series of skin eruption…we have never had any systemic
        reactions at all in our men.” (Drinker et al, 1937). This statement did not account for Monsanto’s 1935 precautionary
        measures for operators that included: removing all affected men from the operation and new men substituted as rapidly as
        they could be trained and those with dermatitis tendencies were not permitted to be employed in the Aroclor Department
        (DSW 001279, 1935).

                                                                      17




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 25
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20           PageID.15356 Page 22 of 151



          temperature threshold. This value appeared in a number of publications concerning exposure of
          workers to PCBs in industrial settings (Brown, 1947; MONS 046928, 1949; Sax, 1951). In the
          “Handbook of Dangerous Materials”, Irving Sax, a toxicologist with General Electric, stated that
          inhalation of PCB fumes can result in systemic poisoning, including liver disease (Sax, 1951).

          In 1954, Yale University professors authored a paper on chloracne in seven chemical plant workers
          exposed to PCBs at levels of 0.1 mg/cu. meter, an order of magnitude below (or 1/10) the ACGIH
          recommended maximum allowable concentration of 1.0 mg/cu. meter. An unusual feature of this
          chloracne outbreak was the long period of low level exposure (up to 19 months) before any cases
          were recognized, leading the authors to conclude that “negligible amounts of chlorinated
          hydrocarbons indicates that this type of intermittent but fairly long continued ‘mild’ exposure is not
          innocuous.” (Meigs et al, 1954).

               2. Persistent and widespread in the environment

          Monsanto had information at the time it began production of PCBs, that PCBs were persistent given
          their chemical structure. Gerald Miller, Chief Chemist for Monsanto in the 1960s, testified in
          deposition that the “inherent stability” of PCBs “was known probably” back in the 1930s and 1940s
          and agreed that it “was known early on” that stability meant they would “resist degradation.”
          (Miller Deposition, 2001 @ 22-23).23 Similarly, during his deposition, Dr. Kaley (Monsanto’s
          corporate representative testifying on what Monsanto “knew”) agreed that the “chemical structure
          of the PCBs [gave] them their persistent character” and he agreed that the “chemical structure of
          PCBs [had] been known since the 1800s.” (Kaley Deposition, 2/19/2019 @ 20-21; 34).

          In addition, Dr. Kaley testified that Monsanto’s investigation and promotion of PCBs as pesticide
          extenders in the 1940s and 1950s indicated Monsanto had an “understanding” that PCBs would
          persist in the environment, and “act as a relatively permanent soil poison” (Kaley Deposition,
          2/19/2019 @ 37-38; 44-45). Dr. Kaley also agreed that Monsanto “knew” since the late 1930s to
          early 1940s that PCBs resisted microbial degradation (Kaley Deposition, 2/19/2019 @ 51-52; 67). In
          a 1948 Technical Bulletin for Aroclor 1254 as a co-plasticizer for vinyl organosols (used to make free
          films), Monsanto highlighted several “advantages” including “Aroclor 1254 resists attack by
          biological influences.” (DSW 550931, 11/1/1948).

          The persistence of PCBs, understood by Monsanto back in the 1930s, was confirmed by others
          starting in the mid-1960s, when scientists began reporting on finding PCBs in the environment in
          Europe and in the United States. Local media outlets learned of this information and also reported
          on the presence of PCBs in air, trees, water, fish, birds and humans. In 1966, a number of


   23   In 1963 Monsanto reported it had developed biodegradable ingredients for detergents to address the concern with synthetic
        detergents not degrading in natural waters or in sewage treatment plants following disposal. It also noted that the industries
        supplying the persistent ingredients started researching alternatives back in the early 1950s. (WASHARCH 00198, 10/1963).
        This article demonstrates the chemical industry’s understanding of the chemical and physical properties associated with the
        persistence or biodegradability of material. The method (developed by Monsanto and others in the detergents industry) to
        evaluate biodegradation of the detergent ingredients was later adapted by Monsanto to test the biodegradability of Aroclor
        (MONS 042077, no date).

                                                                       18




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 26
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20       PageID.15357 Page 23 of 151



     publications reported on the findings of Dr. Soren Jensen, a Swedish researcher at the Institution of
     Analytical Chemistry at Stockholm University. At a scientific conference, Dr. Jensen presented on
     detecting PCBs in the environment and in humans in Sweden. PCBs were “being absorbed by water
     and taken up by fish and later humans.” Dr. Jensen had detected PCBs in fish throughout Sweden, in
     a dead Bald Eagle, and in his wife’s hair and baby daughter’s hair, which he had concluded came
     from her mother’s milk. The PCBs were described as difficult to biodegrade and were
     bioaccumulating in certain organs of animals. PCBs were also found in the air in London, England
     and Hamburg, Germany. One of the publications concluded, PCBs “can therefore be presumed to be
     widespread through the world.” (New Scientist, 12/1966). A local Swedish newspaper noted that Dr.
     Jensen has “proved a new source of pollution of the nature.” (MONS 090520, 11/28/1966). LKB,
     provider of the scientific instruments used by Dr. Jensen, issued a press release in January 1967
     titled, “Swedish firm produces instrument that detects a previously unobserved poison in fish, fowl
     and mammal.” The article provided depth to the methods Dr. Jensen used to detect the PCBs as
     separate from DDT (MONS 062162, 1/10/1967). Monsanto’s European office in Brussels informed
     Monsanto Headquarters of Dr. Jensen’s research and Shell Chemicals informed Monsanto that its
     laboratory also identified PCBs (Aroclors) and confirmed the “soundness” of Jensen’s work (MONS
     090520, 11/28/1966; Plaintiff’s Ex. 2A09, 1/12/1967).

     Following up on Dr. Jensen’s work on PCBs in the environment, Dr. Robert Risebrough (a biology
     professor at the University of California, Berkley) detected PCBs and chlorinated pesticides (e.g.
     DDT) in a number of species of fish and birds along the coasts of the Western United States and
     Central America. He reported on the presence of PCBs in several marine, avian, and aquatic species
     in California as well as globally at a science conference in a presentation titled
     “Chlorinated Hydrocarbons in Marine Ecosystems”, and also in a subsequent publication titled
     “Polychlorinated Biphenyls in the Global Ecosystem.” He found that the PCBs affected hormonal
     balances in birds leading to reproductive disorders and potential extinction of species. Dr.
     Risebrough stated (MONS 097123, 10/21/1968):

         “[t]he polychlorinated biphenyls (PCB) occurring in fish and other marine organisms are
         assumed to be industrial pollutants. They are used extensively in industry as plasticizers and in
         the manufacture of paints, resins, electrical insulators and other products, and are available in
         railway car amounts. Since they are very stable, resist degradation, have significant vapour
         pressures, and are poorly soluble in water and highly soluble in lipid, it is inevitable that they
         should be concentrated in biological systems.”

     Dr. Risebrough disputed the argument that persistent compounds disappear with time stating,
     “[p]ollutants do go everywhere. Those which are non-polar, water-insoluble and which have finite
     vapour pressures will eventually appear in marine food chains. The DDT compounds and the
     polychlorinated biphenyls have already done so to an alarming degree.” (MONS 097123,
     10/21/1968; DSW 280820, 12/14/1968). Monsanto was apprised of Dr. Risebrough’s work from a
     member of the National Agricultural Chemicals Association who had attended a conference where
     Dr. Risebrough presented his PCB findings (MONS 097123, 10/21/1968).


                                                       19




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 27
Case 2:15-cv-00201-SMJ            ECF No. 377-1         filed 01/28/20       PageID.15358 Page 24 of 151



      A number of articles reporting on Dr. Risebrough’s work appeared in the popular press informing
     the public that PCBs were being identified as toxic, persistent chemicals found in wildlife, food, and
     waterways throughout the United States (Perlman, 1969; Bird, 1970; Boyle, 1970). One of first
     articles was published in the San Francisco Chronicle in 1969. The headline read “A Menacing New
     Pollutant.” The author, David Perlman, summarized the research conducted by Dr. Risebrough in
     which PCBs were found in sea birds and were being linked to reproductive disorders (Perlman,
     1969). An article published in The New York Times in April 1970 reported on the urging by New York
     Representative Ryan for a partial or complete ban on the use of PCBs (Bird, 1970).

     Carl Gustafson, with the Federal Water Quality Administration, wrote an article “PCB’s – Prevalent
     and Persistent” that was published in Environmental Science & Technology. He explained how the
     chemical and physical properties that Monsanto advertised as being beneficial for using PCBs in
     industrial, commercial and consumer products are what made PCBs “potentially significant
     contaminants of the environment.” For example, he pointed out that the “solubility of PCBs in
     nonpolar solvents explains why they are readily absorbed into fatty tissue and into the liver,” and
     that “[t]heir resistance to oxidation or other types of chemical degradation explains their
     persistence in the environment and accumulation in animal tissue.” Gustafson also noted that
     because PCBs did not outwardly result in acute toxic effects on wildlife (immediate death or
     disease), the physiological effects would go unnoticed. Instead, the chronic toxicity of PCBs
     presented a “disturbing situation:” their resistance to breakdown in the environment; and their
     ability to accumulate to high concentrations in living systems to the point where chronic effects
     became evident. He summed up a primary concern with PCBs in a freshwater or marine
     environment as a consequence of their properties (Gustafson, 1970):

         “Because of the low solubility of PCB’s in water, when a solution or dispersion of them is
         discharged into a river or lake, they will accumulate on the sediment in relatively high
         concentrations. Subsequently, they will redissolve very slowly in the water as conditions change.
         Therefore, it will usually take a long time to flush out a contaminated area.”

     As stated above, it was “known” by Monsanto much earlier that PCBs were persistent in the
     environment because they did not naturally degrade. Then, in 1963, Monsanto had found soil test
     plots that had been treated with several Aroclors (1242, 1248, 1254, 5442) back in 1939 to test their
     effects on termites, and the soils were still showing the presence of these Aroclors. In describing this
     information to Dr. Richard in 1969, Mr. Wheeler suggested collecting soil samples from these test
     plots to measure “loss or degradation.” (TRAN 008733, 4/8/1969).

     Also, in 1969 Monsanto had information that the PCBs it had discharged into surface waters from its
     own plants had accumulated in the sediments. For example, while discussing the discharge of
     Aroclor 1254 to the Escambia River from its Pensacola plant, Monsanto stated, “[a]lthough the use
     of Aroclor was halted immediately, we can expect the water contamination to continue for a lengthy
     period by leaching from the contaminated mud” (MON-MT003320, 5/9/1969).




                                                       20




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 28
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20           PageID.15359 Page 25 of 151



          Minutes from Monsanto’s internal “Aroclor ‘Ad Hoc’ Committee” meeting in 1969 stated that
          “because the rate of natural (bio-degradation) [of PCBs] is very low, other degradation must destroy
          PCB equal to the rate of environmental exposure in order to avoid build-up of contamination.”
          (MONS 030483, 9/5/1969). In a second meeting of the “Aroclor ‘Ad Hoc’ Committee”, Monsanto
          “concluded” that “[t]here is no question as to the non or low biodegradability of the PCB’s --
          particularly the higher chlorinated members of the series including Aroclors 1254 and 1260 and
          probably 1248.” Monsanto also gave a detailed account of the “toxicological aspects” of PCBs and
          chlorinated hydrocarbon pesticides noting that “data available at present indicate that PCBs may be
          ‘moderately toxic’ to man.” In summarizing the meeting, Monsanto stated, “the PCB’s are persistent
          once they become a part of the environment and the rate of degradation is extremely low” (DSW
          164905, 10/15/1969).

          In another internal company document, titled “Rough Draft - Outline PCB Environmental Pollution
          Abatement Plan” Monsanto stated that the “evidence proving persistence of these compounds and
          their universal presence as residues in the environment is beyond questioning.” (MONS 035310,
          11/10/1969). In a press release, Monsanto informed the public that “PCB is a persistent chemical
          which builds up in the environment.” (MONS057292, 7/16/1970). After having conducted its own
          biodegradability studies, Monsanto informed one customer that “[e]xperience gained over many
          years indicates Aroclors are highly stable under all known conditions present in the environment.”
          (MONS089527, 7/8/1970). In a written response to a query from a reporter with “Chemical Week”,
          Monsanto stated that the “environmental problem” with PCBs was its persistence (MONS 057072,
          2/19/1971).

          Monsanto had collected information showing that the lower chlorinated PCB congeners in Aroclors
          responded to degradation differently than the higher chlorinated ones. Its own tests confirmed that
          PCBs were not naturally biodegradable, and also that the highly chlorinated congeners were highly
          resistant to biodegradation (PCB-ARCH0241548, 4/16/1970; HARTOLDMON0008115, 7/17/1970).
          This difference impacted the detection of Aroclor 1242 in the environment because it resembled
          Aroclor 1254. In a feeding study, upon giving Aroclor 1242 to birds, the residues “resembl[ed]
          1254/1260.” (MONS034450, 11/1970).24

               3. Bioaccumulative and toxic to fish and other wildlife

          Monsanto also had an “understanding” that certain chemical properties – namely “resistance to
          degradation processes” and “fat solubility” would “enable bioaccumulation” of PCBs, and Monsanto


   24   Monsanto internally reported that the lower chlorinated PCB congeners in Aroclor 1242 underwent some degradation such
        that upon analysis the Aroclor 1242 looked like Aroclor 1254 (PCB-ARCH-EXT0005172, 2/1970; HARTOLDMON0008115,
        7/17/1970). In addition, Dr. Vodden, a PhD Chemist working for MCL in 1969, testified he was tasked to identify issues
        associated with PCBs in the environment in the UK. He headed the effort to define the degree of biodegradation of PCBs and
        found that after some degradation, Aroclor 1242 “look[ed] very much like Aroclor 1254, the product that people were
        claiming that they had found in the environment.” He also testified that in 1969 he informed Monsanto’s Dr. Kelly that “even
        though Aroclor 1242 was not identified as an environmental contaminant, there was no doubt that degradation of this
        product would eventually appear as a residue in the environment.” (AMH Dec. - Dkt. 667, Ex. 22 [Vodden Deposition]
        8/25/09).

                                                                     21




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 29
Case 2:15-cv-00201-SMJ            ECF No. 377-1         filed 01/28/20       PageID.15360 Page 26 of 151



     “knew” about these properties in the 1930s (Kaley Deposition, 2/19/2019 @ pp. 64-65; 67).
     Monsanto also had information that once PCBs were in the environment, aquatic species
     bioaccumulated PCBs in their tissue (DSW 164905, 10/15/1969; MONS 034081, 10/29/1969; MONS
     035372, 1969). A Monsanto report documenting toxicological aspects of PCBs noted that trout
     raised in water containing 1 ppb PCBs concentrated to 1 ppm PCBs in fish tissue in six weeks, a
     bioconcentration factor of one thousand (DSW 164905, 10/15/1969). In waters downstream of
     Monsanto’s Pensacola plant, levels of Aroclor 1254 less than 1 ppb in the estuary were measured at
     a maximum of 2.5 ppm in shrimp (MONS 034003, 1970). In a presentation to representatives of the
     electrical industry, Monsanto’s Manager of Environmental Control, William Papageorge, stated that
     PCBs had been detected in fish tissues at 50,000 times the amount found in the water environment
     in which the fish were exposed (ADM007693, 9/14/1971).

     Monsanto also had information from fish studies showing that PCBs discharged into surface waters
     were highly toxic to certain species at very low concentrations. For example, juvenile shrimp were
     killed when exposed to only 5 ppb Aroclor 1254 (MONS 034003, 1970; DSW 164905, 10/15/1969).
     In another study the doses which were believed to be “OK” produced 100% kill. At levels of 1 to 10
     ppm for both Aroclors 1242 and 1254, for 50 fish per level, all died (PX 4A17, 4/29/1970).
     Monsanto’s summary of analytical findings from its Aroclor Environmental Program reported dead
     trout after exposure to Aroclor 1254 (DSW228377, 5/1-21/1970).

     From in its own commissioned fish studies conducted in Choccolocco Creek, downstream of its
     Anniston PCB manufacturing plant, Monsanto had information that the fish had bioaccumulated
     Aroclor 1254 in the lipids in the 100s to 1000s ppm range (DSW 013505, 8/6/1970). Consultants
     hired by Monsanto reported that the fish below the source of PCBs in Choccolocco Creek have
     “concentrated the [PCB] residue to a greater degree than” the fish living above the pollution source.
     The consultants also reported that they “continue[d] to find deformed, sick, lethargic fishes” (DSW
     013307, 6/9/1972).

     Monsanto also acknowledged that not only were fish impacted from exposure to PCBs, but “there
     [was] ample evidence from many laboratories that certain species of birds which are at the top of
     the marine food chain cannot reproduce properly when PCB’s are present in their diets.”
     (MONS089527, 7/8/1970).

     “From 1969 through 1971, the FDA [Food and Drug Administration] established action levels for
     PCBs in food at 0.2 ppm in milk, 5 ppm in edible flesh of fish, 5 ppm in poultry, and 0.5 ppm in eggs.
     In 1970, the FDA prepared a summary of the available information on the chemistry and toxicity of
     PCBs.” By 1972, a great deal of research had been completed on PCBs and was summarized in
     various review articles covering their toxicity. “In 1973, the FDA formally established limits for PCBs
     in food and animal feed.” (US EPA, 1979).

     The Interdepartmental Task Force on PCBs (ITF), comprised of federal agencies, was formed in 1971
     to study the potential hazards of PCBs to humans and the environment (ITF, 1972). The ITF report
     stated, “PCBs can be lethally toxic to some fish and aquatic invertebrates when concentrations in


                                                       22




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 30
Case 2:15-cv-00201-SMJ                  ECF No. 377-1              filed 01/28/20          PageID.15361 Page 27 of 151



            the water are parts per billion or less. They are metabolized and excreted very slowly by these
            organisms . . . the evidence for toxic and physiological effects indicates that the PCBs must be
            viewed as potential problems at present environmental levels” (ITF, 1972, pp. 18-19). The scientific
            literature cited in the report showed toxic effects from PCBs on oysters, shrimp, pinfish, spot, and
            rainbow trout (Duke, et al. 1970; ITF, 1972, pp. 161-167).

            In addition, Monsanto possessed a 1972 article published in “AMBIO – A Journal of the Human
            Environment, Research and Management” in its files that reported on the mass PCB poisoning of
            salmon resulting in death at a Swedish hatchery. The source of PCBs was traced to anti-fouling paint
            used in a fish hatchery (DSW280873, 8/1972).

            When Gustafson’s article was published (Oct. 1970), the author had added a side note stating that
            Monsanto informed Congressman Ryan (of NY) that it would cease sales of PCBs to customers for
            plasticizer uses. Monsanto did discontinue sales of the Aroclor 1200 series for “open” uses such as
            plasticizers effective August 30, 1970. 25 Monsanto also discontinued sales of the Aroclor 1200 series
            for “semi-closed” uses in hydraulic equipment and heat transfer systems by 1972 and all PCB-
            containing products in 1977. Congress specifically banned the manufacture of new PCBs, and
            prohibited the processing, distribution in commerce and use of PCBs “in any manner other than in a
            totally enclosed manner” under Section 6(e) of the 1976 Toxic Substances Control Act (15 U.S.C. §
            2605(e)(2)(A)).

                 Sources, Fate and Transport of PCBs in the environment

            Research from the 1970s through today has identified various legacy PCB sources to the
            environment as well as the mechanisms/transport processes for the continued release and spread
            of this contamination through pathways such as stormwater runoff and atmospheric transport.
            Anywhere PCBs were used in open use applications including caulks, paints, and plasters for building
            construction are continuing sources of PCB contamination in the environment throughout the
            world. (Refer to Appendix C for a more detailed analysis.)

 VIII. Literature defining corporate social responsibility and Monsanto’s own corporate positions
       on social responsibility.

          Information pertaining to safe products, environmental protections and open relationships with the
          government, customers and the public coupled with Monsanto’s own corporate positions on social
          responsibility established the standards by which Monsanto must have known to follow with respect to
          its promotion and sales of PCBs and its handling of the PCB environmental problem.

                 Industry standards on corporate social responsibility.

            The role and responsibility of corporations in the United States was defined in historical documents
            and texts by the chemical manufacturing industry, and corporate representatives and other


     25   Monsanto informed its customers that it would continue to sell Aroclor 1221 (Kaley Dep Ex#15, 6/26/14).

                                                                       23




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 31
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20      PageID.15362 Page 28 of 151



     professionals engaged in industry’s protection of the public health and the environment from
     products. The National Paint, Varnish and Lacquer Association stated in a “Not for Publication” letter
     to its members, “Toxic materials with their ever-present problems require our conscientious
     consideration of the fundamental principles involved. . . . The vital factor concerning toxic materials
     is to intelligently safeguard the public.” (NCA, 7/18/1939). The last page of the letter included the
     Manufacturing Chemists’ Association, (an industry group of which Monsanto was a member), legal
     principles as guidance for its members concerned with labeling to safeguard the public. Some
     examples include (NCA, 7/18/1939):

         “A manufacturer who puts out a dangerous article or substance without accompanying it with a
         warning as to its dangerous properties is ordinarily liable for any damage which results from
         such failure to warn.”

         “The manufacturer or one who holds himself out to be the manufacturer must know the
         qualities of this product and he cannot escape liability on the ground that he did not know it to
         be dangerous.”

     Another organization, the National Society of Professional Engineers (NSPE), was formed in the
     1930s. Before its constitution was adopted in September 1934, the society’s delegates adopted ten
     objectives. The objectives included” promoting the public welfare,” and supporting state legislation
     “protecting the public welfare” (Robbins, 2017).

     Theodore Houser, chairman of Sears, Roebuck and Company, made a number of statements on how
     corporations relate to the community, the government and the public in order to better both the
     company and the public. He stated in “Big Businesses and Human Values” Houser (1957):

         “Businesses, no matter how big are accountable to many groups beyond the confines of their
         own organizations. . .customers, the community, the public at large. . . .The relationships of the
         corporation with the community, the public and the government are less direct but not less real,
         and need to be given thought as part of the broad spectrum of management responsibility.

         “The responsibility of a business to the community in which it operates is primarily social in
         character. This responsibility is comparable to that of any private citizen, and is not essentially
         altered by the fact of corporate rather than individual personality. In many ways the obligations
         of the corporate citizen are greater and more far-reaching than those of individual citizens
         simply because of the corporation’s greater resources, in terms not merely of money but of
         special skills and experience.”

         “It can see its customers not as objects of exploitation, an inanimate resource, but as people
         who will be better customers the better informed they are. It can show in its relations with
         other businesses dependent upon it a willingness to develop independent self-generating
         entities and thus engender a healthy increase in the social and the economic potential of the
         community. And while paying the necessary respects to facts, figures, and profit-and-loss



                                                       24




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 32
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15363 Page 29 of 151



              statements, every business can see itself not only as a producer of goods and services but as a
              citizen as well.”

         In the book, “Managing The Socially Responsible Corporation”, Carl Gerstacker, Dow Chemical
         Company’s Chairman of the Board from 1960 to 1976 authored a chapter titled “Creating a
         Management Environment for Socially Responsible Performance.” Under the chapter section,
         “Creating the Socially Responsive Environment,” he defined three “critical postulates for creating a
         socially responsible management environment within a corporation” (Gerstacker, 1974):

                   “Social responsibility must be a firm, deep seated belief of the management. It must be
                   soundly and deeply a part of the on-going goals and strategy of the corporation. Unless
                   there is a genuine commitment on the part of the management this is not going to happen.”

                   “Management must be consistent in its support of social responsibility.”

                   “Management commitment must be long-term.”

         He also described how chemical companies have gained considerable information about their
         products, the potential for environmental contamination and how to mitigate such contamination.
         He stated:

              “Dow makes some 1,100 different products, many of them highly hazardous, and in making. . .
              these products. . .some are bound to spill and some to spoil, creating pollution problems of a
              major magnitude. . . .The silver lining. . . is that because we have so many problems we also
              know more than most about handling pollution. . . .Our background in environmental matters,
              in short, was soundly based and solidly established by the time environmental contamination
              became a front page topic about ten years ago.”

              “Much of our current effort is being devoted to what we call “product stewardship.” This is an
              important aspect of social responsibility. As we define the concept, it means that we have a
              responsibility for a product every step of the way, in manufacture, in shipping and distribution,
              in its use, and on to its final disposal. Our marketing people work with our customers so that
              safe handling, safe use, and safe disposal are hallmarks of our activities, and so that our
              products are not used in ways not intended or tested for. Our manufacturing people are
              concerned not only with meeting our pollution control standards but with safety in the
              packaging and movement of goods. Our research and development personnel emphasize safe
              products, environmentally sound products, and part of their responsibility is to develop
              information for safe handling, use, and disposal of our products.”

         Clark Abt, described as “an engineer, environmentalist, entrepreneur, educator and social scientist”
         also authored a chapter in the book “Managing The Socially Responsible Corporation”26. In the
         chapter, “The Social Audit Technique for Measuring Socially Responsible Performance” he outlined

  26   Dr. Abt founded Abt Associates and served as the President from 1965 to 1985. The Abt Associates website has a full career
       profile for him. http://abtassociates.com/About-Us/50th-Anniversary/Presidents/Clark-C--Abt.aspx

                                                                    25




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 33
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20      PageID.15364 Page 30 of 151



     the “five publics most affected by the activities of corporations”, which were “the employees, the
     owners, the customers, the residents of the corporation’s local environments, and the general
     public.” In defining corporate social responsibility, he made several relevant points that had either
     widespread or major agreement among corporate managers with respect to corporate responsibility
     (Abt, 1974):

             “honest, truthful, and fair dealings with other enterprises, consumers, and employees”
             “complete truthfulness in advertising”

             “nonharmfulness of products and services”
             “obeying all laws, including those weakly enforced ones against pollution, unsafe
             practices…, etc.”

     In the same book, entrepreneur, Dan Lufkin, head of the Connecticut Department of Environmental
     Protection at the time, wrote a chapter titled “Some Financial Implications of Corporate Social
     Responsibility.” He stated (Lufkin, 1974):

         “Industry will be charged not only with the responsibility for providing goods and services, but
         also for assuring goods that are safe and well constructed and services whose latent effects are
         not harmful. If in the process of manufacture, industry pollutes the air and fouls the water,
         industry will be expected to bear the major costs of cleansing the air and water and restoring
         and returning them to the public in usable if not mint condition.”

         “It is not enough for top management to want to do good. The corporate system is designed to
         thwart activities which divert resources from short-term profitability unless they are given
         sufficient funding, unless they are assigned enough skilled people, and unless the socially
         responsible activity becomes a standard of evaluation against which staff and line executives
         can expect to be measured, compensated, and advanced.”

         Monsanto’s corporate positions on social responsibility.

     Monsanto defined its own responsibilities to consumers, communities, the public and the
     environment through its corporate position statements. In 1947, Dr. Kelly gave a presentation at the
     annual meeting of the American Public Health Association. In a news release Monsanto paraphrased
     Dr. Kelly’s talk stating, “The industrial chemical field, Kelly asserted, is broadening too rapidly and
     too extensively for toxicological investigations to keep apace. Although many new products are
     being developed by manufacturers, the problem is to make certain that no new chemical is used in a
     manner in which systemic toxicity or skin irritation might result either in workers making the
     product or in consumers.” (Monsanto, 10/7/1947).

     Monsanto’s business principles were updated and supplemented in the 1950s, 1960s and 1970s.
     They were very much in line with the historical guidance described above. The 1954 Guide for the
     Medical Department stated it “shall coordinate the air and stream pollution aspects of waste
     disposal activities.” (TOWOLDMON0016531, 1954). The Medical Department was deeply involved in

                                                       26




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 34
Case 2:15-cv-00201-SMJ            ECF No. 377-1          filed 01/28/20       PageID.15365 Page 31 of 151



     PCB product toxicity related to worker issues starting in the 1930s and took the lead in handling PCB
     environmental issues in the late 1960s.

     The 1966 Monsanto Management Guide stated that “[i]n relations with plant communities, we will. .
     . cooperate with all properly constituted authorities to reduce air and stream pollution.”
     (TOWOLDMON0020039, 1966). This guide had been updated a number of times in the 1960s.
     Concerning communities, several versions stated that Monsanto was “to be a substantial
     contributor to the general welfare of society.” (TOWOLDMON0017349, 7/15/1960;
     TOWOLDMON0018008, 4/1962; TOWOLDMON0018192, 4/1963).

     Concerning stream pollution, a senior vice president with Monsanto issued a news release in 1969
     urging industry to “reduce the nation’s water pollution to acceptable levels by 1980” (WASHARCH
     00229, 10/7/1969).

     In 1970, Monsanto’s business principles stated in part, “[i]n our growth, we will strive to . . . develop
     products and services which will provide value and safety for the ultimate consumer and will not
     adversely affect the ecological balance of our planet.” (TOWOLDMON0018399, 2/1966 @ 18417).
     This sentiment was repeated by Monsanto’s Chief Executive John Hanley in a radio show segment
     on PCBs in the environment. Hanley stated (MONS 000403, 12/19/1977):

         “The guy that’s got the responsibility for the safety of our product is Monsanto. . . .We cannot
         and have no interest in dodging the ultimate responsibility for the safety of our products, our
         processes, and the eventual disposition of those products. . . .No one else can set that standard
         as high as we should set it for ourselves and that’s the way we conduct our business.”

     According to Dr. Scott Tucker, a former Monsanto employee, this responsibility was held by
     Monsanto in its early years of making PCBs. In deposition, he agreed that “when Monsanto
     manufactured PCB’s back in the 1940’s and ‘50s” it was the “duty of the manufacturer to
     manufacture a safe product.” (Tucker Dep, 1/5/1999 @ 89). Thus, the Ad-Hoc Committee
     concluded “Monsanto is most probably responsible for the U.S. contamination and jointly
     responsible with MCL for the United Kingdom problem” (MONS 035372, circa 1969).

     Monsanto issued a number of policy statements beginning in 1971. Mr. Michael Pierle, Monsanto’s
     Corporate Representative testified that the 1971 policy was in place during the entire time
     Monsanto manufactured and sold PCBs (TOWOLDMON0046444, 7/10/2006). The 1971 policy stated
     that Monsanto “has always recognized its responsibility to the public, to its shareholders, to its
     employees, to its customers and to the communities in which it operates.” These responsibilities
     included concern for the public interest, environmental pollution, and cooperation with the
     government and regulatory bodies. Under “Environmental Evaluation of Proposed New Products
     and Processes”, “Monsanto, recognizing the need for control and reduction of environmental
     degradation, diligently and systematically assesses the impact of proposed new products and
     processes on the environment.” The pollution control policy in the document stated: “A. Always be
     concerned for the public interest. . . . F. Cooperate with appropriate government agencies, including
     participation in the development of rules and regulations.” (DSW 117325, 7/1971).

                                                        27




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 35
Case 2:15-cv-00201-SMJ            ECF No. 377-1          filed 01/28/20       PageID.15366 Page 32 of 151



     Monsanto’s executive, Mr. Papageorge, who was plant manager at its PCB manufacturing facility in
     Anniston, Alabama from 1965 to 1970, Manager of Environmental Control in 1971, and Head of
     Monsanto’s Ad Hoc Committee stated that chemicals such as PCBs should not be released into the
     environment. He testified in deposition (Papageorge Deposition, 1993):

         “At a minimum, it is just not prudent to discharge knowingly any kind of industrial chemical,
         whether it be PCBs or any other material…you wouldn’t want to discharge out into the
         environment. It just wasn’t a practice that was considered to be responsible.”

     Monsanto’s position in 1974 emphasized product quality and safety through research and testing,
     and maintaining “open communications with all national and local authorities, employees,
     customers and publics”. The 1974 policy statement specifically noted that Monsanto “will market
     products under conditions which promote safe handling and use.” (DSW 117818, 7/1/1974).

     Monsanto also issued “Social Responsibility Policy Statements” in 1977 in which it stated, “[w]e will
     adhere to all laws governing corporate conduct, but we will not hesitate to go beyond legal
     requirements, if, in our prudent judgement, a higher level of performance is in order. . . We will
     regularly modify and refine our corporate posture in these public policy areas to remain responsive
     to the legitimate demands of the world in which we do business.” (TOWOLDMON0047829,
     11/1977).

     In the radio show segment on PCBs in the environment, radio host Hardy, paraphrasing Monsanto’s
     Director of Social Responsibility, Anna Navarro, said: “that. . .is one of the lessons of PCB’s. Good
     ethics, she claims, is good business. And she points to the millions of dollars of lawsuits filed against
     the firm on PCB’s.” According to Navarro, “We realized that the social consequences of staying in
     that business were such that it was no longer a profitable business. We ought to get out." Hardy
     wrapped up the segment by again paraphrasing Navarro when he stated, “It is more than time, she
     says, for business practices to come into step with ecological concerns.” (MONS 000403,
     12/19/1977).

     With regard to ecological concerns, Monsanto acknowledged that the persistence of PCBs in the
     environment would be “with us for decades” and the question of who is responsible will continue to
     be asked.” Building on Monsanto’s expertise and financial resources, Monsanto employee Wilkins
     proposed a “major research effort to seek new ways to treat PCB wastes.” His goal was two-fold: to
     show the public and government it was taking responsibility for the PCB problem, and to create a
     new market if it found a solution to treat PCB wastes (DSW 266487, 11/28/1977).

     In 1980 Monsanto discussed establishing a policy for the company’s “environmental and health
     accountability” for discontinued products because the “environmental legacy” of such products (and
     associated wastes) “may require subsequent action by the corporation.” The “General Policy” stated
     “Monsanto [would] act in a responsible manner in the management of its discontinued products.” A
     number of action items to support that policy were listed including approval of “plans and strategies
     to deal appropriately with discontinued products which may pose substantial danger to health and
     the environment.” Monsanto acknowledged that some of its products may be “found persistent in

                                                        28




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 36
Case 2:15-cv-00201-SMJ          ECF No. 377-1          filed 01/28/20      PageID.15367 Page 33 of 151



        the environment after use or disposal” and that efforts may be made to hold Monsanto accountable
        for environmental and health effects of discontinued products for so long as they exist in the
        environment.” (PCB-ARCH0742044, 2/15/1980).

        PCBs fell under Monsanto’s new policy on discontinued products. The company stated it would
        “maintain [a] strong Corporate commitment to managing polychlorinated biphenyls.” It also stated
        it would “act in a socially responsible manner” concerning PCBs by (1) establishing a center of
        expertise to manage “technical, health, safety and environment data” on PCBs, (2) continuing
        research on the health and environmental effects of PCBs and “handling and disposal technology”,
        and (3) establishing a management plan for all aspects of PCB materials “in perpetuity.” (PCB-
        ARCH0742061, 6/24/1980).

        Monsanto’s 1990 “Pledge” stated that its promise to “reduce all toxic and hazardous releases and
        emissions, working toward an ultimate goal of zero effect; ensure no Monsanto operation poses any
        undue risk to our employees and our communities . . . .” (no Bates #, January, 1990).

        Monsanto also had the expertise and opportunity to investigate potential impacts of PCBs on the
        environment. In 1951, Monsanto hired Mr. Jack Garrett, an industrial hygienist, as an air and water
        pollution specialist in the Medical Department. Mr. Garrett wrote an article in 1957, “Toxicity
        Considerations in Pollution Control,” which described Monsanto’s methods of determining the
        effects of discharges from one of its own chemical manufacturing facilities. He noted that toxicity
        data was available through animal feeding studies, but the “most serious toxicity problem” was the
        effect on aquatic life. He presented a detailed case history on Monsanto’s acrylonitrile production
        facility and the installation of a waste treatment plant to control discharges of chemical wastes into
        a bay. Experiments on fish to determine acute toxicity of various concentrations of chlorinated
        compounds were described. Mr. Garret explained that the tests had limitations because they did
        “not take into consideration the effect on the predatory cycle” in the receiving waters. Garrett
        lamented “the lack of comprehensive data on the effects of industrial waste on living organisms.”
        (Garrett, 1957).

  IX. Monsanto promoted and sold PCBs as plasticizers for uses open to the environment.

      Monsanto promoted and sold PCBs as plasticizers for open uses (applications that interfaced with the
      environment) starting in the early 1930s and continuing into 1970 despite the scientific and technical
      information that existed at the time that PCBs would inevitably migrate away from those uses,
      resulting in persistent and widespread contamination. Monsanto created and sustained the PCB
      market for these applications without providing sufficient information to its customers that PCBs
      would continue to migrate out of these applications and into the environment which resulted in
      exposures to the public and the environment.




                                                          29




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 37
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20       PageID.15368 Page 34 of 151



         Toxicity and safe handling information in Monsanto’s early promotional material for Aroclors,
         plasticizers, and products containing Aroclors.

     In 1930, shortly after PCB production began, an article by Swann highlighted the physical and
     chemical characteristics of PCBs and described a diversity of potential uses for PCBs such as
     protective coatings like varnishes and lacquers, printing inks, artificial leather, and rubber cement,
     which would expose consumers or the environment to PCBs through plasticizer loss from these
     products. In terms of worker health, the article noted that the concentrated vapors were irritating
     to the nasal passages and caused violent headaches to certain persons (Penning, 1930).

     In 1937, Monsanto employee L.A. Watt wrote a memo with phrasing that “could be used” in
     Monsanto’s promotional materials and customer communications. The memo stated (MONS
     219708, 10/11/1937):

         1. “Experimental work in animals shows that prolonged exposure to Aroclor vapors evolved at
            high temperatures or by repeated oral ingestion will lead to systemic toxic effects.”
         2. “Repeated bodily contact with the liquid Aroclors may lead to an acne-form skin eruption.”
         3. Suitable draft ventilation to control the vapors evolved at elevated temperatures as well as
            protection by suitable garments from extensive bodily contact with the liquid Aroclors,
            should prevent any untoward effect.”

     Although Dr. Drinker’s work revealed that prolonged exposure to Aroclor vapors could lead to
     systemic toxic effects, temperature was not part of his analysis. As discussed earlier in this report,
     the Aroclors were heated to accelerate volatilization for the purpose of the study, but the vapors
     were then mixed with ambient air for the animal experiments.

     Monsanto’s product information published in the 1940s recommended PCB-containing Aroclors as
     plasticizers in a number of applications including plastics, pigments and different types of coatings
     for a variety of surfaces (e.g. wood, metal, brick, stone, concrete and fabric)
     (TOWOLDMON0039017, 5/1940; MONS 092643, 10/1/1944; MON-MT-001598, 6/18/1945; DSW
     150418, 1/1/1948; MONS 078331, 4/4/1949). Monsanto’s Technical Bulletin titled “Aroclor resins
     and plasticizers for Chlorinated Rubber” issued in 1948, specifically recommended uses that had the
     potential for PCBs to come in contact with humans, wildlife, and the environment, such as concrete
     swimming pools, traffic paints, coatings for cloth, and marine finishes. The applications
     recommended in these various bulletins allowed PCBs to migrate into the environment, whether
     that environment was indoor or outdoor air, water or another adjacent solid. The toxicity warnings
     were solely focused on workers with no mention of dangers to the ultimate consumers, the public,
     and the environment.

     Monsanto released a 1948 Technical Bulletin for Aroclor 1254 as a co-plasticizer for vinyl organosols
     in 1948. Organosols were used to make “free films for shower curtains, rainwear and to coat fabrics
     used for upholstery, . . .for coating paper in making draperies, table cloths, etc.” (DSW 550931,
     11/1/1948). All of these products had great potential for end-user exposure to PCBs. Another


                                                        30




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 38
Case 2:15-cv-00201-SMJ                   ECF No. 377-1             filed 01/28/20         PageID.15369 Page 35 of 151



          example of Monsanto’s promotion of Aroclors in products with end-user exposure was illustrated in
          the Technical Bulletin titled “Aroclor 1254 Lubricant and Plasticizer in the Manufacture of Paper
          Draperies” issued in 1949. It promoted PCBs and “the popularity of paper draperies in this country. .
          . .” A section was devoted to worker health with respect to dermatology and toxicology, but
          contained no warnings about household or consumer exposures to PCBs volatilizing from the
          draperies into the indoor air (MONS 078331, 4/4/1949).

          The toxicity section in Monsanto’s 1945 bulletin titled, “The Aroclors, Physical Properties and
          Suggested Applications, stated “[e]xperimental work in animals shows that prolonged exposure to
          Aroclor vapors evolved at high temperatures. . .will lead to systemic toxic effects” and that “suitable
          draft ventilation to control the vapors evolved at elevated temperatures. . .should prevent any
          untoward effect.”27 The first sentence of the section following “toxicity” stated, “Aroclors have low
          vaporization losses,” with the graphs showing vapor pressure as a function of temperatures all
          above 125 C (257 F) (MON-MT-001598, 6/18/1945).

          The information presented in this toxicity section was misleading because it implied that harm only
          occurred at elevated temperatures, when in fact Dr. Drinker’s experimental work on animals was
          conducted at ambient temperatures. The animals were not breathing in air at temperatures above
          257 F. Dr. Drinker heated the waxy and resinous PCBs in order to accelerate the accumulation of
          PCB vapors which did not alter the chemical structure or toxicity of the PCBs. The PCB vapors were
          then mixed with ambient air to the desired concentrations for his experiments. As noted earlier, Dr.
          Drinker recommended 0.5 mg/cu. meter as the permissible limit for Aroclors without any
          temperature thresholds.

          In addition to Monsanto’s bulletins and catalogs, a number of advertisements for Monsanto’s PCB-
          containing Aroclors appeared in the periodical, Chemical and Engineering News, a trade magazine
          containing professional and technical information for chemical industry. The promotional material
          suggested a wide range of applications for Aroclors, including plasticizers uses, and emphasized the
          stability of Aroclors with statements such as “They give paints greater toughness and adhesion . . .
          stronger resistance to corrosion, flame, water and weather . . . greater resistance to acids and
          alkalies.” (C&E News, 9/25/1950). These advertisements did not contain any information concerning
          toxicity or persistence (C&E News, 5/29/1950; C&E News, 8/25/1952; C&E News, 2/26/1951; C&E
          News, no date).

          Monsanto also promoted the use of Aroclors (PCBs and PCTs) in insecticides as solvents, carriers and
          extenders. For example, in 1948 Monsanto studied the use of Aroclors as a solvent for its own DDT,
          which Monsanto sold under the tradename “Santobane” (PCB-ARCH0043462, 6/28/1948; PCB-
          ARCH0043461, 7/6/1948). Then, in Monsanto’s promotional material for Santobane, it included
          Aroclors 1221, 1242, 1248 in a list of solvents compatible with DDT. The section titled “Instructions
          for Handling Santobane” had safety and toxicity information for DDT but did not contain any toxicity


   27   The statements in the toxicity section were copied directly from the 1937 language prepared by Watt (MONS 219708,
        10/11/1937).

                                                                   31




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 39
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20          PageID.15370 Page 36 of 151



          information for any of the solvents included in the promotional material. The only cautionary
          statement concerned flammability, which would only apply to certain solvents and not the Aroclors
          (WATER_PCB-SD0000078216, 1951). As noted above, Monsanto had information concerning toxicity
          of Aroclors.

          The research on Aroclors with lindane and similar insecticides was conducted by Monsanto and the
          United States Department of Agriculture (USDA). Although Monsanto’s research did not show much
          improvement by formulating lindane with Aroclors, the USDA had promising results on non-porous
          surfaces such as metals and glass (HARTOLDMON0005062, 4/14/1954; PCB-ARCH0042797,
          4/28/1954; MONS034033, 6/30/1955). In fact, Monsanto informed the USDA that it had “sold
          truckload amounts of Aroclor for use in combination with Lindane and other insecticides.”
          Monsanto also reported internally that the USDA was “not aware that their work has led to
          commercial value.” (MONS034033, 6/30/1955).

          A Monsanto sales report discussed Aroclor 1262 potentially being sold for a Lindane insecticide
          formulation for household use. The customer was waiting for state approval for the product before
          proceeding with the purchase of 600 to 1200 pounds Aroclor 1262 per week for a total of 10 to 12
          weeks (a range of 6000 to 14,000 pounds Aroclor 1262). The formulation was used in conjunction
          with a lightbulb such that the heat from the bulb would cause volatilization of the mixture (PCB-
          ARCH0042594, 6/10/1954). Despite Monsanto’s information about PCB toxicity exacerbated by the
          heating of Aroclors, Monsanto did not have any reservations about this potential open use
          application.

          In 1956, a Monsanto employee internally reported on a meeting with USDA personnel concerning
          studies on chlorinated hydrocarbon insecticides formulated with Aroclors. Having learned of
          promising results, the memo stated that “before pesticide formulations containing Aroclors could be
          sold, it would be necessary to clarify Aroclor residues on plants and animals.” (PCB-ARCH0042933,
          2/21/1956). A 1957 Monsanto report titled “Aroclors as Agricultural Chemicals” presented
          Monsanto’s research on the effectiveness of Aroclor-insecticide formulations. This report was
          written many years after several Aroclor-insecticide formulations had already appeared on the
          market in the late 1940s for livestock pest insecticides (DDT / Aroclor), soil insect control, miticides
          and rodenticides (PCB-ARCH0043485, 4/1/1957). The report noted that “approximately 135,000
          pounds of Aroclors to date” had been sold for “proprietary insecticidal products” and that the use of
          Aroclors in such products “would necessitate extensive toxicological and residue studies for U.S.D.A
          – F.D.A registration to conform to requirements of the Miller Pesticide Residue Amendment.”28 In
          order for Monsanto to register Aroclors for agricultural use, the report stated that it would need to
          spend around $30,000 on two-year chronic toxicity feeding tests to generate toxicological data as a
          part of the registration requirements. Furthermore, the report noted that Monsanto did not have




   28   The Miller Pesticide Residue Amendment “spells out procedures for setting safety limits for pesticide residues on raw
        agricultural commodities” (USFDA, 2/1/2018).

                                                                      32




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 40
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20      PageID.15371 Page 37 of 151



     any information on “exposure of spray operators applying agricultural pesticides.” (PCB-
     ARCH0043485, 4/1/1957).

     Based on his research, the author of the report (Monsanto employee J.M. Magner) recommended
     that the company discontinue funding its own research on the use of Aroclors as pesticides and
     pesticide extenders but continue to cooperate with others studying termite control, mammal
     repellent and seed treatment (PCB-ARCH0043485, 4/1/1957). The report contained a detailed
     summary of Monsanto’s prior tests involving Aroclor containing products (bactericides, fungicides,
     herbicides and insecticides), state sponsored tests from around the country on Aroclor containing
     insecticides, and various other studies (molluscacides, nematocides, rodent repellents, seed and soil
     treatments, wood and soil treatment for termites). Also included was a list of Aroclor sales for the
     years 1953 through March, 1956 containing Monsanto’s customers, the amount of Aroclors (PCBs
     and PCTs) purchased and the agricultural use of the Aroclor products. Of the more than 147,000
     pounds of Aroclors sold during this time frame, 143,000 pounds were PCB Aroclors (PCB-
     ARCH0043485, 4/1/1957).

     A few months later, Monsanto employee L.V. Sherwood wrote an internal memo condemning
     Monsanto’s recommendation to sell Aroclors as an extender in Lindane without a restriction for
     spraying on feed and food crops, a use that did not have U.S.D.A. / F.D.A. approval. Mr. Sherwood
     was referring to Monsanto’s “PCB Sales Information Bulletin”, dated August 27, 1957. He stated
     because this use did not have governmental approval salesmen should be aware of that and should
     apprise their customers. Sherwood explicitly stated that “Aroclors are toxic” and data on residues
     would be required by the government. He also stated that “if a toxic quantity of Aroclor” residue is
     present on food or feed crops at harvest time, a tolerance for Aroclor could not yet be established
     because Monsanto had not conducted the two-year chronic toxicity feeding tests (a required test as
     noted in the April 1957 report discussed above). Sherwood indicated that these tests and other
     information would not be necessary if the Aroclor containing insecticide was not used on food or
     feed crops, but the “label must show safe handling procedures since Aroclor is toxic.” (MONS
     092048, 8/30/1957).

     Sherwood pointed out that while the August 1957 bulletin did not explicitly suggest spraying an
     Aroclor containing insecticide on food or feed crops, the bulletin did not explicitly state that it
     “should not be used on food or feed crops.” (emphasis in original, MONS 092048, 8/30/1957). He
     pointed out that Monsanto had found that customers will use formulations for other uses than what
     was specified and therefore he “strongly recommended that [Monsanto] state very specifically in
     any Monsanto literature, including correspondence, that Aroclors not be used on agricultural
     commodities.” (MONS 092048, 8/30/1957).

     A review of Monsanto’s Technical Bulletins from 1960 clearly demonstrate that Monsanto ignored
     Sherwood’s recommendation. For example, the technical bulletin “Aroclors” had a section
     describing the beneficial use of Aroclors 5460 and 1254 as vapor suppressants in insecticides,
     including increasing the effectiveness of lindane when used on hard surfaces. The section also stated
     “Aroclors are recommended for chlorinated insecticide formulations to be used for non-crop

                                                      33




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 41
Case 2:15-cv-00201-SMJ                      ECF No. 377-1              filed 01/28/20           PageID.15372 Page 38 of 151



          spraying.” (TOWOLDMON0029987, 5/1960). Clearly this statement is similar (if not identical) to the
          1957 PCB sales bulletin and was not updated based on Sherwood’s memo.

          Similarly, the technical bulletin written for the plasticizer market “Aroclor Plasticizers PL-306”
          contained a section titled “Vapor Suppression (for longer insecticide kill-life)” that promoted the use
          of Aroclor 5460 in lindane for hard surfaces. The section also contained the following statement:
          “Aroclor 5460 is also recommended for noncrop insect formulations containing chlordane, aldrin
          and dieldrin. The other resinous Aroclors (1254, 1260, 1262, 4465 and 5442), also non-volatile and
          sticky or tacky, likewise merit evaluation as insecticide extenders.” (DSW352447, 12/1960). Clearly,
          this statement was similar (if not identical) to the 1957 PCB sales bulletin and was not updated
          based on Sherwood’s memo.

          The toxicity sections in both 1960 bulletins informed customers that at “ordinary temperatures”
          Aroclors “have not presented industrial toxicological problems”, yet Monsanto did not have any
          toxicological information related to pesticide spray operators or consumers of crops with Aroclor
          residue as noted previously by Sherwood in 1957.

          More promotion for using Aroclors in insecticides appeared in a 1961“Chemical Specialties Data
          Report” that was written for customers to aid them in their “evaluation and development of special
          uses for Monsanto products.” This document discussed using “Aroclor/lindane formulations” on the
          “inside of garbage can lids, window screens, doorsills, the painted wall of outbuildings, diary plants,
          storage areas, etc” in order to control pests. Packaging in “shoe-polish type” bottles, “aerosol spray
          cans and bulk packages for mechanical spray application” were suggested (TOWOLDMON0043718,
          3/1961). The report contained a long list of advantages to using Aroclors, a number of example
          formulations with Aroclors, and positive experimental results. However, no toxicity information for
          its customers or potential users was included.

               Scientific studies conducted by and for Monsanto evaluated PCBs’ vapor pressure, volatilization,
               loss rate, persistence and toxicity.

          It is a scientific fact that materials with a vapor pressure, even a considerably low one, will volatilize.
          The rate or amount of volatility is dependent on the vapor pressure and other factors. As explained
          earlier, PCBs are mobile. They will volatilize into the air or leach into an adjacent material. The 1931
          article cited earlier showed that when used as a plasticizer in a final product (nitrocellulose lacquer),
          PCBs would escape from that final product.29 In the early 1950s, customer inquiries led Monsanto to
          conduct a series of tests at its own plants to determine indoor air concentrations of Aroclor after
          applying Aroclor containing paint, and during the production of Aroclors. A number of reports and a
          series of internal communications showed that Aroclors volatilized from the paint (a polymer) as
          soon as the paint was applied, even at ambient temperatures, and PCBs could persist in an indoor
          environment at concentrations above Dr. Drinker’s recommended permissible limit. The tests

   29   Monsanto’s publication promoting the use of PCBs in a nitrocellulose lacquer showed that Aroclors 1242, 1254, and 1262
        volatilized from the lacquer from the start of the tests, with decreasing vaporization rates as the chlorine percentage
        increased (Aroclor 1242 is more volatile than Aroclor 1254, etc) (Jenkins, 1931). Additional information from this article is
        provided in Appendix B.

                                                                        34




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 42
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20      PageID.15373 Page 39 of 151



     conducted during Aroclor production also showed that Aroclors could accumulate indoors at
     elevated levels even in areas remote from the manufacturing equipment.

     Monsanto conducted two studies to evaluate PCB plasticizer loss and resulting air concentrations
     when surfaces were painted with Lustrex Latex paint containing Aroclor 1248, which was similar in
     composition to Aroclor 1254. In the first study, conducted at its Plastics Division facility in
     Springfield, Massachusetts, five of the air samples collected from the painted rooms with
     temperatures between 70 and 100 F had Aroclor 1248 concentrations between 1 mg/cu. meter and
     5 mg/cu. meter (MONS 061753, 12/31/1952). Monsanto noted that the high Aroclor levels were the
     “result of painting with an Aroclor-containing paint that could be attained under normal conditions
     with this type paint.” (MONS 058945, 6/17/1953). Concerning selling Aroclor for use as a plasticizer
     in paint, Monsanto’s Dr. Kelly stated that what he and others “were really worrying about” was an
     individual using an Aroclor containing paint, and then implicating a diagnosis of hepatitis to
     exposure because of the strong odor of the paint (MONS 095193, 2/12/1954).

     In the second study, Monsanto had painted a room and a laboratory hood with Lustrex Latex Paint
     containing Aroclor 1248. The laboratory hood was heated to between 113 to 140 F during the
     sampling period, and “[t]he [Aroclor 1248] concentration remained in the 1.0 – 2.0 mg. per cu.
     meter range over a period of about one month [the length of the study].” (DSW 147758, 3/15/54).
     Monsanto concluded, “In a heated room it appears that the concentration of Aroclor 1248 vapors
     may remain high for a long period of time.” (DSW 147758, 3/15/54). The research report concluded
     that the Aroclor vapor concentration “was sufficiently high. . .to make the room unusable for about
     3 days.” The recommendations in Monsanto’s final report stated, “Since the room painted with
     Lustrex Latex Paint containing Aroclor 1248 definitely has an odor of Aroclor for several days after
     painting, caution should be exercised in recommending Aroclor for this use.” (DSW 147758,
     3/15/54).

     When reporting the results of the paint tests to MCL, Monsanto (U.S.) stated to MCL “As I’m sure
     you know, Aroclors cannot be considered non-toxic.” Concerning the use of Aroclors as plasticizers
     in emulsion paints, Monsanto stated that “[w]e do not recommend that they be used in paints
     which might be applied in confined or unventilated areas, particularly if the paints might be used on
     heated surfaces.” Monsanto was “worrying about” painters exposed to vapors “day in and day out”
     rather than “worrying about” occupants of the room “during or shortly after the paint has been
     applied.” (MONS 095187, 9/1/1953).

     Monsanto’s sales division requested air testing at the Anniston Plant to determine the usual Aroclor
     concentrations to which workers were exposed (MONS058945, 6/17/1953). Twenty air samples
     were collected under varying conditions in the Anniston plant including during production of
     Aroclors 1242, 1254 and 1260. The Aroclor vapor concentrations ranged from 0.35 to 5.3 mg/cu.
     meter with the highest concentrations detected during production of Aroclors 1242 and 1254. Only
     one sample was below the “maximum tolerable concentrations.” Furthermore, PCBs were detected
     in a remote location from the manufacturing operations above the maximum allowable
     concentration (MONS 058945, 6/17/1953).

                                                      35




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 43
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15374 Page 40 of 151



          From these tests, it is clear that Monsanto had information demonstrating that the three of the
          important characteristics of PCBs (toxicity, volatility and persistence) that make PCBs used in open
          use applications a lasting environmental problem. The tests showed that PCBs volatilized from the
          paint in both heated and unheated environments; the PCBs persisted in the air at elevated levels for
          a long time; and the elevated levels exceeded Drinker’s worker exposure limit.

          To “know a little better just what is the safe limit of Aroclor vapor” that workers are exposed to,
          Monsanto had hired the Medical Department at the Kettering Laboratory in Cincinnati to conduct
          animal experiments (MONS 095186, 3/15/1954). Dr. Treon at the Kettering Laboratory investigated
          toxic effects in animals from exposures to Aroclors 1242 and 1254 in part to “demonstrate the
          relationship between the extent of their chlorination and their toxicity.” The studies showed that
          Aroclor 1254 was more toxic than Aroclor 1242 because Aroclor 1254 vapors of 1.5 mg/cu. meter
          caused positive signs of injury to test animals as compared to similar effects for Aroclor 1242 at 1.9
          mg/cu. meter (MONS 088809, 6/22/1955; TOXSTUDIES0314, 6/28/1955, MONS 096370, 6/1956).
          The results were published in the scientific literature. In the article, Treon et al (1956)
          recommended tentatively the ACGIH threshold concentration of 1.0 mg/cu. meter of air for safe
          industrial practice. However, no studies were conducted to determine the concentrations of
          Aroclors 1242 and 1254 that showed no signs of injury to test animals.

          Monsanto had retained the Southern Research Institute to determine the vapor pressures of
          Aroclors over the temperature range of 25 to 100°C (TOWOLDMON0048965, 2/4/1954 MONS
          095188, 12/6/1955). SRI experimentally determined the vapor pressures of Aroclors 1242, 1248, and
          1254 at four different temperatures (37.5, 54, 71, and 98°C) to obtain a relationship between
          temperature and vapor pressure in the desired temperature range (TOWOLDMON0048965,
          2/4/1954). The SRI report yielded information that showed PCBs volatilized into air at room
          temperature. Using the information provided by SRI, MCL (Monsanto’s British subsidiary) stated,
          “With reference to the impression generally given that cold Aroclors are safe. . .air saturated with
          cold Aroclor is at or above the maximum permissible concentration.” (MONS 095188, 12/6/1955).

          For example, the calculated saturated air concentration for Aroclor 1254 at 77 F was 1.5 mg/m3.
          This value was 50% higher than the ACGIH’s MAC of 1.0 mg/m3 and equal to the PCB concentration
          reported by the Kettering Laboratory that showed liver damage in animals. Thus, unsafe saturation
          levels of PCBs were conceivable in enclosed spaces at room temperatures.30 MCL’s position was that
          future applications of Aroclors “must be governed” by the finding that prolonged exposure to
          Aroclor vapor at 1.5 mg/cu. meter “can produce damage to the liver and kidneys of test animals.”
          (MONS 095215, 8/19/1955).




   30
        In the mid-1950s, the Navy conducted experiments on animals exposed to air saturated with Pydraul 150 (25% Aroclor 1242)
        and found that liver damage was caused by skin adsorption without any sign of injury prior to autopsy. The Navy reported to
        Monsanto its position that “Pydraul 150 [was] just too toxic for use in a submarine.” (DSW 148006, 6/7/1956; MONS 095639,
        12/19/1956; MONS 095640, 1/21/1957; MONS 095645, 9/11/1957).

                                                                     36




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 44
Case 2:15-cv-00201-SMJ                     ECF No. 377-1               filed 01/28/20           PageID.15375 Page 41 of 151



          MCL also stated that “[i]n translating this finding to the human being it is the recognized practice to
          employ a safety factor of 10. . .”31 For Aroclor 1254, MCL indicated the maximum safe level for the
          public would be below 0.15 mg/cu. meter, and this value would be applicable to all Aroclors since
          they were similar in chemical composition (MONS 095215, 8/19/1955).

          MCL had also collected air samples after painting a room with latex paint containing Aroclor 1248
          and reported concentrations were around 0.5 mg/cu. meter for a month. MCL pointed out that if
          this paint was used, a person would be exposed to a concentration far exceeding the 0.15 mg/cu.
          meters (based on the 1/10 safety factor). Therefore, MCL recommended following Monsanto (U.S)
          in “withdrawing our recommendation that Aroclors be used as a plasticizer in Lustrex Latex paints.”
          The MCL memo noted that the use of Aroclors in ordinary paint still required examination because
          “[i]t now seems possible that a hazardous concentration could be attained in a room in which a
          large area is painted with Aroclor-containing paint.” Furthermore, MCL noted that the rate of
          volatilization of PCBs from the paint was governed by the rate of migration within the dry paint. This
          meant that the PCBs could continue to escape into the air from the dry paint, but most likely at a
          slower rate than initially observed (MONS 095215 @095218, 11/26/1954; MONS 095215,
          8/19/1955).

          In conclusion, the various studies from the 1950s demonstrated Monsanto had information that
          PCBs were toxic; that Aroclor plasticizers would volatilize and continue to volatilize from the
          polymer product upon application of the product, even at ambient temperatures; and that the PCBs
          persisted in the air. Cumulatively, the findings from these experiments on toxicity, volatility and
          persistence of PCBs showed that PCBs as plasticizers would cause an environmental contamination
          problem.

          Monsanto’s stated position concerning sales of PCB-containing Aroclors as plasticizers in products
          sold for household uses in which users had the potential to be exposed to PCBs that escaped from
          those products was: “[w]e know Aroclors are toxic but the actual limit has not been precisely
          defined. . . .our main worry is what will happen if an individual develops any type of liver disease
          and gives a history of Aroclor exposure.” (MONS 095196, 9/20/1955). In this same document,
          Monsanto stated if “it is distributed to householders where it can be used in almost any shape and
          form and we are never able to know how much of the concentration they are exposed to, we are
          much more strict.” Monsanto also noted that no more toxicity testing was “justified” (MONS
          095196, 9/20/1955). Nevertheless, as discussed in detail earlier in the report, Monsanto did sell its
          PCB-containing Aroclors for a number of household uses.



   31   In January 1954, an article in the quarterly bulletin of the Association of Food and Drug Officials of the United States was
        titled, 100-Fold Margin of Safety. The article stated that animals generally are “more resistant to toxic chemicals than man”,
        and that “man is about 10 times as sensitive to poisons as the rat”. Since humans cannot be used as experimental subjects,
        the toxicity of a substance must be based on studies in laboratory animals. The article also pointed out that a “safe dose” for
        chronic toxicity is “that dose just short of causing an observable effect.” (Lehman et al, 1954). This safety factor is supported
        in the literature (Dourson et al, 1983). The maximum permissible limits set in the 1930s and 1940s did not take into account
        the 1/10 factor.

                                                                        37




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 45
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20          PageID.15376 Page 42 of 151



               Toxicity, safe handling, vapor pressure, and stability information in Monsanto’s promotional
               materials for Aroclors, plasticizers, and products containing Aroclors in the 1960s.

          In February, 1961 the Plasticizer Sales Department published PLASTICIZER PATTER, for salesmen
          titled “End Uses for Aroclor Compounds”, which contained information “useful to you in suggesting
          new uses or applications for the Aroclors and increasing your sales of these products.” A significant
          number of uses listed were for PCB containing products that came in direct contact with humans or
          the environment. A partial list included: concrete and stucco paints, paper coatings, varnish for
          cedar and redwood, Christmas trees, icicles for Christmas trees, varnishes, floor wax, paperback
          novels, Reader’s Digests, bookbinding adhesives, rug backings, flooring adhesives, sealing
          compounds for aluminum windows, curtain wall construction, building sealants, leather and shoe
          adhesives, epoxies, wall tile adhesives, paper base, wax paper coatings, hair brushes, carbonless
          carbon paper, insecticide carriers, printing inks, ceramic slurry, and water soluble soil-poison
          concentrate. These uses of PCB-containing Aroclors covered a wide variety of applications which had
          the potential for consumers to be exposed to PCBs (LEXOLDMON005375, 2/1961).

          In the 1960s, several technical bulletins, catalogs and magazine advertisements were prepared by
          Monsanto suggesting a wide range of uses for its Aroclor compounds, including plasticizers. Some of
          the bulletins covered broad applications, such as “The Aroclor Compounds” catalog and others were
          tailored to specific markets, such as “Monsanto Modifiers for Thiokol Polysulfide Liquid Polymers.”
          This bulletin discussed Monsanto’s plasticizers compatible with polysulfide rubber, including PCB-
          containing Aroclors. The Aroclors were featured as the plasticizer for polysulfide joint sealants used
          in curtain-wall construction, a “rapidly growing” area that required “large quantities of permanently
          flexible, strongly adhering sealants.” In the table of physical properties, unlike the other plasticizers,
          no vapor pressures were listed for the Aroclors (1221, 1242, 1254, 5460), even though Monsanto
          possessed this information since at least the early 1950s. Monsanto referred to its other technical
          bulletins for complete details on its modifiers with no mention of toxicity and hazard information
          (LEXOLDMON003993, 4/1962).

          This bulletin as well as other bulletins and catalogs were entirely on applications with the potential
          for PCB exposure to humans and environment. The toxicity section appearing in most of the product
          literature was relatively unchanged from the 1940s bulletins. Despite the cumulative information
          revealed from the SRI studies, Monsanto’s paint tests, MCL’s paint test and the Mieg’s article32,
          Monsanto continued to inform potential customers that “[a]t ordinary temperatures the Aroclor
          chlorinated polyphenyls have not presented industrial toxicological problems. . . .”
          (TOWOLDMON0029987, 5/1960; MONS 080627, 1961). This statement did not warn customers of
          the potential for exposure to PCBs at ambient temperatures nor of any toxic effects from such
          exposure. In addition, there was no discussion that PCBs could persist in indoor or outdoor
          environments. The safe handling section was written for “Aroclor compounds” not products

   32   Internal memos by Monsanto and MCL both indicated the two companies were surprised by the results of the Miegs’
        publication (MONS 037711, 4/28/1954; MONS 095182, 6/17/1954). Specifically, MCL, upon only seeing an extract of this
        paper questioned Meigs’ findings of worker exposure to 1/10th the permissible limit resulting in toxic effects (MONS 095182,
        6/17/1954).

                                                                      38




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 46
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20          PageID.15377 Page 43 of 151



          containing Aroclor compounds. Therefore, the context was clearly limited to industrial operations.
          Furthermore, the information in the bulletins on vapor pressure was misleading and reinforced the
          notion that PCBs were only volatile and toxic at elevated temperatures.

          The 1960 technical bulletin written specifically for the plasticizer market “Aroclor Plasticizers PL-
          306”33, in which all applications were open uses, provided tables and charts with volatility and vapor
          pressure information for some of the PCB-containing Aroclor products. This bulletin included a table
          of vaporization rates for various Aroclors and other competing plasticizers, with a summary
          statement that read “the vaporization rates of Aroclor plasticizers – especially the most widely used
          1254 and 1260 – compare most favorably with the similar constants of other plasticizers selected
          specifically for these tests because of their low vaporization rates.” (DSW352447, 12/1960). This
          information was misleading in that it appeared to place all the plasticizer compounds in the same
          category of toxicity, but no data on permissible limits and saturation concentrations were included.

          Monsanto’s 1961 news release for distribution to “chemical, plastics and rubber publications”
          described this new technical bulletin containing over 100 formulations for the use of Aroclors as
          plasticizers and extenders in a variety of resins. The beneficial characteristics of PCBs were noted,
          but there was no mention of toxicity, volatility or persistence in the environment
          (2018327144335627 – 3/14/61 News Release).

          This 1960 bulletin also included a chart with Aroclor vapor pressures similar to that provided in the
          1945 bulletin which only showed vapor pressure as a function of temperatures above 125 C (257 F).
          In the table of “Approximate Vapor Pressures,” the vapor pressure of Aroclor 1254 was reported as
          0.00006 mmHg (6x10-5mmHg) at 100°F (37.8°C). This value was incorrectly and repeatedly under-
          reported in Monsanto’s technical bulletins, which leads to incorrect assumptions about PCB
          concentrations indoors at ambient temperatures (TOWOLDMON0005563, 1960; DSW 352447,
          12/1960; TOWOLDMON0024978, 10/31/1966).

          The vapor pressure for Aroclor 1254 listed in the bulletins was an order of magnitude less than that
          determined by SRI for Monsanto. As discussed previously, SRI’s research in 1955 resulted in the
          determination of vapor pressures for several of the PCB-containing Aroclors, including Aroclor 1254,
          which could be used to determine that the saturation concentration could reach or exceed the
          permissible limit at ambient temperatures. Using the lower, incorrect vapor pressure, the saturation
          concentration of Aroclor 1254 vapor in air at 100°F matched precisely the ACGIH’s maximum
          allowable concentration of 1.0 mg/ cu. meter. But, when the correct vapor pressure based on the
          SRI data and equation is used, the resulting saturation concentration in air is actually 4.8 mg/m3,
          almost 5 times higher than the ACGIH’s maximum allowable concentration of 1.0 mg/ cu. meter.




   33   Technical Bulletin PL-306 was revised in 1966 and contained the same statements in the toxicity and safe handling section as
        the 1960 bulletin (TOWOLDMON0024978, 10/31/1966).

                                                                      39




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 47
Case 2:15-cv-00201-SMJ                   ECF No. 377-1             filed 01/28/20          PageID.15378 Page 44 of 151



          The saturation concentration at 100°F is nearly 10 times higher than the permissible limit of 0.5
          mg/m3as set by Drinker (1939).34

          Monsanto included these permissible limits in the toxicity section of the technical bulletins. The
          language was “[t]he threshold limit values (maximum allowable concentration for an 8-hour working
          day) set by the American Conference of Government Hygienists are 1.0 milligram per cubic meter of
          air for the lower-chlorinated Aroclor compounds and 0.5 milligram per cubic meter of air for the
          more-highly-chlorinated compounds, such as Aroclor 1254.”(DSW 352447, 12/1960;
          TOWOLDMON0024978, 10/31/1966). The incorrect and much lower vapor pressure reported for
          Aroclor 1254 at 100°F reinforced the statement that at “ordinary temperatures” PCBs did not
          present a toxicological problem to workers. In addition, Aroclors were described as being “virtually
          non-volatile” in many of Monsanto’s technical bulletins without the context of toxicity at ambient
          temperatures (LEXOLDMON006711, 1964; DSW 352447, 12/1960; TOWOLDMON0005563, 1960;
          LEXOLDMON003993, 4/1962).

          Furthermore, when Monsanto responded to customer requests and others on Aroclor toxicity in the
          workplace and for end users, it indicated the potential for injury was by the inhalation of vapors at
          elevated temperatures (MONS 097894, 2/8/1960; MONS 090360, 5/6/64; TOWOLDMON0054172,
          2/7/1967). For example, Monsanto’s Manager of Environmental Health, Elmer Wheeler, told
          Raytheon, “there is little vapor inhalation hazard when [Aroclors 1242 and 1254] are handled in a
          closed system or when handled at room temperature.” (MONS 090360, 5/6/64). Also, Monsanto’s
          Jack Garrett and Elmer Wheeler assisted the Industrial Hygiene and Clinical Toxicology Committee of
          I.M.A. with preparing the section on “chlorodiphenyls” (PCBs) for the “Hygienic Guide Series,” dated
          Jan/Feb 1965. In the “Hazards and Their Recommended Control” section it stated, “[w]here
          chlorinated diphenyls are used at room temperatures, the hazard of inhalation is considered slight
          or absent.” (MONS 076148, 1965).

          Monsanto’s promotions and advertisements were misleading as to the volatility of PCB-containing
          Aroclors. In one magazine, Monsanto advertised the Aroclors as “just about the most unreactive
          materials ever synthesized,” and claimed “[t]hey stubbornly refuse to volatilize, oxidize, hydrolyze. .
          . disintegrate. . . .” (TOWOLDMON0047981, 1961). In another advertisement it stated, “They don’t
          burn, evaporate, hydrolyze, or oxidize.” (TOWOLDMON0047973, January 1961). And, in another
          trade magazine, Monsanto promoted PCB-containing Aroclors as being “virtually non-volatile” as
          well as inexpensive for waxes, sealants and mastics. Applications included floor waxes, furniture and
          shoe polishes, dental casting waxes; household uses which had the potential for direct human
          exposures to the PCB vapors (LEXOLDMON006711, 1964).35 Gerald Miller, Chief Chemist for
          Monsanto in the 1960s, testified that the “inherent stability” of PCBs “was known probably” back in
          the 1930s and 1940s and agreed that it “was known early on” that stability meant they would “resist


   34   A comparison of the vapor pressures presented in Monsanto’s product information with the vapor pressure calculated using
        SRI’s equation is presented in Appendix D.
   35   A “Chemical Specialties Data Report” promoting “the values of Aroclor” when added to commercial waxes included
        formulations for household polish and car polish that had 30% Aroclor 1268 and 5% Aroclor 1242 (0509197, 11/1963).

                                                                    40




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 48
Case 2:15-cv-00201-SMJ                  ECF No. 377-1             filed 01/28/20           PageID.15379 Page 45 of 151



        degradation.” (Miller Deposition, 2001 @ 22-23). Therefore, when Monsanto advertised the
        beneficial characteristics of PCBs used as plasticizers it had information that those properties are
        what made PCBs persistent in the environment. 36

            PCBs in open uses were released to and contaminated the environment.

        As discussed earlier, Dr. Soren Jensen reported in 1966 that PCBs were detected in the wildlife in
        Sweden and in human hair, and in 1968 Dr. Risebrough reported finding PCBs in a number of fish
        and birds along the coasts of the western U.S. and Central America. After the ensuing media
        attention in the United States that PCBs had been found in the environment by Drs. Jensen and
        Risebrough, Monsanto formed internal committees, held company meetings and developed
        corporate strategy to handle the PCB problem. As discussed below, it directed its efforts at
        minimizing the negative publicity, maintaining sales of PCBs for open uses, developing its own
        analytical procedures, and investigating issues surrounding the presence of PCBs in the
        environment.

        Monsanto’s documents from the relevant time period indicate that the open uses of PCBs – those
        that directly interfaced with the environment – were significant sources of PCB contamination in the
        environment. Open uses included products formulated with PCB-containing Aroclor plasticizers.
        Monsanto retained Robert Metcalf, head of Zoology at University of Illinois to comment on the
        environmental contamination of PCBs being reported in the literature. He noted that “because of
        the apparent high stability of PCB, amounts entering the environment would be degraded very
        slowly and it seem[ed] possible that at least 10 million pounds annually may become environmental
        contaminants.” Metcalf also informed Monsanto that the “the evidence regarding PCB effects on
        environmental quality [was] sufficiently substantial, widespread, and alarming to require immediate
        corrective action on the part of Monsanto.” Metcalf recommended “[s]erious consideration of
        curtailing sales of PCB for uses such as plasticizers, adhesives and no carbon paper where waste is
        certain to enter environment” (emphasis added) (NEV 027182, 4/2/1969).

        Dr. Widmark (Dr. Jensen’s supervisor) met with Monsanto about the presence of PCBs in
        environmental samples and wanted Monsanto to restrict the sale to those closed system
        applications.” Widmark indicated that marine paints were a source of PCB contamination in the
        aquatic environment (MONS 098104, 05/13/1969). Monsanto noted that “several scientists [were]
        alarmed about marine environmental contamination” by PCBs “which get into the atmosphere from
        processes involving plasticizer uses” and then end up the sea from “rain-out.” (DSW 164905,
        10/15/1969).

        Monsanto stated in another internal document that “such paints containing Aroclors eventually end
        up in the drainage areas for the highways and provide a continuing source of PCB’s to the limit of
        their solubilities.” (DSW 164905, 10/15/1969). This statement demonstrates that Monsanto had



   36 Monsanto’s publication promoting the use of PCBs in a nitrocellulose lacquer stated PCBs are “very stable chemically”
    (Jenkins, 1931).

                                                                   41




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 49
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15380 Page 46 of 151



     information indicating that the mobility combined with low solubility of PCBs permitted continued
     contamination by a plasticizer application open to the environment.

     Monsanto also identified PCB-based paints for water towers as sources of pollution (DSW 014612,
     10/2/1969):

         “In the plasticizer use area, the Aroclors may be used in rubber based paints or surface coatings.
         The uses for these surface coatings include the interior walls of potable water supply storage
         tanks in some communities. . . .In spite of the low degree of solubility of the PCBs’s in water,
         there are sentiments among the European scientists (and our PCB manufacturers) that such
         uses may be sources of pollution.”

     Monsanto had conducted experiments which showed PCBs were soluble in tap water at detectable
     levels (ppb range) and this low solubility resulted in long term dissolution of PCBs into water (MONS
     097841, 6/10/1969 – handwritten notes dated 6/23/1969). In another experiment performed by
     Monsanto’s chemist, metallic surfaces were coated with paint mixtures containing Aroclor 1254 and
     then submerged in water. After two weeks, detectable amounts of PCBs had accumulated in the
     surrounding water. This test indicated that PCBs could be extracted from coatings by water (PCB-
     ARCH0290075, 10/29/1969; MONS 068229, 3/1970). The results from both experiments were
     noteworthy because Monsanto’s customers were formulating paint with PCB plasticizers for coating
     the inside of potable water towers and swimming pools, which would lead to direct contamination
     of the water. Monsanto’s customers were also formulating coatings with PCB plasticizers for
     surfaces in direct contact with marine and fresh waters resulting in direct and persistent
     contamination of the water and sediments to which aquatic organisms were exposed.

     In an internal discussion on the “possibility of contamination from plasticizer uses” Monsanto stated
     that “indirect contamination could occur from the eventual leaching of the Aroclors from the final
     disposal or ultimate end-point of any product containing them.” (DSW 164905, 10/15/1969).
     Concerning the plasticizer market Monsanto stated that any decision on PCBs “affects a wide range
     of plastics and adhesives because the PCB serves as the plasticizer. A wide range of paints and
     coatings are affected.” Plasticizers were also identified as sources of “indirect” contamination of the
     environment from “product contamination” including “coating for tank lining, printing inks and
     paper coatings, [and] certain adhesives.” (MONS 035310, 11/10/1969).

     An internal “PCB Presentation” was prepared for Monsanto’s Corporate Development Committee
     circa late 1969 / early 1970. Its express purpose was to acquaint the Committee “with the PCB
     (Aroclor) pollution problem and to secure [the Committee’s] guidance and approval on a
     recommended plan of action (MONS 058730, circa Dec 1969/Jan 1970). The Committee was
     informed that PCB-containing Aroclors sold as plasticizers could cause contamination from leaching
     and vaporization. For example, automotive sealants and construction and joint sealants were
     identified as possible PCB contamination sources due to “long-term leaching.” (MONS 058730, circa
     Dec 1969/Jan 1970).



                                                       42




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 50
Case 2:15-cv-00201-SMJ                 ECF No. 377-1           filed 01/28/20         PageID.15381 Page 47 of 151



           Monsanto also noted that the erosion of PCB-containing paints and sealants, also permitted the
           escape of PCBs into the environment. Through natural weathering and abrasion (natural and
           anthropogenic) of these materials, PCBs were released into the air and deposited on land or in
           water, or washed from the surface by rainwater and transported as runoff. For example, of the one
           million pounds per year of PCBs used in highway paints Monsanto “assume[d] that nearly all of this
           Aroclor winds up in the environment” through natural weathering and tire abrasion (MONS 030483,
           9/5/1969).

           Monsanto had also become aware of incidents of milk contaminated with PCBs in Ohio, Georgia and
           Florida. The contamination was traced back to cows consuming feed stored in silos painted with a
           surface coating containing Aroclor 1254. The PCB plasticizer in the paint had leached into the silage.
           It was estimated that over 40,000 silos had been coated with the PCB containing paint. Even after
           Aroclor 1254 was no longer available for surface coatings, Monsanto questioned whether silos were
           still being painted with previously purchased PCB containing paint (MONS 099541, 3/30/1970;
           MONS 087409, 7/28/1970; DSW 170864, 11/19/1970; DSW 325765, 10/29/1970).

               Toxicity, safe handling, volatility and environmental hazards information in Monsanto’s 1970
               promotional materials for Aroclors as plasticizers did not alert customers that selling any
               products formulated with PCB plasticizers would result in contamination of the environment.

           As late as March, 1970, despite the internal company discussions that PCB plasticizer uses had the
           potential to contaminate the environment, Monsanto published an updated version of its Technical
           Bulletin PL-306 for Aroclor Plasticizers (MONS 074441, 3/1970).37 The “Toxicity and Safe Handling”
           section remained unchanged from prior versions. A new “Environmental Hazards” section was
           added to the revised bulletin with language cautioning customers to give “careful study to eliminate
           the possibility that PCB might reach the environment as a result of use in a given application.”
           Monsanto only warned customers not to formulate products with PCBs for swimming pools, silos,
           other buildings storing food for humans or animals, and food wrapping and packaging, even though
           all plasticizer applications were previously identified by Monsanto as being sources of “indirect”
           contamination to the environment.

  X. Monsanto promoted and sold PCBs for hydraulic fluids, lubricants and heat transfer fluids
     that were used in equipment prone to leaks and spills during operation and maintenance.

         Monsanto promoted and sold PCB-containing industrial fluids starting in the early 1940s and
         continuing into the early 1970s despite having information that the equipment utilizing these fluids
         was prone to leaks and spills and the fluids would contaminate the environment. Monsanto created
         and sustained the PCB market for these applications without providing sufficient information to its
         customers on the persistent, bioaccumulative and toxic nature of PCBs in aquatic environments if the
         fluids reached surface waters via direct or indirect disposal, and without offering sufficient guidance on
         handling of spilled, leaked or waste fluids. Also, Monsanto compared Pydraul and Therminol to other

    37   In the “Recommended Action Plan” prepared for Monsanto’s Corporate Development Committee, Monsanto stated it would
         introduce to the market replacement products for Aroclors as plasticizers on April 1, 1970.

                                                                  43




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 51
Case 2:15-cv-00201-SMJ                   ECF No. 377-1             filed 01/28/20           PageID.15382 Page 48 of 151



        hydraulic or heat transfer fluids (e.g. petroleum based), which implied they were not different with
        regard to their fate in the environment.

               Monsanto’s promotional materials for Pydraul hydraulic fluids and lubricants did not include
               information on handling of these fluids to mitigate PCB discharges to the environment.

          Monsanto made and sold PCB-containing hydraulic fluids and lubricants under the trade name
          Pydraul.38 Each one was a specific blend of Aroclor(s), phosphate esters and additives that gave each
          fluid required characteristics for industrial use. Table 5 contains a partial list of the some of the
          Pydrauls that Monsanto marketed to industry.




                                      Table 5. Partial list of Monsanto’s PCB-containing Pydrauls

                                              Pydraul                          Aroclor(s)
                                                312                              1242
                                                F-9                              1248
                                               A-200                          1242 + 1248
                                                540                           1248 + 1254
                                                625                           1254 + 1260
                                                AC                               1254


          Monsanto’s Technical Bulletins on its PCB-containing hydraulic fluids, first known as Aroclor 1248
          and by 1951 as Pydraul, described their properties and uses and stated that “chlorinated biphenyl”
          was in “continuous satisfactory use” in die casting machines as early as 1939
          (MONS078340,3/28/1949; PCB-ARCH0238233, 1950; WATER_PCB-00005488, 9/1968;
          TOWOLDMON0039160, no date; WATER_PCB-00006054, no date; TOWOLDMON0022105, no date).
          The text, Introduction to Hydraulic Fluids, written by Monsanto’s Roger Hatton, identified Pydrauls
          F-9 and A-200 as PCB-containing fire-resistant hydraulic fluids used in die casting machines and in a
          variety of other types of hydraulic equipment (Hatton, 1962). This other equipment included
          hydraulic systems for mining operations (Pydraul MC), hydraulic lift operations for refineries and
          blast furnaces, and hydraulic operations with “vane, gear and piston pumps in high-speed machine
          tools.” (EPRI, 1999; TOWOLDMON0027659, 1966).

          Die casting is the process in which molten metal (a “shot”) is injected under pressure into a reusable
          mold (called the “die”) and cast into a particular shape. Die casting machines operate at high
          pressures to force the molten metal into the mold, and to maintain a tight clamp while the cast
          solidifies. The shot is fed into the die by a piston. Hydraulic fluid is required to pressurize and

   38   Monsanto also formulated and sold PCB containing lubricants for very specific purposes under other trade names as shown in
        Table 3 in Section IX.B. Santovac was used in vacuum pumps and Turbinol 153 was used in natural gas compressor systems.
        Turbinol 153 leakage from compressors during operation into transmission pipelines has resulted in soil and groundwater
        contamination in several regions of the United States.

                                                                    44




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 52
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20          PageID.15383 Page 49 of 151



          lubricate the piston. By the 1920s, die casting was used for electrical, scientific and measuring
          instruments, automotive and airplane parts, and clerical machines, to name a few. The hydraulic
          fluid in die casting equipment is maintained under high pressure, therefore any ruptures or leaks in
          the hoses or gaskets can cause the fluid to spray out and come in contact with the nearby furnace
          and/or molten metal. Historical accounts of die casting facilities described fires and explosions
          caused by leaks and releases of mineral oil based hydraulic fluid (Everz 1957; Mitchell, 1964; Bailey
          1962).

          Monsanto promoted Aroclors for their fire resistance with the expectation that hydraulic hoses
          leaked, and when under pressure could release a considerable amount of fluid. The various
          technical bulletins that Monsanto distributed on the use of Aroclor 1248 and later Pydraul in
          hydraulic and other equipment were very similar. The bulletins contained information on the
          chemical and physical properties of the different formulations along with their primary uses. The
          bulletins clearly stated that line ruptures, system failures and leaks could occur spraying out
          hydraulic fluid under high pressure. From a fire safety issue this was not a concern since Pydraul was
          a fire-resistant fluid. With regard to handling, Monsanto informed customers that Pydraul was not a
          skin irritant or sensitizer, was not a vapor inhalation hazard at room temperature, and required no
          special handling. Monsanto only recommend the use of respiratory equipment if repeated and
          prolonged contact of Pydraul on heated surfaces occurred, due to vaporization and decomposition
          of Pydraul at elevated temperatures (MONS078340, 3/28/1949; TOWOLDMON0039160, illegible
          date; WATER_PCB-00005488, 9/1968).39

          A 1957 article written by Monsanto’s Frank Langenfeld compared the different types of fire-resistant
          phosphate ester-based hydraulic fluids for the die casting industry. In this article, the author did not
          distinguish toxicity of any of the phosphate ester-based fluids, including Pydraul, from the toxicity of
          petroleum-based fluids, the latter which he referred to as “fluids made by nature” (Langenfeld,
          1957). This reinforced the false premise that PCB-containing Pydraul was not much different from
          mineral oil with regard to toxicity or environmental concerns; although Monsanto internally had
          information to the contrary. Although the article noted that phosphate ester-based hydraulic fluids
          could be reclaimed to reduce costs of new fluids, there was no mention of the importance of
          containing leaked or spilled hydraulic fluids (PCB-containing or otherwise) or preventing their entry
          into the environment.

          In its Technical Bulletins Monsanto explained that capturing the Pydraul fluid lost through leaks and
          spills in containers or drip pans and then using on-site reclaiming equipment provided an
          economical savings advantage over other hydraulic fluids, but it did not mention any other
          incentive, such as preventing environmental pollution. In fact, the bulletins did not have a section on
          “waste disposal” or “waste handling”. Guidance on how to switch hydraulic and other equipment
          from another fluid to Pydraul was included in the technical bulletins. While the bulletins


   39   As discussed earlier in this report in the Section IXB, the Navy conducted experiments on animals exposed to air saturated
        with Pydraul 150 (25% Aroclor 1242) and reported to Monsanto that “Pydraul 150 [was] just too toxic for use in a
        submarine.” (DSW 148006, 6/7/1956; MONS 095639, 12/19/1956; MONS 095640, 1/21/1957; MONS 095645, 9/11/1957).

                                                                      45




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 53
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20      PageID.15384 Page 50 of 151



     recommended flushing the system with Pydraul before use, no information was given on how to
     handle the waste Pydraul drained from the system (MONS078340, 3/28/1949;
     TOWOLDMON0039160, illegible date; WATER_PCB-00005488, 9/1968).

         Monsanto had information that die casting machines leaked significant quantities of hydraulic
         fluids during use.

     Trade journals and other publications illustrated the significance of leaks from die casting machines.
     For example, a 1955 article appearing in Applied Hydraulics stated that die casting machines of that
     vintage leaked appreciable quantities of hydraulic oil. The author, J. R. Hemeon, a General Motors
     Hydraulic Equipment Engineer at the time of publication, reported leakage rates ranging from 10.2
     to 46.4 gallons per 100 hours of operation. To provide some context, a leakage rate of 10 gallons per
     100 hours of operation for a die casting machine running 40 hours per week equates to more than
     200 gallons of hydraulic oil lost annually to leakage (Hemeon, 1955). A survey featured in a 1957
     issue of Applied Hydraulics queried 700 men working on the design and maintenance of fluid power
     equipment used in die casting operations regarding their experiences with hydraulic fluid leakage
     (Applied Hydraulics, 1957). All of the men replied that hydraulic fluid leakage occurred either often
     or sometimes. When queried about how much hydraulic oil was lost annually to leakage, one large
     automotive firm estimated 400,000 gallons, or 60% of their yearly requirement. The Applied
     Hydraulics editors estimated yearly make-up requirements for many operations were 100% of the
     total oil in use. Eversz (1957) reported in The Tool Engineer on an operation with 14 die casting
     machines that lost, on average, 3½ barrels of hydraulic fluid per month. A sizable amount of fluid
     was lost during the changing of the dies themselves.

     Monsanto’s Richard Davis, was questioned in deposition about a 1957 document concerning a
     customer’s employees that were injured from Pydraul sprayed from hose and piping failures. Davis
     testified that when “hydraulic hoses fail, break, get old, whatever is in the systems comes out”,
     including Pydraul if it was the hydraulic fluid (WATER_PCB-SD0000043167 - Davis Dep, 11/28/1995;
     p.35).

     Monsanto’s Thomas Gossage (Director of Sales of the Functional Fluids Group in 1970) testified that
     certain Pydraul applications were not being used in closed systems. He stated: “At least, in the
     plants that I visited and the customers I visited, I saw applications where the fluid was being used in
     punching, stamping, forming metal parts where the hydraulic fluid was escaping from the
     equipment into sewer collection systems” (HARTOLDMON0025543, 8/6/1992 at p.32)




                                                       46




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 54
Case 2:15-cv-00201-SMJ                      ECF No. 377-1              filed 01/28/20            PageID.15385 Page 51 of 151



          While it may have been reported in the literature that oily wastewater should not be discharged
          directly into surface water or sewers40, the literature mostly described biodegradable oils that
          depleted the oxygen in the water during biological degradation, and not oils like PCBs with
          characteristics that resulted in their long-term presence and continued harm to aquatic
          environments. Monsanto had not disclosed the potential impact of PCBs in the aquatic environment
          to users of PCB-containing industrial fluids, nor had Monsanto disclosed the importance of
          preventing PCB-containing hydraulic fluid from entering the environment through plant effluent
          discharges or onsite disposal to the ground in technical bulletins, advertisements, other promotional
          materials and customer communications during more than three decades of customer use of such
          fluids.

          This lack of disclosure was reflected in articles written by others describing the benefits of PCB-
          containing hydraulic fluids. A 1953 article in Machinery described the benefits of using Aroclor 1248
          as a hydraulic fluid including its non-inflammability and noted that equipment leaks were more likely
          to occur than with mineral oil. Concerning safety, the article stated the fluid was not volatile
          “normally” but at “higher temperatures” vapors should be not inhaled. There were no precautions
          given on how to handle leaked Aroclor 1248 hydraulic fluid or to prevent entry into the environment
          (Machinery, 1953).

          As late as 1968, an article described a steel mill’s beneficial switch to Monsanto’s Pydraul 312. For
          the furnace systems, the mill drained the old fluid and then flushed and refilled the systems with the
          Pydraul 312. No precautions were noted nor mention of how the mill handled the flushed Pydraul
          312 (Iron Age, 1968).

          Monsanto’s Richard Davis admitted that while “safety and handling information always was
          provided to customers” he did not “recall early on” that any information was provided on
          procedures or guidelines specific to disposal, and he did not deem it be his responsibility to
          determine how customers were disposing of Pydraul (WATER_PCB-SD0000043167 - Davis Dep,
          11/28/1995, pp.107-108). Davis testified that may have changed “somewhere in the . . . late ‘60s”
          when “Monsanto along with the rest of the world, became informed that there was (sic) some
          ecological issues to be examined.” (WATER_PCB-SD0000043167 - Davis Dep, 11/28/1995, p.108).




   40   In Lubrication Engineering Uhl (1954) stated, “[l]ubricating and hydraulic oils, if allowed to escape through leaky or faulty
        equipment, usually find their way into streams or sewers. They coat the surface of the water with a film of oil, thus shutting
        off oxygen needed by aquatic plants and animals. They also use up much of the oxygen dissolved in the water and thus
        hasten the early demise of all types of stream and pond life.” He also noted that soluble or emulsible oil wastes have far-
        reaching deleterious effects when permitted to enter waterways. Therefore, “every effort must be made to control or
        eliminate them, regardless of cost.” Furthermore, should they be allowed to enter public sewers, “they become an especial
        public problem in localities having sewage disposal facilities.” In a later issue of Lubrication Engineering Dalbke et al (1965)
        reported that the presence of oil in waterways reduced the rate of oxygen diffusion from the atmosphere in addition to
        increasing the organic load, both of which deplete the dissolved oxygen supply available for aquatic life. In addition, these
        substances “are often toxic to much of the biota normally found in streams and upset the natural balance.”

                                                                        47




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 55
Case 2:15-cv-00201-SMJ            ECF No. 377-1          filed 01/28/20       PageID.15386 Page 52 of 151



         Monsanto’s promotional material for Pydraul AC for air compressors did not include information
         on mitigating PCB-contaminated compressor fluid discharges to the environment.

     Monsanto marketed Pydraul AC as a fire-resistant, low maintenance lubricant to customers
     operating air compressors (TOWOLDMON0035581, 1957). It was a 50 / 50 mixture (by weight) of
     Aroclor 1254 and phosphate ester. In the 1957 Pydraul AC bulletin, Monsanto publicized that
     Pydraul AC was “successfully lubricating hundreds of compressors of all types and sizes produced by
     all of the major compressor manufactures”. With regard to safety, Monsanto stated that “rats
     survived a 6-hour exposure to an atmosphere saturated with Pydraul AC” indicating it was safe to
     use in air compressor systems (TOWOLDMON0035581, 1957). No other information on waste liquid
     handling was provided even though air compressors were not closed systems.

     During operation of reciprocating air compressors for example, lubricant injected into the air system
     is later lost or discharged (Rollins, 1989; O'Neill, 1993). Air compressors contain cylindrical pistons to
     pressurize and compress air. A lubricant, such as Pydraul AC, is injected into the cylinder to coat the
     wall. As the piston slides up and down inside the cylinder the lubricant is entrained as an aerosol in
     the compressed air. The large droplets settle out and the smaller ones remain entrained in the air.

     When water is removed from the compressed air, the oil droplets are removed as well. According to
     an industry publication, an air receiver collects enough oil and water to be drained “at least once a
     shift” (Gibbs, 1971). The water condensate and oil are collected in a sump or trap and discharged
     (Rollins, 1989; O'Neill, 1993). The very fine oil aerosols that “tend to stay in suspension in the gas in
     form of a fine mist” are commonly removed in a coalescing filter (O’Neill, 1993). A coalescing filter is
     a mesh-like filter that collects the droplets of lubricant as the air passes through. Aerosols collect on
     the filter forming larger droplets until the agglomerated droplets are pulled by gravity to a collection
     sump to be discharged (Gibbs, 1971; Rollins, 1989; O’Neill, 1993).

     Monsanto had its own information that Pydraul AC escaped air compressors during normal and
     expected equipment usage. Richard Davis’ testimony on air compressors demonstrated this internal
     information. Davis stated, “When air is compressed, water condenses out of it as a liquid and the
     small amount of lubricant would be included in that liquid and it is quite possible for the lubricant to
     appear in the water as tiny droplets therefore emulsified.” (WATER_PCB-SD0000043167 - Davis Dep,
     11/28/1995, p. 58). When further questioned about a customer’s continued purchase of more
     Pydraul AC as a lubricant, Mr. Davis explained, “In the lubrication of an air compressor . . . lubricant
     is introduced in the cylinder of the compressor on a continuing basis and typically with any lubricant
     is discharged from the compressed air along with the condensed water.” (WATER_PCB-
     SD0000043167 - Davis Dep, 11/28/1995, p.76). Despite having this information, Monsanto did not
     provide customers with information on handling this contaminated wastewater stream nor on the
     impact to the environment when this effluent was discharged.

     Communications between Monsanto and its customers provided additional evidence that Monsanto
     had information on the loss and subsequent discharge of Pydraul AC into surface water and that
     Monsanto was not forthcoming on how the properties of PCBs made them different from
     petroleum- based compounds such that PCBs would persist and accumulate in aquatic ecosystems

                                                        48




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 56
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20       PageID.15387 Page 53 of 151



     for a long time. For example, in 1959 Air Products questioned Monsanto as to the “biological and
     botanical effect on fish life and plant life of Pydraul in concentrations of 1%-2% in water.” (PCB-
     ARCH0622930, 11/5/1959). Dr. Kelly, Monsanto’s Medical Director, replied that he had no
     experimental data but did not “believe that Pydraul would be any more toxic to fish” than
     petroleum or phosphate based hydraulic fluids since their toxicity was comparable in other
     manners. Kelly suggested fish tests could be run if necessary. He referred Air Products to its State
     Pollution Control Board to find out effluent limits for Pydraul AC discharged into streams as well as
     any procedures for running tests. He also noted that 1-2% or any organic material “will very
     probably kill fish.” Since Pydraul was heavier than water it would settle to bottom and “furnish
     added protection from the standpoint of effect on fish.” (MONS 091024, 9/30/1959).

     Air Products replied that its original question about the “botanical effect of Pydraul AC on grass,
     shrubs, plant life, etc in concentrations of 1%-2%” was not answered. Monsanto’s Industrial
     Hygienist, Jack Garrett, gave a similar reply to Air Products essentially characterizing all emulsified
     organic materials as behaving similarly. He explained that plants could be damaged from direct
     spraying of any emulsified organic material, and that untreated discharges of “any material
     containing suspended or emulsified organic substances” into a receiving stream “would be frowned
     upon” by state pollution control boards. Garrett noted that when Pydraul AC settled to the bottom
     of a stream it could cause damage to the food cycle: damaging bottom organisms would damage
     aquatic life feeding on them. Garrett would not answer Air Products directly as to whether its
     practices were acceptable without knowing more quantitative information about its discharges and
     the receiving stream. (PCB-ARCH0622929, 11/16/1959).

     Monsanto’s Garrett gave a very similar reply to another customer, Chicago Pneumatic Tool
     Company, upon its request for information about discharging Pydraul into receiving waters. He
     stated that Pydrauls would settle in streams and impact the aquatic life but that he didn’t “expect”
     them to be toxic despite having no data. He also noted that small, accidental spills “would probably”
     have “no harmful effect” (MONS091044, 8/26/60). In neither instance did Monsanto offer to or
     recommend its customer conduct fish studies like the ones Garrett had described in the 1957 article
     about its acrylonitrile plant (discussed above in Section IX.B).

     In 1969, Monsanto’s PCBs (Aroclor 1254) were found in aquatic organisms in the Escambia River and
     Escambia Bay and the PCBs were associated with its own discharges of effluent contaminated with
     Pydraul AC (50% Aroclor 1254) into the river from its manufacturing plant in Pensacola, Florida
     (MONS 096470, 8/13/1969; MONS 097831, 10/13/1969; DSW 164905, 10/15/1969; Duke et al,
     1970). Monsanto traced the source of the Aroclor 1254 to its use of air compressors at the plant and
     reported internally that “approximately two to six gallons a day of Pydraul AC was being lost” to its
     drains and eventually the river (MONS 036714, 1969). The water and lubricant from the air
     compressor system were being collected in a decanter that periodically overflowed causing the PCB-
     contaminated discharges (MONS 097083, 10/24/69). Concerning the PCB contamination in the
     Escambia River stemming from the Pydraul AC discharges, Monsanto internally stated:




                                                       49




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 57
Case 2:15-cv-00201-SMJ                      ECF No. 377-1              filed 01/28/20            PageID.15388 Page 54 of 151



               “It may be a number of years, however, before Aroclor 1254 disappears from the river since
               bottom samples of mud have shown the presence of several hundred parts per billion of
               Aroclor. Evidence indicates that the more highly chlorinated PCB’s including Aroclor 1254 are
               not subject to biodegradation” (MONS 036714, 1969).

               Monsanto’s promotional material for Therminol heat transfer fluids did not include information
               on handling of waste fluids to mitigate discharges to the environment.

          Monsanto began selling Aroclors for heat transfer systems in the 1940s but did not introduce the
          tradename “Therminol” until 1962 (Monsanto Chemical Co, 1947; McArdle et al, 1948; C & E News,
          8/1962). Sales of PCBs for heat transfer systems totaled over 20 million pounds just for the years
          1962 through 1972 (DSW 532590).41 Monsanto sold several different Therminol heat transfer fluids
          as shown in Table 6 below. Most of the fluids were just Aroclors marketed under a unique name
          (Davis, 1963; FUN008508, 12/1975).

                                           Table 6. Monsanto’s PCB-containing Therminol fluids.

                                            Therminol                              Aroclor
                                           FR Lo Temp(a)                          50% 1242
                                                FR-O                              80% 1242
                                                FR-1                             100% 1242
                                                FR-2                             100% 1248
                                                FR-3                             100% 1254
                                (a) Introduced in 1967 (PCB-ARCH0392789, 8/7/1967)

          Monsanto promoted Therminol for its ability to provide heat transfer in a non-pressurized, forced
          circulation system. Its benefits also included providing heat up to 600 deg F, fire-resistance, cost
          savings, less maintenance and fluid make up, and ease of installation and operation (C & E News,
          1962). A laundry list of industrial applications for Aroclor 1248 as a heat transfer fluid included
          chemical and metals processing, plastics and rubber processing, heating asphalt and “food
          processing, including potato chip and doughnut frying in vegetable oils” (MONS071541, 9/1956)42.
          Another of Monsanto’s technical bulletins also listed “food cookers” and “potato chip fryers” as uses
          for Therminol (TOWOLDMON00055).

          Monsanto’s 1948 article on Aroclor 1248 (later marketed as Therminol FR-2) described the benefits
          of using the PCB fluid in heat transfer equipment – high boiling point, heat stability, fire resistance,
          and low vapor pressure – without noting any issues. The “Freedom from Toxicity Hazard” section
          noted that Aroclor 1248 vapors at elevated temperatures should not be inhaled and cited Drinker’s

   41   Monsanto reported “zero” sales of PCBs for heat transfer equipment from 1957 – 1961. Sales data started in 1962 which
        appears to coincide with the introduction of the tradename Therminol.
   42   Monsanto recommended Therminol to a potential customer that sold doughnut fryers by highlighting the safety and fire-
        resistant aspects of synthetic heat transfer fluid over petroleum oil. Monsanto emphasized the many oil companies were
        using Therminol for heat transfer applications including Gulf Oil, Sun Oil, Phillips Petroleum, Sinclair, Shell Oil, and Standard
        Oil (PCB-ARCH0250620, 4/2/1965). None of these particular companies were using Therminol in food processing equipment.

                                                                        50




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 58
Case 2:15-cv-00201-SMJ                     ECF No. 377-1              filed 01/28/20          PageID.15389 Page 55 of 151



          recommended maximum permissible safe limit of 0.5 mg/cu meter for workers. Accidental leaks or
          spills were the only known losses and there was no guidance on no what to do with leaked or spilled
          heating fluid (McArdle et al, 1948). Although it was explained that fluid replacement was infrequent,
          the authors did not discuss how to handle and dispose of the Therminol removed from the
          equipment during maintenance.

          In the 1959 Technical Bulletin Monsanto recommended using heat exchangers designed to avoid
          leaks and indicated that the Aroclor 1248 fluid could potentially last for seven years before
          replacement with the need for makeup fluid only following leaks or spills. Yet, no information was
          provided on how to handle or dispose of spilled or leaked fluid if it occurred nor how to handle or
          dispose of the “old” fluid when it needs to be replaced. The “Safety of Operation” section essentially
          indicated that Aroclor 1248 was safe at room temperature and the concern was mainly for workers
          to avoid prolonged exposure to vapors at elevated temperatures. Also, there was no mention of
          preventing waste fluid from entering the environment via plant effluent discharges to waterways or
          onsite disposal to the ground (MONS071541, 9/1956).

          In 1966, Monsanto’s sales and marketing group was involved in a project to promote the use of
          Therminol as a heat transfer fluid in food processing machinery such as doughnut, chip, fish, and
          meat fryers, as well as coffee bean roasters and other drying and baking equipment. A document
          entitled “Therminol Heat Transfer Food Industry Penetration” written by Stanley Shaw stated
          “[Monsanto’s] objective is to be so knowledgeable concerning the Food Industry as to be most
          effective in exploiting that industry.” Shaw also pointed out that “it is important, in fact imperative,
          that we develop methods of detecting contamination of cooking oils that may be indirectly heated
          with THERMINOL, as well as contamination of the food products themselves.” He also stated that
          Monsanto “must vividly and specifically define the toxicological characteristics of THERMINOL. . . .”
          (MONS 037782, 10/13/1966).

          The document listed 15 customers already purchasing Therminol for Food Processing applications
          including Campbell Soup Company and West Bend for its fry pans for home use, which Monsanto
          noted it initially helped develop.43,44 There was some discussion on the lack of jurisdiction of the
          Food and Drug Administration (FDA) at that point in time, and awareness that FDA may get involved
          in the future due to “possible contamination”. Monsanto again stated that it “should well document
          the ingestion characteristics of THERMINOL as well as other physiological effects. Simply, we must
          be able to state that so many grams or ounces of THERMINOL can be tolerated by an average
          human system with such and such an effect when accidently ingested. This may call for actual
          human taste panel tests with accompanying medical examination of individuals involved.” The
          statements in this document clearly indicate there was the potential for heat transfer systems to
          leak, and that leaked Therminol could contaminate food for human consumption. In addition,

   43   In a 1964 memo to Campbell Soup Company promoting Therminol for their food processing equipment, Monsanto stated
        that companies were already using Therminol for potato chips and doughnuts (PCB-ARCH0250586, 11/11/1964).
   44   In a 1966 memo, Monsanto highlighted its success in selling Therminol into the food industry market. It stated: “Sales of the
        West Bend Therminol frypan have now penetrated 270,000 homes (a quarter of a million pounds of Therminol).”
        (STLCOPCB4096628, 10/24/1966).

                                                                       51




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 59
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20       PageID.15390 Page 56 of 151



     Monsanto had sold its PCB-containing fluids for use in household products (MONS 037782,
     10/13/1966; emphasis in original).

     Monsanto’s January 1969 Statement on “Toxicity and Safe Handling of Therminol FR-1, FR-2 and FR-
     3” focused on worker exposure to Therminol liquids and vapors evolved at elevated temperatures.
     It had one statement about ingestion that read, “[o]n the basis of animal toxicity studies, the
     Terminols (sic) may be considered only slightly toxic from the standpoint of accidental ingestion. . .
     .” (MONS065303, 1/23/1969). Despite the information that Monsanto had on the chemical and
     physical properties that caused PCBs to be an environmental contaminant, and the information it
     had concerning PCBs being found in the environment, Monsanto offered no warnings or guidance
     on how to handle Therminol leaks or spills to prevent entry into the environment, beyond
     precautions for worker safety.

     Finally, a later Technical Bulletin on Therminol did address the environment. In the “Safe handling
     and disposal section” it read (TOWOLDMON0023545, no date):

           “While it is believed that Therminol heat transfer fluids pose no serious problems with respect
           to the environment, as a concerned supplier to industry Monsanto urges the user to maintain
           a tight system, to correct leakage promptly and to exercise care in the handling and disposal
           of this and all other such products. A tight maintenance program not only protects the
           environment, but keeps employees comfortable. . . .”

     This statement was insufficient notice to customers to keep Therminol out of the environment
     because PCBs were persistent, bioaccumulative and toxic to aquatic life; information that Monsanto
     had with regard to PCBs. For example, Monsanto internally documented 860 heat exchanger
     systems using around 800,000 gallons of Therminol and noted that in “many cases, the units are
     small and we are not convinced that the operators have either the desire or the capability to
     operate a leak free system.” (PCB-ARCH0729791, 8/16/1971).

         The escape of PCBs from semi-closed systems (e.g. hydraulic and heat transfer equipment, air
         compressors) during normal usage and maintenance caused contamination of the environment.

     Monsanto had experience with Therminol leaking into its products from its own heat transfer
     system in its PCT manufacturing process. While discussing PCT manufacturing and the possible
     presence of PCBs in the compounds, Paton explained that “therminol [was] leaking into the
     terphenyl chlorinator” and he requested that someone to “determine steps that can be taken to
     prevent leakage of therminol into chlorinator cooling lines plus fail-safe detection system.”
     (TOWOLDMON0059220, 11/27/1968).

     In response to Dr. Richard’s question “are we preparing ourselves and customers to minimize or
     prevent process, stream and air pollution?” (PCB-ARCH073447, 5/20/1968), Richard Davis wrote
     (PCB-ARCH0289839, 5/23/1968):

         “The major entry of Aroclor into sewers and streams from industrial fluids applications is in
         industrial hydraulics. We are prepared to design, install and start up effective fluid recovery

                                                       52




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 60
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15391 Page 57 of 151



               systems which remove Pydraul from plant effluent. . . . A few customers use the system as an
               economic measure. If and when more customers are pressed to keep Pydraul out of streams
               due to government legislation, we are prepared to act by referring them to Findett [Service Co.]
               or serving as prime contractor, subcontracting to Findett.”

          When asked about any other actions Monsanto took to prepare customers to minimize or prevent
          PCB pollution, Richard Davis testified that Monsanto “did things to minimize losses of fluids for
          economic purposes. . .because the ecological issue had not come to my attention.” (WATER_PCB-
          SD0000043167 – Davis Dep, 11/28/1995, pp.181-183).

          When asked why Monsanto would wait until customers were pressured by legislation, Davis
          testified that it was a “matter of filling a need. The customer sees no need, has no need, we’re not
          going to press things on that they don’t want. The economic loss is their loss and they balance the
          recovery costs against replacement fluid loss. As far as the ecological issue, I state again it was just
          surfacing as far as I know at this time.” (WATER_PCB-SD0000043167 – Davis Dep, 11/28/1995,
          pp.181-183).

          When further pressed about why Monsanto did not directly notify customers at that time (mid-
          1968), Davis testified that Monsanto wasn’t assured there was an environmental problem with PCBs
          and therefore it shouldn’t tell customers that they should do something (WATER_PCB-
          SD0000043167 – Davis Dep, 11/28/1995, pp.181-183).

          Monsanto already had information on Jensen’s findings along with its own information that
          hydraulic systems do leak and enter sewers and streams, yet Monsanto did not directly notify its
          Pydraul customers to prevent entry of PCBs into the environment until the early 1970s. Monsanto
          had an agreement in place with Findett Service Co. (Findett) for reclaiming used heat transfer fluid
          in 1963, but did not have a similar agreement in place for hydraulic fluid at that time. (PCB-
          ARCH0059258 1/8/1963; agreement signed 2/19/1963)45. Also, Monsanto’s September 1968
          Pydraul Bulletin, did not discuss reclaiming fluid with Findett, made no mention of any ecological
          issues with PCBs in the environment, and offered no guidance on properly handling, containing and
          disposing of spilled, leaked or waste hydraulic fluids to prevent entry into sewers or streams.

          In early 1969, Monsanto internally noted that it needed to minimize PCB losses for large hydraulic
          users, while recognizing that it “can’t easily control hydraulic fluid losses in small plants.” (MONS
          096509, 3/6/1969). In addition, while discussing Aroclor disposal options for off-grade industrial
          fluids, Richard noted, “We don’t have any plan to collect and destroy contaminated Pydraul
          hydraulic fluid or lubricant. We have an appreciable volume of Aroclor in this use, something like 7
          [million pounds]” (PCB-ARCH0059511, circa August 1969).



   45   For example, upon request Monsanto informed General Mills that reclamation of “contaminated or degraded THERMINOL”
        was provided by Findett Service Company in St. Louis, Missouri. Monsanto indicated that its customers worked directly with
        Findett, which minimized time and cost. Also, Monsanto noted that “many” of its customers found Findett’s service “to be
        excellent and . . .the economics justifiable.” (PCB-ARCH0250735, 11/2/1964).

                                                                     53




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 61
Case 2:15-cv-00201-SMJ             ECF No. 377-1          filed 01/28/20        PageID.15392 Page 58 of 151



     In another internal memo titled “Defense of Aroclor – [Functional] Fluids, Monsanto presented a
     chart of functional fluids and “possible pollution by customers plant operation”, which showed that
     hydraulic fluids, air compressor fluids, and heat transfer fluids all had a “yes, leakage external” (DSW
     014256, 9/9/1969). With regard to hydraulic leakage and air compressor fluids, Monsanto indicated
     that the “product could be caught at machines but will take a lot of clean-up work with customers.”

     Concerning “sources of contamination” Monsanto noted that “Fluids are probably the most open
     sources of pollution because of their mobility. . . . Electrical customers have in the past sewered
     their wastes. . . .Heat transfer customers have sewered their objectionable and their spilled
     material.” Industrial “fluids have generally been sprayed into drains, washed down sewers and
     generally regarded as very harmless.” (MONS 035372, 1969). Another internal report on “PCB
     Pollution” also noted that “Industrial fluids [are]. . .very difficult, if not impossible to control.”
     (MONS 034081, 10/29/1969).

     In an internal report titled “Reclamation Strategy”, Monsanto evaluated the benefits of entering into
     the reclamation market for hydraulic fluids while again noting that hydraulic systems leak and the
     fluids contaminate the environment. The author of the report stated (PCB-ARCH0031866, circa
     1972):

         “By nature of most die-casting and foundry operations, large quantities of hydraulic fluid has
         gone directly into the plant effluent through system leakage, thereby causing both an economic
         loss and an environmental problem.”

     The author further explained the problem with customers continuing to use PCB-containing Pydraul
     in their systems (PCB-ARCH0031866, circa 1972):

         “There are presently 4.5 [million] gallons of PCB /PCT pydraul in customer's machines and
         collection systems. Without reclamation and only system "top -up" with a [phosphate ester]
         fluid, most of the existing fluids will have leaked into the environment within two (2) years.
         Reclamation provides the user with a fluid he can continue to use and at the same time, keep
         the fluid out of the environment.”

     As discussed below in Section XI, “top-up” or “top-off” is exactly what Monsanto told its employees
     to tell customers to prevent them from returning any PCB-containing Pyrdraul.

     The author also pointed out (PCB-ARCH0031866, circa 1972):

         “Most die-casting and foundry hydraulic systems are prone to leakage of the fluid into the plant
         effluent and into the watershed. In addition, there are system failures and spills which can
         contribute substantially to the total fluid lost. Practically all new fluid sales to a user is to ‘make-
         up’ for that portion of fluid that leaks from the system.”

     The report listed a number of benefits for using Findett as Monsanto’s sole reclamation company,
     which included Findett having “worked with Monsanto products for 9 years.” As stated above,
     Findett began reclaiming Therminol for Monsanto’s heat transfer fluids customers since 1963. The

                                                         54




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 62
Case 2:15-cv-00201-SMJ                   ECF No. 377-1             filed 01/28/20         PageID.15393 Page 59 of 151



          report ended with a date of 11/1/1972 for Monsanto to evaluate the program and decide if it would
          expand or terminate it (PCB-ARCH0031866, circa 1972). Prior to the date of this report, Monsanto
          had entered into a non-disclosure agreement with Findett to share confidential information about
          its industrial fluids in order “to assist Findett in successfully reclaiming” Monsanto’s industrial fluids
          (PCB-ARCH0731030, 8/19/1971).

          Hydraulic fluids were discussed during a 1971 presentation by Monsanto’s spokesperson William
          Papageorge to a selective group of transformer and capacitor manufacturing companies with a
          mutual interest in the continued use of PCB-containing dielectric fluids. He stated that hydraulic
          fluids were used in applications that were not “maintained to a degree where everything is
          leakproof. Many of these connections leak, hoses burst, and the tendency is to keep producing by
          adding more fluid. So it is conceivable that many of these hydraulic fluids ended up in the sewer. I
          do not intend to criticize the customers of our products. From the knowledge that we had at that
          time of the material the practice was considered acceptable” (ADM 007693, 9/14/71). As discussed
          above, Monsanto’s customers were not informed by Monsanto on the need to prevent entry of
          leaked PCB-containing Pydrauls into the environment until the early 1970s. In addition, Monsanto’s
          statement about its knowledge to this group of companies was misleading in that Monsanto had
          collected information over decades that PCBs were toxic, mobile, persistent and bioaccumulative.

          Even after Monsanto ceased sales of PCB-based Pydrauls, PCB-contaminated discharges continued
          for a number of years. According to a talk presented at the National Conference on Polychlorinated
          Biphenyls held November 19-21, 1975 titled “Polychlorinated Biphenyl Usage and Sources of Loss to
          the Environment in Michigan” PCBs remained in industrial systems even after repeated flushings.
          The article specifically identified hydraulic systems as a major source of PCB contamination because
          “residues in discharge lines combined with loss of contaminated replacement fluids appear to result
          in continued low-level discharges.” (Hesse, 1976).46 Stanton Kleinert, Wisconsin Department of
          Natural Resources (WDNR) Surveillance Chief, summarized the recent WDNR investigations to
          identify PCB sources and levels in Wisconsin’s waters at the same conference. He reported that
          cooling water from several aluminum foundries contained PCBs and that a “close investigation
          revealed the common source [from the foundries] to be leaking hydraulic fluids containing PCBs,
          which were used in die cast machines.” (Kleinert, 1976).47

          When Papageorge discussed PCB-containing heat transfer fluids in his presentation to the
          transformer and capacitor manufacturing companies, he stated: “We thought at one time that these
          were adaptable to close control and proper maintenance where we could logically call them closed
          systems. Some recent evidence indicated that we were wrong. . . .” (ADM 007693, 9/14/71).
          Papageorge cited a recent incident in which the industrial use of Therminol heat transfer fluid
          created a chicken, egg, and fishmeal PCB contamination problem. This statement was not accurate
          because Monsanto already had sufficient information from past years showing that heat transfer
          systems could leak. Monsanto already had information from three years prior about the 1968

   46   Conference Proceedings of the National Conference on Polychlorinated Biphenyls, 1975.
   47   Ibid at pp. 124-126.

                                                                    55




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 63
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15394 Page 60 of 151



            “Yusho” Japan incident and the 1968 peanut oil incident in Holland in which heat transfer systems
            leaked, causing PCB contamination of the heating oil and ultimately contamination of food for
            human consumption. 48,49

            Monsanto’s Board of Directors approved the termination of PCB fluids for use in heat transfer
            applications at its December 9, 1971 meeting. Sales had already been discontinued for “new heat
            transfer fluid systems several months ago.”

  XI. Monsanto continued promoting and selling PCBs despite scientific reports of PCB
      contamination of the environment.

          Monsanto continued its sales of PCBs for open use and semi-closed applications for several years
          despite having been informed of the widespread presence of PCBs in the environment. Monsanto
          delayed providing sufficient information to its employees, customers, end-users, governmental and
          regulatory agencies, and the public, while continuing to sell PCBs for applications that had led to
          environmental contamination, and Monsanto prevented timely inquiries into past PCB-containing uses
          and legacy PCB contamination.

                 Monsanto’s approach on how to handle the “adverse publicity” of PCBs and on how to continue
                 selling its PCB-containing Aroclor products

            After being informed of the findings of PCBs as environmental contaminants per Drs. Jensen and
            Risebrough, Monsanto discussed the continued sales of its Aroclor products. In an internal memo,
            Monsanto reviewed the “adverse publicity in Europe,” and “[d]ue to the importance of the Aroclor
            products to the Organic Division” a “plan of action” was proposed to “make sure our Aroclor
            business is not affected by this evil publicity.” (MONS 097089, 2/13/1967). To further sales of its
            Aroclor business, Monsanto’s Board of Directors unanimously voted in a favor of an appropriation
            request of $2.9 million to expand its Aroclor production facilities at its two manufacturing plants to
            improve quality and capacity (DSW 013006, 11/22/1967). And, at a 1968 Monsanto Corporate
            Development Committee meeting that centered on Aroclors, one of the issues discussed was “how
            to significantly increase the sales growth while maintaining the domestic supply position and
            profitability.” (TOWOLDMON0001287, 4/22/1968).

            In an internal document titled “Future Plans for Aroclor Plasticizers” Monsanto outlined its plan for
            PCB-containing Aroclors “if the worst were to happen and [it] began to lose sales rapidly as [its]
            customers take the easy way out and discontinue using them.” With regard to communications on

     48   In 1968, over 1000 people in the western part of Japan had reported illnesses requiring medical treatment due to consuming
          rice oil contaminated with a Japanese brand of a PCB-containing heat transfer fluid, similar to Therminol FR-2. The rice oil
          had become contaminated when the PCB-containing heat transfer fluid leaked out of the heating equipment and into the oil
          (MAE 053222, 2/14/1969; Kuratsune et al, 1971). Internal memos show Monsanto became aware of the “Yusho Incident” in
          early 1969 (MONS 090070, 1/23/1969; MAE 053222, 2/14/1969). In 1971, the Japanese government placed a total ban on
          PCB usage in the country by September 1973 (PCB-ARCH0517975, 9/1968).
     49   Santotherm FR-1 (MCL’s name for Therminol FR-1: 100% Aroclor 1242) had contaminated peanut oil used for cooking potato
          crisps at a facility in Holland (MONS 097449, 2/15/1968; MONS 097448, 3/7/1968). “Dr. Keller’s group is cognizant of the
          problem we have with chlorinated biphenyl contamination in the food processing industry” (MONS 097447, 3/25/1968).

                                                                        56




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 64
Case 2:15-cv-00201-SMJ            ECF No. 377-1          filed 01/28/20      PageID.15395 Page 61 of 151



     Aroclor publicity, this plan recommended that Monsanto “not bring this publicity to the attention of
     our Aroclor customers” including the sealants, coatings and hot melt adhesives customers.
     Monsanto stated, “[t]he adverse publicity on Aroclors may have little impact or it may be very
     damaging, particularly if customers decide to play it safe and formulate around Aroclors.” (DSW
     593169, 3/12/1969). According to Monsanto’s sales figures 1970 was its largest year for sales of
     PCBs for plasticizer applications (see Figure 5 in Section VII.B).

     Monsanto also stated that it would “fight” the analytical procedures used by Drs. Jensen and
     Risebrough before doing much else. For example, shortly after being informed of Dr. Jensen’s work,
     Monsanto stated in an internal memo that it “should fight the battle of the analytical method first
     before we get too involved with toxicology.” (Mons 097694, 2/27/1967). Similarly, in response to
     Dr. Risebrough’s findings, Monsanto directed Dr. Scott Tucker, a staff analytical chemist, to assist in
     “fighting the analytical battle. [He] is going to scrutinize the analytical aspects and particularly the
     validity of some of the assumptions made by the author” (MONS 097123, 10/21/1968). A few
     months later, in an internal memo titled “Aroclor Wildlife Accusations”, Monsanto summarized its
     position in dealing with the information contained in Dr. Risebrough’s publication:

         “It will be still more difficult to control other end uses such as cutting oils, adhesives, plastics
         and NCR paper. In these applications, exposure to consumers is greater and the disposal
         problem becomes complex. If chlorinated biphenyl is shown to have some long term enzyme or
         hormone activity in the ppm range, the applications with consumer exposure would cause
         difficulty. . . .Here there is no question of identification. Either his position is attacked and
         discounted or we will eventually have to withdraw product from end uses which have exposure
         problems” (MONS 096509, 3/6/69).

     Monsanto’s position as to how the news of PCBs being found in the environment could affect its
     fluids customers and ultimate consumers was: “One of the unique features of PCB's is their fire
     resistance. Here the basic decision is whether to risk lives due to fire or risk extinction of, some
     species of birds. In this case the PCB would probably be accepted as a necessary pollutant and
     tolerated under controlled conditions.” (MONS 035372, 1969).

     At a meeting among PCB manufacturers in the U.S. (Monsanto) and Europe (Bayer, Caffaro, and
     Prodelec), to address the global dimensions of PCB contamination of the environment, it was agreed
     that the PCB problem was international and in order for PCB sales to continue, the companies “must
     prove that they are not responsible.” To achieve this, they needed to “stick together, prove their
     case, educate authorities, the universities and the public.” A review of the environmental issues was
     presented by Monsanto. With regard to the principle sources of marine pollution, the following was
     noted (PCB-ARCH-EXT0013623, 2/9/1970):

         1.   Direct effluent to sewers, drains and streams
         2.   Accidental spillage contaminating surface drains
         3.   Atmospheric pollution and fall-out
         4.   Contamination of streams and rivers through careless disposal of dry waste.


                                                        57




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 65
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20      PageID.15396 Page 62 of 151



     Monsanto also informed the group that “it has been estimated by a U.S. customer that about 2
     million lbs of PCB is thrown away per year. Of this ± 1 ½ [million] lbs are contaminating drain
     waters.”

         Monsanto released misleading information to the public and government agencies about PCBs
         as an environmental contaminant while continuing to promote and sell its PCB-containing
         Aroclor products.

     The U.S. media informed the public of Dr. Risebrough’s research findings on PCBs. The San Francisco
     Chronicle published an article with the headline, “A Menacing New Pollutant” in February 1969
     (Perlman, 1969) and the LA times and a local TV station had news coverage (MONS 097499,
     3/3/1969). In response to this publicity highlighting PCBs as an environmental contaminant,
     Monsanto released misleading information to the public and government agencies about PCBs. For
     example, Monsanto issued a press release with several arguments to refute the claims made by Dr.
     Risebrough and the media about the widespread use of PCBs and its ubiquity in the environment,
     including questioning whether PCBs was the chemical that was even detected, even though
     Monsanto was already informed of the soundness of Dr. Jensen’s work by Shell Chemicals in
     February, 1967 (MONS 097499, 3/3/1969):

             Monsanto stated that PCBs were not “used in tires, house paint, household products, epoxy
             resins or major vinyl plastics,” but its own promotional literature had recommended PCB-
             containing Aroclors as plasticizers to be incorporated into a number of household products.

             Monsanto stated that PCBs as plasticizers were “incorporated into the polymer as an
             integral part of the solid material. This applies whether the polymer is used as an adhesive,
             an elastomer (sealant) or a surface coating.” However, as discussed previously, Monsanto’s
             internal company documents and the scientific literature on polymer science showed that
             PCBs as plasticizers escaped from the polymer products and into the environment.

             Concerning toxicity, Monsanto stated “PCBs are not hazardous when properly handled and
             used.” However, Monsanto did not define proper handling for consumer products
             containing PCBs as the plasticizer in any of its promotional materials nor in the press
             release. Similarly, Monsanto did not provide guidance of proper handling of industrial fluids
             to prevent entry into the environment.

             Monsanto stated the PCB containing fluids were “for heat-transfer applications where the
             PCB fluid functions in a closed system.” However, by this time Monsanto already had
             information that heat exchangers leaked during operation and fluid leaked or spilled during
             maintenance.

             With regard to its presence in the environment, Monsanto stated that PCBs “are not
             sprayed or dusted on crops, woodlands, or any other areas, as are pesticides.” The press
             statement concluded with “[t]he source of the marine life residue identified as PCB is not



                                                      58




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 66
Case 2:15-cv-00201-SMJ                    ECF No. 377-1              filed 01/28/20           PageID.15397 Page 63 of 151



                    yet known.” (MONS 097499, 3/3/1969). However, Monsanto‘s internal documents showed
                    that it sold PCBs for use as insecticide carriers / pesticide extenders.50

          Monsanto provided similar misleading statements in response to public and government inquiries. It
          erroneously claimed (MONS 088331, 3/14/1969; GPFOX00045446, 7/15/69; NCR-FOX-0575899,
          7/23/1969):

                    PCBs were used in closed systems like transformers and capacitors; their use was restricted
                    and they were not “widely used” in household products;

                    The use of PCBs as plasticizers in product such as adhesives, coatings, and specialized
                    elastomers were an integral part of the material and could not be washed away;

                    Risebrough may have misidentified PCBs as the chemical present in the environment;

                    PCBs were not “broadcast in the same fashion” as chlorinated pesticides (e.g. DDT);

                    PCBs were not hazardous or “seriously” toxic if handled properly and only to avoid
                    exposures at elevated temperatures; and;

                    Monsanto stated that PCBs presented “little vapor inhalation hazard at ambient
                    temperatures.”

          Monsanto’s Papageorge who was managing the PCB environmental issues from a corporate
          perspective, gave a speech titled, “Monsanto’s PCB Program,” to the 1971 American National
          Standards Institute Committee meeting. Highlights from his talk outlined Monsanto’s position on
          the PCB situation (ADM 007693, 9/14/1971):

                    Monsanto referred to PCBs in household products, as “so small, we Monsanto were not
                    aware of [them].”51

                    Monsanto stated the popular press was responsible for the unsubstantiated claim of PCBs
                    being referred to as “hazardous poisons.”




   50
        As discussed above in Section IX.A., Monsanto promoted and sold PCBs and PCTs to pesticide producers (over 147,000
        pounds between 1953 and 3/1956) for use as an extender (e.g. Lindane) starting in the 1950s. The pesticides (with PCBs as
        the extender) had the potential for broadcast use (MONS 092048, 8/30/1957; TOWOLDMON0029987, 5/1960; DSW352447,
        12/1960; TOWOLDMON0043718, 3/1961; MON-MT-003143, 4/13/1970). However, Monsanto did not provide this
        information on sales and usage when it wrote to Mr. Robert Z Rollins, Chief, California Department of Agriculture that, “To
        the best of our knowledge, Aroclors are not used as solvents in pesticide formulations.” (TOWOLDMON0003805 @3810,
        4/10/1969). One year later, in a confidential memo, Monsanto wrote, “Effective immediately, Monsanto will discontinue the
        sale of PCBs to any customer using or intending to use PCB as an insecticide/pesticide carrier.” Several customers were listed
        with the advice to call and inform them of the decision, and to avoid adding new customers (MONS 099535, 4/23/1970).
   51   As noted above, Monsanto helped West Bend develop Therminol-containing frypans for home use and 270,000 had been
        sold as of 1966 (MONS 037782, 10/13/1966; STLCOPCB4096628, 10/24/1966).

                                                                      59




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 67
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20         PageID.15398 Page 64 of 151



             Monsanto spoke about the ubiquitous nature of PCBs: “A thought we must all keep in mind,
             too, is that we’ve got to live with the PCB’s we introduced into the environment for the past
             40 years. They have not disappeared overnight; they will not disappear overnight.”

     In a July 16,1970 News Release, Monsanto described its decision to discontinue sales of PCBs into
     “open systems.” Monsanto also stated that it had reformulated some Pydrauls without PCBs and
     would continue with alternate formulations since hydraulic systems could not be strictly controlled
     (MONS057292, 7/16/1970). However, Monsanto continued to market and sell PCB-containing
     Pydraul. In fact, it sold more than 1.5 million pounds of PCB-containing hydraulic fluids and
     lubricants in 1971 (DSW 532590).

         Monsanto disseminated minimal information to its customers and salesmen on the problems
         with PCBs while continuing to promote and sell its PCB-containing Aroclor products.

     Despite the accumulation of scientific data showing the dangers of bioaccumulation and bio-
     magnification of PCBs through the food chain of predatory birds, the Organics Division “has a
     concerted effort underway to protect continued sales and uses.” (MONS 036714, 1969). Monsanto
     formed a PCB Committee to make initial recommendations on how to proceed given the “negative
     publicity” on PCB contamination of the environment. Handwritten notes from the PCB Committee
     meeting stated (MON-MT 003311, 8/25/1969):

         “Subject is snowballing…Where do we go from here…Alternatives: 1.) Go out of Business 2.) Sell
         (The Hell out of) them as long as we can and do nothing else”

     A Monsanto document titled “The death of Aroclor” illustrated the company’s decision-making
     process with regard to its two alternatives cited above. On a graph showing sales versus time, the
     “Let it die” option resulted in a rapid decrease in sales in the shortest amount time whereas the
     “delay the death” option resulted in a slow decrease in sales over time until sales reached a plateau
     (MONS 045497, no date). Monsanto then formed a corporate Aroclor “Ad Hoc Committee” to figure
     out future steps. It convened the first meeting on September 5, 1969. The three objectives of the
     Committee were to: (MONS 030483, 9/5/1969):

         “1. Permit continued sales and profits of Aroclors and Terphenyls.

         2. Permit continued development of uses and sales.

         3. Protect image of Organic Division and of the Corporation.”

     Specifically concerning its Aroclor fluids sales, Monsanto outlined its policies, problems and action
     items in an internal memo titled “Defense of Aroclor – [Functional] Fluids.” Under “General Policy”
     Monsanto stated it would “[m]ake the Gov’t., States and Universities prove their case.” And it would
     [c]omply and work with public officials since “[a]dverse publicity and competition are the real
     weapons.” (DSW 014256, 9/9/1969). More explicitly, Monsanto stated it was up to the government
     to prove that Aroclors were “bioharmful”, while Monsanto proved they were “bioharmless.” In
     addition to trying to find a “Safe” toxic level for man, mammals and fish through experiments on

                                                      60




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 68
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15399 Page 65 of 151



     rats, chickens and fish, it would “question evidence against us. Question shrimp toxicology especially
     other toxic chemicals. If Aroclor bad, others must be worse.” (DSW 014256, 9/9/1969).

     In the same memo, Monsanto stated: “We can’t defend vs everything. Some animals or fish or
     insects will be harmed. Aroclor degradation rate will be slow. Tough to defend against. Higher
     chlorination compounds will be worse [than] lower chlorine compounds. Therefore we have to
     restrict uses and clean-up as much as we can, starting immediately.” (DSW 014256, 9/9/1969)

     Concerning hydraulic fluids, Monsanto noted that “shrimp experiments, West Florida State to be
     “aired” sometime soon; next few months. This will lead to bad publicity and competitive action vs all
     Pydrauls. We will have to try to confine to Aroclor 1254 and Aroclor 1260.” (DSW 014256,
     9/9/1969). Monsanto recognized that it needed to keep the focus on Aroclors 1254 and 1260 by
     finding replacements for the Pydrauls containing these particular Aroclors (e.g. Pydraul AC). Aroclor
     1242 was considered not to be a good substitute because it too would be reported as “a significant
     water pollutant thus seriously endangering a market which so far has not been questioned.” (MONS
     071163, 9/25/1969). Monsanto recognized that customers utilizing hydraulic fluids and lubricants
     released PCBs into the environment and it did not want to negatively impact the sales of Aroclor
     1242 for other applications.

     Following a second meeting of the Aroclor “Ad Hoc Committee”, a number of alternatives were
     presented for consideration to mitigate the negative publicity of PCBs, given that PCBs were being
     identified as contaminants of the environment, the chemical stability (persistence) of the higher
     chlorinated Aroclors (1254, 1260) and the existence of significant toxicological effects in wildlife
     species. The alternatives included (DSW 164905, 10/15/1969):

         “1) Say and do nothing – making the governmental agencies prove their case…

         2) Take action to create a smoke screen hoping to delay any restrictive action by governmental
         agencies.

         3) Immediately discontinue manufacture and sale of Aroclors 1254 and 1260.

         4) Discontinue manufacture and sale of all polychlorinated biphenyls.

         5) Respond responsibly admitting that there is growing evidence of environmental
         contamination by the higher chlorinated biphenyls and take action to resolve the problem…such
         a course of action would postpone precipitous action by governmental agencies for a few
         months and then limit any restrictions to Aroclors 1254 and 1260.”

     Soon thereafter, Monsanto issued its PCB Environmental Pollution Abatement Plan based on the Ad
     Hoc Committee’s work and recommendations. This report presented Monsanto’s short-term goals:
     “reduce the exposure in terms of liability,” and “publicize actions where believed advantageous” by
     portraying to the public positive actions at correcting the contamination problem (MONS 035310,
     11/10/1969).


                                                       61




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 69
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20      PageID.15400 Page 66 of 151



     A draft PCB Presentation was then prepared for the Corporate Development Committee in late 1969
     / early 1970. Its express purpose was to acquaint the Committee “with the PCB (Aroclor) pollution
     problem and to secure [the Committee’s] guidance and approval on a recommended plan of action.
     (MONS 058730, circa Dec 1969/Jan 1970). The Committee was informed that the PCB market was
     “one of Monsanto’s most profitable franchises”, which was “being threatened” by PCB “pollution
     problems.” It was also apprised of a number of alternatives considered in light of the recent findings
     of PCBs in the environment, the potential for adverse legal and public relations problems, and the
     desire to maintain the PCB market. Monsanto stated it could not go out of the Aroclor business
     because “there is too much customer/market need and selfishly too much profit. . . .” Concerning
     open uses, the Committee was informed that PCB-containing Aroclors sold as plasticizers could
     cause contamination from leaching and vaporization; particularly sealants used in automotive,
     construction and joints were identified as possible PCB contamination sources due to “long-term
     leaching.”

     Monsanto notified by letter its U.S. distributors and customers of plasticizer-grade Aroclors 1254
     and 1260 of the publicity surrounding PCBs, describing them as “potential” environmental
     contaminants and indicating that the lower chlorinated Aroclors presented no problem to the
     environment. Monsanto attached an article concerning water quality standards for each state (pH,
     temperature and dissolved oxygen, only) and referred its distributors and customers to the section
     regarding the need for good manufacturing practices to prevent the discharge of any materials in
     waterways but made no reference to PCBs. (DSW 318242, 2/19/1970; DSW 318245, 2/27/1970).

     No details were provided on how PCB-containing Aroclors used as plasticizers in its customer’s
     products were causing environmental contamination. Also, Monsanto informed its distributors that
     it was their responsibility to notify their customers of the information provided in Monsanto’s letter,
     even though it contained no PCB specific information on how the environmental contamination had
     occurred nor how to prevent future environmental contamination from the handling of products
     formulated with plasticizer-grade Aroclors 1254 and 1260 (DSW 318242, 2/19/1970). There was no
     indication that Monsanto checked on whether its PCBs distributors alerted their customers even
     though Monsanto sold 4.5 million pounds of PCBs to distributors of plasticizers in 1968 alone (DSW
     593170, 3/12/1969).

     In a presentation to its sales personnel, Monsanto stated the purpose of the letters was to
     “minimize and, hopefully, eliminate claims made against us for environmental pollution damage.” It
     was “merely fulfilling what [it] consider[ed] to be our moral and our legal responsibility to our
     customers”. Monsanto stated the letter did not “imply guilt” or indicate its agreement with any of
     the published articles on PCB contamination. The letter further stated “Aroclor sales have increased
     every year for ten years – in boom or recession. We want 1970 to be no different.”
     (TOWOLDMON0046386, circa 2/1970).

     Talking points for sales personnel on how to handle plasticizer customers after they received the
     letter downplayed the publicity of PCB environmental contamination and minimized any customer
     concerns associated with continuing to use PCB-containing Aroclors as plasticizers

                                                       62




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 70
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20      PageID.15401 Page 67 of 151



     (TOWOLDMON0046386, circa 2/1970). The salesmen were told to state that PCB-containing
     Aroclors 1221, 1232, 1242, 1248, 1262, and 1268 were not persistent contaminants and posed no
     long-term threat. As discussed throughout this report, Monsanto had information that PCB-
     containing Aroclors were persistent in the environment.

     In response to a hypothetical question of whether or not “Aroclor 1254/1260 could escape from my
     sealant/adhesive/coating” into the environment, Monsanto only provided the statement, “This will
     depend entirely on the final use to which your product is used—its ultimate disposition.” As
     discussed previously, Monsanto’s internal company documents showed that PCBs would escape
     from those products independent of the final use.

     For a question regarding loss of Aroclor 1254 and 1260 vapors from a customer product, Monsanto
     stated, “Articles on PCB interference with pesticides analysis have mentioned the possibility of loss
     to atmosphere from vaporizations when Aroclor are heated. We find this hard to believe and it
     warrants considerable investigation.” As discussed previously, Monsanto’s internal company
     documents showed that PCBs as plasticizers volatilized from final polymer products at both ambient
     and elevated temperatures.

     In response to a question about toxicity, the document suggested the misstatement, “The amounts
     being found in the environment are not considered a danger to humans or fish. The whole question
     on chlorinated pesticides relates to birds.” If asked what they should tell their own customers, the
     sales personnel were told to avoid a direct answer by, “Tell your customer—We want to advise you
     of a possible environmental problem. Without knowing what your customer does with product X,
     this is hard to answer.”

     Monsanto, referring to the presentation made to its sales personnel, reiterated its strategy at the
     time: “We want to continue selling all Aroclors therefore play down the replacement bit and try to
     calm the customer” (DSW 318257, circa 2/1970). According to an internal memo from March 1970,
     Cumming Paton noted that the company received “little response to our PCB letter” and field sales
     had also received “little response” (DSW 318184, 3/31/1970).

     In another internal report on a “Management Plan” for the PCB “Environmental Problem,”
     Monsanto prefaced the discussion by noting “[m]ounting evidence has been noted that indicates
     PCB is ubiquitously present in the environment and is resulting in damage to the ecological system.”
     Monsanto outlined several steps to support its overall objective, which was “to manage the PCB
     pollution problem to prevent it from adversely affecting the established Return-on-Investment
     objectives of the Functional Fluids and Plasticizers Groups, while maintaining the Corporate image of
     Monsanto as a responsible and respected member of industry worldwide.” (PCB-ARCH0241548,
     4/16/1970).

     Back in February 1970 Monsanto also notified its functional fluids customers about the media
     attention on PCBs being discovered in “some marine, aquatic and wildlife environments” and the
     publicity surrounding the “potential problem of environmental contamination” from PCBs. It also
     stated that the PCBs found resembled Aroclor 1254 and 1260, which are in some functional fluids

                                                      63




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 71
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15402 Page 68 of 151



          such as a number of Pydrauls, Therminol FR-3, and certain capacitor and transformer fluids.
          Monsanto specifically pointed out that other Pydrauls, Turbinol 153 and the other Therminols did
          not contain Aroclor 1254 and 1260, and that the other Aroclors with less than 54% chlorine “have
          not been found in the environment” and presented “no potential problem.” 52 Monsanto attached
          the article concerning water quality standards for each state (pH, temperature and dissolved
          oxygen, only) and referred its customers to the section regarding the need for good manufacturing
          practices to prevent the discharge of any materials in waterways but made no reference to PCBs
          (MONS089655, 2/9/1970; DSW 009726, 2/18/1970).

          Similar to the plasticizer customer letter, Monsanto presented its employees with a list of questions
          and answers for use with functional fluids customers about the “Pollution Letter”. It was strongly
          emphasized to personnel that Monsanto wanted customers to use up their inventory and not return
          fluids, particularly Pydraul. Customers were to be informed that Pydraul replacements would be
          available as a “top-off” and eventually “all Aroclor 1254 and Aroclor 1260 will be out of his system.
          We don’t want to take fluid back.”53 Employees were also advised to demonstrate Monsanto’s
          responsiveness to the environmental problem in order to maintain customer loyalty since “We can’t
          afford to lose one dollar of business.” (MONS 100123, 2/16/1970, emphasis in original).

          The withdrawal of PCB-containing Pydrauls occurred over time. After the February 1970 customer
          notification that Aroclors resembling 1254 and 1260 were found in the environment and were used
          in some Pydraul products, Monsanto followed up with a letter in June 1970 stating it had
          reformulated several Pydrauls without PCBs that would be available as customers depleted the
          current inventory of PCB-containing Pydrauls. Then, in a letter dated April 15, 1971 Monsanto
          informed its Pydraul customers that “[t]here are now no PCBs in any of our Pydraul fluids.”
          (MONS089994, 4/15/1971, emphasis in original). However, in an internal memo dated December 8,
          1971, Monsanto noted that the April 15, 1971 letter was “not true” and it would “communicate
          immediately to the same customers clearly stating that this letter was somewhat in error.”
          (HARTOLDMON0025543 @ 0025671, 12/8/1971). The following year, Monsanto notified its
          customers that it had “eliminated the use of any chlorinated compounds in our Pydraul fluids.”
          (PCB-ARCH0299579, 7/17/1972).

          Monsanto took a stepwise approach with ceasing sales of PCB-containing Therminol heat transfer
          fluids. After the February 1970 customer notification that Aroclors resembling 1254 and 1260 were
          found in the environment and were used in some Therminol products, Monsanto followed up with a
          letter in June 1970 stating it would no longer sell any PCB-containing Therminols to customers in the


   52   As discussed earlier in Section VII.C., Monsanto had information that the lower chlorinated PCB congeners in Aroclor 1242
        could degrade in the environment such that the remaining higher chlorinated PCB congeners appeared to resemble Aroclor
        1254. Dr. Vodden, a PhD Chemist working for MCL in 1969, testified that Aroclor 1242 “look[ed] very much like Aroclor 1254,
        the product that people were claiming that they had found in the environment.” (AMH Dec. - Dkt. 667, Ex. 22 [Vodden
        Deposition] 8/25/09).
   53As noted in Section X.E. above, in a presentation at the 1975 National Conference on Polychlorinated Biphenyls, Hesse stated
    that hydraulic systems were as a major source of PCB contamination because “residues in discharge lines combined with loss
    of contaminated replacement fluids appear to result in continued low-level discharges.” (Hesse, 1976).

                                                                     64




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 72
Case 2:15-cv-00201-SMJ                     ECF No. 377-1              filed 01/28/20           PageID.15403 Page 69 of 151



          food processing industry (PCB-ARCH0530922, 6/8/1970).54 Monsanto continued to sell these heat
          transfer fluids to other industry sectors. In fact, Monsanto sold over 3.6 million pounds of PCB-
          containing Therminols in 1970 (DSW532590). In 1971, Monsanto ceased sales of PCB-containing
          Therminols for new heat transfer systems, while continuing to supply existing equipment (PCB-
          ARCH0078519, 11/16/1971). For example, Monsanto agreed to continue selling PCB-containing
          Therminol to the Chevron Oil Company for its heat transfer systems “presently utilizing Therminol
          FR products” not associated with any food processing (MONS089733, 9/1/1971). Finally, on
          December 15, 1971, Monsanto informed all Therminol customers that “effective this date” it would
          no longer sell PCB-containing Therminols. Monsanto cited its “concern” about “PCBs accumulating
          in the environment” and the problems that occurred from “accidental leakage of PCBs” from heat
          transfer systems (PCB-ARCH0633486, 12/15/1971).

               Monsanto stopped sales of PCB-containing Aroclors for open use applications including
               plasticizers, for heat transfer applications in food processing, and for some hydraulic
               fluids/lubricants while permitting those customers to stockpile prior to discontinuance of the
               products.

          In 1970, Monsanto terminated PCB sales “to a number of industrial users where there are
          inadequate possibilities of control, for such uses as pesticide extenders, medicinal, dental and
          cosmetic, and cutting oils. In addition, we are terminating all sales through distributors to ensure
          better control of end uses.” (TOWOLDMON0001319, 4/20/1970). In a May 14, 1970 internal memo
          titled “1200 Series Aroclors; Removal of Products from Market,” Monsanto set a timetable to “phase
          out of all non-biodegradable PCB products where control is not possible”, which included the
          plasticizers because “none of our applications are considered to be of a controllable nature.”
          Monsanto’s timeline was to notify its key distributor accounts and Thiokol (the company that
          licensed the polysulfide liquid polymer) by early May 1970, followed by all distributors in late May,
          1970 and then direct customers on June 1, 1970 (DSW 318071, 5/14/1970).

          Monsanto’s internal company documents revealed increasing reports of PCB contamination from
          plasticizer uses and the inability to control the release of PCBs into the environment from such
          applications.55 However, Monsanto only informed its customers and distributors that its decision to
          discontinue the sale of PCB-containing products for modifier and plasticizer applications was based
          on “allegations that certain . . . PCBs had been found in the environment”, and that their use as




   54 A letter to Monsanto indicated Monsanto’s dissemination of information about the PCB problem was not sufficient. In May
    1971 (almost one year since Monsanto announced it would no longer sell Therminol FR for food processing, it received a letter
    from a customer’s attorney stating “Monsanto’s decision to discontinue the sale of its Therminol FR series fluid in food
    processing plants came as a surprise. . .and [it] fails to see any great threat of PCB contamination to food products inasmuch as
    the FR-1 fluid is used only in a completely sealed system.” (PCB-ARCH0444390, 5/18/1971).
   55   In a number of Monsanto’s internal company documents, it noted that PCBs were being found in wildlife and the
        environment in different parts of the U.S. and the world. PCBs had been found in fish, oysters, shrimp and birds, fresh water
        and sediments, as well as “along coastlines of industrialized areas such as Great Britain, Sweden, Rhine River, low countries,
        Lake Michigan, Pensacola Bay, in Western wild life (eagles). (MONS 036714, 1969; MONS 030483, 9/5/1969; MONS 035310,
        11/10/1969; MONS 058730, circa Dec 1969/Jan 1970).

                                                                       65




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 73
Case 2:15-cv-00201-SMJ                 ECF No. 377-1              filed 01/28/20          PageID.15404 Page 70 of 151



        plasticizers “may be a source of the alleged environmental contamination” (emphasis added) (MON-
        MT-003771, 6/1/1970).

        Monsanto informed distributors of PCB-containing Aroclor plasticizers that it would continue to
        “accept orders through July 31, 1970 and [would] make every effort to meet these commitments
        and to complete shipment as of August 31, 1970” (MON-MT-003796, revised 8/14/1970). Monsanto
        documents indicated Monsanto permitted customers to stockpile PCB-containing Aroclors. A
        number of documents concerning communications with polysulfide sealants formulators in 1971,
        after Aroclors were no longer available for plasticizer applications, demonstrated Monsanto had
        permitted large amounts of PCB-containing Aroclors to be purchased for the continued use of PCBs
        in applications that Monsanto had stated internally were uncontrollable and in direct contact with
        the environment. For example, Pecora had typically bought around 100,000 pounds per year of
        primarily Aroclors 1254, 1260, and 1262 for the light construction industry. While working on
        reformulating, “they will stock up as much as they can.” (TOWOLDMON0053377, 6/5/1970).56

        On June 8, 1970 Monsanto advised its Therminol customers that the FDA “may place a maximum
        limitation on the quantity of PCB in food” and that Therminol fluids in food processing “does appear
        to present a potential source for contaminating food products with PCBs.” Monsanto also informed
        them that it was no longer selling the Therminol fluids for applications with the potential for
        contaminating food after July 31, 1970 (PCB-ARCH0530922, 6/8/1970). This timeframe permitted
        those customers using PCB-containing Therminols to stock up in advance of the end date.

        Similarly, on June 11, 1970 Monsanto informed its Pydraul customers that it had reformulated
        several Pydrauls without PCBs. Monsanto stated that those replacement formulations would be
        shipped out to customers as current inventory of PCB-containing Pydraul inventory in warehouses
        was depleted over 90 days (MONS090550, 6/11/1970). This timeframe permitted those customers
        using PCB-containing Pydrauls to stock up in advance of this end date.

        Monsanto’s PCB manufacturing and sales records indicated that despite the publicity on PCBs being
        a global contaminant, despite the letters that Monsanto sent to its customers and distributors,
        Monsanto produced and sold the most PCBs in the year 1970. In fact, PCBs sold for open uses, the
        one area of the market that Monsanto specifically targeted at discontinuing because the
        applications could not be controlled with regard to releases to the environment, peaked in 1970
        (DSW 532590, no date).

        Despite all of Monsanto’s internal documents concerning PCBs as a persistent, environmental
        contaminant in the early 1970s, there was no mention by Monsanto in any of its communications
        with its polysulfide formulator customers of the fact that PCBs were toxic, volatile, persistent and
        bioaccumulative. For example, Monsanto’s communications with the polysulfide sealants industry

   56Sonneborn, Intercoastal, W.R. Grace and PRC, all formulators of polysulfide sealant, also purchased substantial quantities of
    Aroclors in an attempt to have a “stockpile” for one to two years (TOWOLDMON0053987, 5/25/1970; TOWOLDMON0053982,
    6/3/1970; TOWOLDMON0053986, 6/17/1970; LEXOLDMON006714 @006717, 6/3/1970; TOWOLDMON0053985, 8/26/1970;
    TOWOLDMON0047364, 10/4/1971; TOWOLDMON0054521, 10/15/1970; TOWOLDMON0054537, 11/1971;
    TOWOLDMON0053051, 2/23/1971; TOWOLDMON0053052, 4/15/1971).

                                                                   66




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 74
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20      PageID.15405 Page 71 of 151



     after the February “notification” letter was sent makes no mention of the letter
     (TOWOLDMON0053031, 3/9/1970; TOWOLDMON0053345, 4/30/1970). In a June 2, 1970 call
     report, Monsanto noted that PRC inquired if “PCB Aroclors [would] be manufactured anywhere in
     Western Hemisphere” since it has “plants in Canada and Mexico.” (TOWOLDMON0053036,
     6/2/1970). Monsanto’s response to PRC was that it was “the only producer in this hemisphere. No
     others are expected.” (TOWOLDMON0053035, 6/8/1970). Two months later a sales call report
     stated that PRC’s Director of Research “continues to be antagonistic towards Monsanto for the
     posture we assumed regarding Aroclors. However, his attitude seems to have mellowed slightly, due
     to information he recently received from the New Jersey Board of Health” concerning the use of
     Aroclors. The call report noted the NJ Board of Health wrote PRC “a letter describing Aroclors as
     having extremely toxic effects on the human body thru the liver, when absorbed thru skin contact . .
     . it served to emphasize to [PRC] the seriousness of the pressure to which Monsanto has been
     submitted to recently regarding Aroclors.” (TOWOLDMON0053038, 8/11/1970).

     Koppers, a purchaser of Aroclors as plasticizers for coatings and other products, had accused
     Monsanto’s action as being “unjustified and precipitous”. Monsanto finally shed some light on the
     situation by informing Koppers that PCBs were ubiquitous in the environment, and that their use in
     plasticizers could not be tightly controlled so as to prevent environmental contamination. In
     addition, Monsanto admitted that the plasticizer market had to be sacrificed in order to continue
     using PCBs in other applications (MONS 089525, 7/1/1970; MONS 087409, 7/28/1970). Despite this
     exchange, Monsanto permitted Koppers to stockpile a significant amount of Aroclor 1254. A January
     1972 internal memo noted Koppers had purchased “a four-year supply of liquid Aroclors. . . to last
     them through July of 1974.” Monsanto did not tell them to stop using Aroclors despite noting that
     the “end use for which their product is used is too sensitive, i.e., swimming pool paints and potable
     water tank paints.” (PCB-ARCH0030312, 1/31/1972). An internal call report from October 1972
     indicated Koppers was “still working off their big 1254 inventory” for swimming pool paints more
     than two years since Monsanto announced it ceased sales (PCB-ARCH0495881, 10/12/1972). This
     action is an example of how Monsanto did not comply with corporate social responsibility standards
     because: (1) Monsanto’s studies had showed PCBs were soluble in water and could accumulate in
     water; (2) the uses permitted direct human exposure to PCBs and (3) Monsanto’s March 1970
     technical bulletin on plasticizers specifically told customers not use PCBs in swimming pool paints
     (MONS 074441, 3/1970).

         Monsanto promoted and sold polychlorinated terphenyls (PCTs) and PCT blends that contained
         PCBs for plasticizers and other open use applications.

     Monsanto sold Aroclor 5460 (a PCT) for a variety for open use applications as a replacement for
     PCBs including adhesives, paints, and sealants. Yet, Aroclor 5460 actually contained PCBs. Monsanto
     internally reported approximately 10 million pounds of Aroclor 5460 had been sold in 1970 for
     plasticizer applications (HARTOLDMON0028203, no date). In the same document Monsanto planned
     to reduce PCBs in Aroclor 5460 from 1% to 0.5%.




                                                      67




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 75
Case 2:15-cv-00201-SMJ            ECF No. 377-1          filed 01/28/20       PageID.15406 Page 72 of 151



     Monsanto internally discussed the “hazard to children chewing on toys coated with a paint
     containing Aroclor 5460” in which Mr. Wheeler and Dr. Kelly had concluded (based on rat studies),
     “we do not believe this presents any significant hazard.” The memo further noted that Aroclor 5460
     would not “impart any additional toxicity to aluminum paint mixtures.” (PCB-ARCH0069587,
     3/11/1965).

     Several Monsanto documents revealed that the company promoted Aroclor 5460 for food-type
     applications despite having information that the compound contained PCBs. Back in 1966 Monsanto
     discussed purification of Aroclor 5460 to decrease the concentration of chlorinated biphenyls. This
     discussion was a result of the FDA learning Aroclor 5460 “contain[ed] a small quantity of chlorinated
     biphenyl mixed in with the chlorinated terphenyl and quarterphenyls.” After performing chicken
     feeding tests the “FDA have put two and two together and decided that the toxicity of 5460 may be
     due to this minor concentration of chlorinated biphenyl.” (WATER_PCB-SD0000079992,
     12/21/1966).

     In 1968 Monsanto withdrew Aroclor 5460 from the FDA approval process for use in hot melt
     adhesives (HMA) for food packaging after receiving feedback from the FDA. Paton outlined “several
     problems” that they needed to overcome in order to obtain FDA approval in the future, including
     determining the chlorinated biphenyl content in the Aroclor 5460. Two years after the FDA
     identified “chlorinated biphenyl” content as a concern, Monsanto was still looking for ways to
     remove chlorinated biphenyl from Aroclor 5460 in order to obtain FDA approval for use in HMA.
     Monsanto reported that “36% of A-5460 sales go to hot melt adhesives where FDA approval is
     required in many applications.” (TOWOLDMON0059220, 11/27/1968).

     As Monsanto worked towards resubmission of Aroclor 5460 for FDA approval, several employees
     suggested it would be better to change the name of the product to Santicizer 5460 as this name had
     “a ‘clean’ sound”, and since they “hope[d] to sell a lot” of it they didn’t “want it linked to chlorinated
     biphenyls” even though as mentioned above PCBs were in the Aroclor 5460 (PCB-ARCH0176854,
     6/18/1969). In early 1970 Monsanto was still attempting to quantify the range of chlorinated
     biphenyl concentrations found in Aroclor 5460. Process variation caused the chlorinated biphenyl
     content to be “high to excessive” in some lots. Monsanto concluded that the PCB content was
     higher “than was previously suspected” and, much like the FDA relayed in 1966, “the levels of PCB
     found could be an important factor in the toxicity status of Aroclor 5460.” (PCB-ARCH0105003,
     1/7/1970).

     After Monsanto has informed customers it was withdrawing PCBs from the plasticizer market, its
     customers were pressing Monsanto for FDA approval of Aroclor 5460 for hot melt adhesives for
     food packaging. Monsanto communicated within its research department that they could “expand
     [Aroclor] 5460 use by gaining FDA regulation” (PCB-ARCH0623823, 6/17/1970). One customer noted
     that “once the approval is received, their consumption will increase many times over.” (PCB-
     ARCH0487343, 9/7/1971). A sales call to Monsanto customer Superior Varnish revealed that despite
     “a considerable amount to work using A-5460 . . . in a new ink vehicle,” “all work was stopped” after
     receiving Monsanto’s letter to customers “stressing that PCT should not be used in food type

                                                        68




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 76
Case 2:15-cv-00201-SMJ          ECF No. 377-1         filed 01/28/20     PageID.15407 Page 73 of 151



     applications.” The customer “felt that 5460 could not be used” since the inks “would go on beer
     cans, tooth paste containers, bread wrappers and the such.” Monsanto’s sales representative
     “requested that [the customer] contact Papageorge to get his views and see if 5460 could indeed be
     used in these printing applications.” (PCB-ARCH0489321, 12/1/1971). At the end of that year
     Monsanto announced it was withdrawing Aroclor 5460 from the plasticizer market effective
     3/31/1972 (WATER_PCB-00036587, 12/31/1971).

     Monsanto also promoted Aroclor 5460 and the Aroclor 6000 series (Aroclor 1221 and 5460 blends
     including Aroclors 6062 and 6070) as a replacement plasticizer for A-1254 to paint manufacturers
     such as Glidden, Celanese Coatings and Hercules (PCB-ARCH0481813, 7/16/1970; PCB-
     ARCH0485894, 10/20/1971; PCB-ARCH0485673, 11/29/1971; PCB-ARCH0487236, 5/1970).
     Monsanto already had information that these customers made swimming pool paint and other
     chlorinated rubber coatings used on masonry surface (see Section VII.B on Parlon) (PCB-
     ARCH0485894, 11/18/1971; PCB-ARCH0487236, 5/1970). By the end of 1971, paint manufacturers
     such as Hercules were evaluating replacements for Aroclor 5460 (PCB-ARCH0487232; 12/20/1971).

     During this same time period discussed above, Monsanto promoted and sold Aroclor 5460 for
     several other open uses. One such application was a new hot melt caulking for use in the homes of
     consumers that was very similar to the currently widely popular glue gun (PCB-ARCH0485295,
     12/21/1970). Monsanto also marketed Aroclor 5460 for polyurethane carpet “underlay” for flame
     retardancy and as an alternative to chlorinated paraffin plasticizers, and promoted some
     “Santicizer” brand plasticizer blends that contained Aroclor 5460 for use in polysulfide sealants
     (PCB-ARCH0627049, 3/9/1971; PCB-ARCH0626700, 4/20/1971; PCB-ARCH0626702; 6/7/1971; PCB-
     ARCH0486851, 9/1/1971).

     Throughout 1971, after Monsanto discontinued sales of PCB plasticizers for open uses due to
     environmental concerns, Monsanto fielded questions regarding the effect of PCTs on the
     environment. In a letter to Inmont Corporation addressing rumors that Monsanto was planning to
     remove more Aroclor products from the market, Monsanto insisted that they had never found PCTs
     in the environment, but neglected to mention that there were also PCBs in the PCT products (e.g.
     Aroclor 5460) (PCB-ARCH0000923, 3/12/1971). Later in 1971, Monsanto again insisted in letters to
     customers such as U.S. Plywood – Champion Papers and PRC, that although there was concern
     regarding using PCBs in open systems, PCTs were never found in the environment. Monsanto
     informed customers that the PCB content in the product is less than 0.4% by weight despite internal
     documentation that the PCB content was around 1% (MONS089783, 6/10/1971; PCB-ARCH0000725,
     7/12/1971; HARTOLDMON0028203 @ 28227, undated). By the end of 1971, Monsanto informed
     customers it would no longer sell PCTs for “plasticizers and other open system applications” after
     3/31/1972, which allowed customers to purchase them at normal volumes until that date
     (WATER_PCB-00036587, 12/31/1971).




                                                     69




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 77
Case 2:15-cv-00201-SMJ                 ECF No. 377-1             filed 01/28/20          PageID.15408 Page 74 of 151



            Monsanto did not disclose its customers and sales of PCB-containing Aroclor products to
            government, scientists and the public in a timely manner, which delayed investigations into
            applications that were continuing to release PCBs into the environment.

        Even before Monsanto withdrew PCBs from the plasticizer market an April 13, 1970 internal memo
        listed customers using PCB-containing Aroclor plasticizers in “a number of questionable
        applications.” The list included customers, their applications and the distributor from which they
        were purchasing the Aroclor. Some notable applications of PCB-containing Aroclors in household
        products -- despite consistently stating otherwise when responding to government officials
        (Congressman Ryan) and the public-- included Kiwi Shoe Polish, Florasynth Labs and Perry Brothers
        Perfumes, and Halvorson Tree Co. “Xmas Tree Flameproofing and Sealing,” as well as in fabric
        coatings and in dental labs. Another table listed the use of PCB-containing Aroclors in Curad
        Bandages (MON-MT-003143, 4/13/1970).57

        Monsanto had several communications with New York Congressman William F. Ryan in 1970
        concerning the PCBs. These communications reveal that Monsanto rejected numerous requests by
        Congressman Ryan to disclose vital PCB information. Specifically, Monsanto refused to provide the
        names of the PCB-containing products and the manufacturers of PCB-containing products, refused
        to provide production and sales figures of PCBs, and refused to identify all the uses of PCBs (DSW
        526533, 4/21/1970; MONS 098443, 4/28/1970; DSW 203821, 6/18/1970; DSW 526543, 6/30/1970).

        A Monsanto memo described Congressman Ryan’s “total interest in the matter was to safeguard the
        health of the public. . . .” Congressman Ryan was clear that his primary concern was that, “PCBs are
        being used in the manufacture of household products which are handled by the public and could
        have an adverse effect on their health.” Monsanto responded, “Aroclors were not used to any
        extent in these articles.” (DSW 526533, 4/21/1970). Monsanto also informed Congressman Ryan
        that its production and sales figures were confidential information and would only release that
        information to Congressman Ryan “or any responsible government agency when we receive
        assurance that these figures will be kept confidential.” (MONS 098443, 4/28/1970).

        Congressman Ryan countered, “I am most disturbed by the PCB danger and what I consider
        Monsanto’s unwillingness to deal candidly with a dangerous situation. Despite your assurances that
        PCBs are only used in closed systems, independent researchers have found them in the
        environment. I wonder if it surprises you to learn that Dr. Risebrough has discovered PCBs in paints
        bought at a Berkeley, California hardware store. Have you issued any warnings to all potential users
        of PCBs?” (DSW 203821, 6/18/1970).

        Monsanto replied, “[w]e have not issued warnings to all potential users of chlorinated biphenyls,
        but we have more than covered this point by refusing to sell for applications where control cannot
        be established.” Monsanto concluded the letter, “I hope that you will see fit to withdraw your
        allegations that Monsanto is unwilling to deal candidly with this issue.” (DSW 526543, 6/30/1970).


   57As discussed earlier, Monsanto marketed PCBs for many household uses, including floor waxes, furniture polish, paper
    draperies, table cloths, non-skid rug backings, etc.

                                                                  70




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 78
Case 2:15-cv-00201-SMJ            ECF No. 377-1          filed 01/28/20       PageID.15409 Page 75 of 151



     As discussed above, during this same time period Monsanto had permitted its plasticizer customers
     to stockpile PCB-containing Aroclors so they could continue using them, specifically in applications
     “where control cannot be established.” And, the documents show that the polysulfide sealant
     formulators did purchase large quantities of PCB-containing Aroclors for this purpose.

     An article written by a reporter with the LA Times and picked up by a Madison, Wisconsin
     newspaper, The Capital Times, reported on the frustration by the scientific community to obtain
     information that Monsanto refused to provide on production figures for PCBs. The scientists were
     concerned with marine pollution by PCBs and needed production figures to assist in determining the
     amount of PCBs leaking into the environment (Fleming, 1970).

     Monsanto also denied requests by the media and Dr. Risebrough to disclose PCB production
     information (DSW 203242, 12/8/1970; DSW 432285, 12/10/1970; DSW 432274; 12/10/1970; MONS
     093213, 11/4/1971). Papageorge wrote a letter to Dr. Risebrough that stated, “Monsanto has been
     repeatedly accused of callously refusing to divulge usage data. On the contrary, we have on many
     occasions expressed our willingness to disclose to responsible members of governmental agencies
     on a confidential basis to enable them to correctly establish the present and future levels of PCB are
     escaping to the environment.” (MONS 093213, 11/4/1971). Congressman Ryan had previously
     agreed to keep the information confidential, but had been turned down by Monsanto.

     In a report addressing PCB residues in food and in the environment, the FDA also noted a lack of
     “adequate information on definite sources and routes of PCB entry into the environment . . . .” The
     organization further stated that “[a] greater effort should be made to establish sources of entry and
     if sources of this pollutant are established, they should be eliminated. . . . At this point, we are not
     assured that our current effort on PCB surveillance is offering maximum benefit (MONS 051270,
     12/1970).

     At the end of 1971, Monsanto finally released its total production and sales figures on PCB-
     containing Aroclors through 1971, but refused to divulge customer names, and quantities purchased
     by its customers (DSW 369806, 3/3/1972). Without this information, the sales figures alone did not
     permit the government and scientists to investigate sources of PCBs and legacy PCB contamination.

     In 1975, Monsanto finally released to the EPA a customer list with respect to its sale of PCBs from
     1971-1975, which by that time did not include Monsanto’s past customers that purchased PCBs for
     use as plasticizers in open use applications or customers that had but were no purchasing PCB-
     containing Pydrauls and Therminols (DSW 011799, 8/8/1975). The list was wholly incomplete since it
     did not account for a significant number of customers formulating PCB-containing products that
     directly interfaced with the environment.

     In a draft statement on “Environmental Presence of PCBs,” Monsanto stated that PCBs sold for
     “open” uses were a “major source of PCBs entering the environment.” (WATER_PCB-SD0000078536,
     7/26/1975).




                                                        71




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 79
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15410 Page 76 of 151



         In 1979, Monsanto was found partly responsible in a Federal Court case concerning PCB
         contaminated minks. The source of the PCB contamination was bakery meal processed into poultry
         feed fed to ducks that were then fed to the minks. With regard to its responsibility, Monsanto stated
         that it had not communicated to the mink journals the potential for PCB contamination from mink
         food (MONS 011143, 6/11/1979). This case demonstrated the ubiquity of PCBs and Monsanto’s
         responsibility to alert users of products that may have contained or were contaminated by PCBs.

         Monsanto’s delay in providing sufficient information to its employees, customers, end-users,
         governmental and regulatory agencies, and the public permitted continued sales of PCB-containing
         Aroclors for open use applications and semi-closed systems, which prevented timely inquiries into
         past PCB uses and legacy PCB contamination. This delay was not consistent with the principles of
         corporate responsibility as defined by Monsanto and in authoritative texts on the subject at the
         time.

  XII. Conclusion

       Monsanto manufactured, promoted and sold significant amounts of PCBs for open uses and in
       industrial fluids. Given the scientific and technical information acquired during Monsanto’s
       production, marketing and sale of PCBs, Monsanto must have known that widespread use of PCBs for
       open use applications and in industrial fluids for semi-closed systems would result in pervasive and
       lasting environmental contamination and it failed to clearly disseminate or explain this scientific and
       technical information to its customers.

       Monsanto did not act in accordance with the principles of corporate social responsibility by
       manufacturing, promoting and selling significant amounts of PCBs. Additionally, Monsanto did not act
       in accordance with these principles, even after the widespread presence of PCBs was identified and
       confirmed in the environment.




                                                          72




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 80
Case 2:15-cv-00201-SMJ          ECF No. 377-1          filed 01/28/20      PageID.15411 Page 77 of 151



  XIII. Literature References

     ***Authored by Monsanto

       Abt, C., 1974. “The Social Audit Technique for Measuring Socially Responsible Performance “ in
       Managing the Socially Responsible Corporation: the 1972-1973 Paul Garrett lectures, edited by M.
       Anshen, Macmillan, New York.

       American Chemical Society. 1965. Plasticization and Plasticizer Processes; A Symposium Sponsored by
       the Division of Industrial and Engineering Chemistry at the 147th Meeting of the American Chemical
       Society, Philadelphia, Pa., April 6–7, 1964. Advances in Chemistry Series 48. American Chemical
       Society, Washington.

       Andersson, M., R.T. Ottesen, and T. Volden. 2004. “Building Materials as a Source of PCB Pollution in
       Bergen, Norway.” Science of the Total Environment 325: 139-144.

       “Aroclor 1248 Non-Inflammable Hydraulic Fluid.” 1953. Machinery 82: 690-691.

       Åstebro, A., B. Jansson, and U. Bergström. 2000. “Emissions During Replacement of PCB Containing
       Sealants – a Case Study.” Organohalogen Compounds 46: 248-251.

       ATSDR. 2000. Toxicological Profile for Polychlorinated Biphenyls (PCBs). U.S. Department of Health
       and Human Services.

       Bailey, C.A., 1962. “How to Use Fire-Resistant Hydraulic Fluids.” Coal Age. 67(12): 88-92.

       Bennett, G.A., C.K. Drinker, and M.F. Waren. 1938. “Morphological Changes in the Livers of Rats
       Resulting from Exposure to Certain Chlorinated Hydrocarbons.” The Journal of Industrial Hygiene and
       Toxicology 20 (2): 97–123.

       Bird, D. 1970. “Curb Urged in Use of PCB Chemical.” New York Times, April 11, p. 30.

       Boller, L. 1976. “Polysulfide Sealants.” In Building Seals and Sealants, edited by J Panek, 40–53. ASTM
       International: West Conshohocken, PA.

       Boyer, R.F. 1949. “The Compatibility, Efficiency and Permanence of Plasticizers.” Journal of Applied
       Physics 20 (6): 540–52.

       Boyer, R.F. 1951. “Effect of Plasticizers on Some Physical Properties of Polymers.” Tappi 34 (8): 357–
       62.

       Boyle, R. H. 1970. “Poison Roams Our Coastal Seas.” Sports Illustrated 33 (17): 71-84.

       Brown, R.M. 1947. “On the Toxicity of the ‘Aroclors’.” The Chemist Analyst 36(2): 33–35.

       C&E News, 5/29/1950, 9/25/1950, 2/26/1951, 8/25/1952, and no date. Chemical and Engineering
       News.

                                                           73




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 81
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20      PageID.15412 Page 78 of 151



    ***“Monsanto Girds for Heat Transfer Fluids Push.” May 1962. Chemical and Engineering News (C&E
    News).

    ***Craver, J.K. 1948. “Mechanism of Plasticization in Plastics.” American Society for Testing Materials
    – Bulletin No. 152: 90–92.

    Curren, J., S. Bush, S. Ha, M.K. Stenstrom, S.-L. Lau, I.H.M. Suffet. 2011. “Identification of
    Subwatershed Sources for Chlorinated Pesticides and Polychlorinated Biphenyls in the Ballona Creek
    Watershed.” Science of the Total Environment 409: 2525–2533.

    Curry, N.A., 1976. “Controlling PCB Discharges to the Environment”, Proceedings of the Ontario
    Industrial Waste Conference, pp 449-473.

    Dalbke, R.G., A.M. Tenny and H. Baumert. 1965. “Problems in Detecting and Controlling Oils, Fats and
    Greases at Their Source. Lubrication Engineering. October, pp. 433-435.

    ***Davis, W. J. and P.G. Benignus. 1963. “Therminol FR-2 Heat Transfer Systems.” Chemical
    Engineering Progress 59(5): 39-42.

    deVoogt, P.DE. and U.A.Th. Brinkman, 1989. “Production, properties and usage of polychlorinated
    biphenyls.” In Halogenated biphenyls, terphenyls, naphthalenes, dibenzodioxins and related products.
    R.D. Kimbrough and A.A. Jensen (eds). New York: Elsevier Science Publishers. pp. 3 – 45.

    Diamond, M.L. and E. Hodge. 2007. “Urban Contaminant Dynamics: From Source to Effect.”
    Environmental Science and Technology, 41 (11): 3796-3805.

    Diamond, M.L., L. Melymuk, S.A. Csiszar, and M. Robson. 2010. “Estimation of PCB Stocks, Emissions,
    and Urban Fate: Will our Policies Reduce Concentrations and Exposure?” Environmental Science and
    Technology, 44: 2777-2783.

    Diefenbacher, P.S., C. Bogdal, A.C. Gerecke, J. Glüge, P. Schmid, M. Scheringer, and K. Hungerbühler.
    2015. “Emissions of Polychlorinated Biphenyls in Switzerland: A Combination of Long-Term
    Measurements and Modeling.” Environmental Science and Technology 49: 2199−2206.

    Doolittle, A.K. 1954. The Technology of Solvents and Plasticizers. New York: Wiley.

    Dourson, M.L. and J.F. Stara. 1983. “Regulatory History and Experimental Support of Uncertainty
    (Safety) Factors.” Regulatory Toxicology and Pharmacology 3:224-238.

    Drinker, C.K., M.F. Waren, and G.A. Bennett. 1937. “The Problem of Possible Systemic Effects from
    Certain Chlorinated Hydrocarbons.” The Journal of Industrial Hygiene and Toxicology 19 (7): 283–311.

    Drinker, C.K. 1939. “The Problem of Possible Systemic Effects from Certain Chlorinated Hydrocarbons.”
    The Journal of Industrial Hygiene and Toxicology 21 (5): 155–159.




                                                       74




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 82
Case 2:15-cv-00201-SMJ           ECF No. 377-1          filed 01/28/20       PageID.15413 Page 79 of 151



    Duke, T.W., J.I. Lowe, and A.J. Wilson, Jr., 1970. “A Polychlorinated Biphenyl (Aroclor 1254) in the
    Water, Sediment, and Biota of Escambia Bay, Florida.” Bulletin of Environmental Contamination &
    Toxicology. 5(2): 171-180.

    Department of Ecology, 2016. Polychlorinated Biphenyls in Consumer Products. Publication No. 16-04-
    014.

    Eisenreich, S.J, G.J. Hollod, and T.C. Johnson. 1979. “Accumulation of Polychlorinated Biphenyls (PCBs)
    in Surficial Lake Superior Sediments. Atmospheric Deposition.” Environmental Science and Technology
    13(5): 569−573.

    ***Emerson, W.S., R.I. Longley, Jr., J.R. Darby, and E.E. Cowell. 1950. “Oxaglycol Esters as Polyvinyl
    Chloride Plasticizers.” Industrial and Engineering Chemistry 42 (7): 1431-1433.

    Electric Power Research Institute (EPRI), 1999. The PCB Information Manual. Volume 1: Production,
    Uses, Characteristics, and Toxicity of PCBs. December. TR-114091-V1.

    Erickson, M.D. and R.G. Kaley, II, 2010. “Application of polychlorinated biphenyls.” Environmental
    Science and Pollution Research. 18: 135-151.

    Everz, M., 1957. “Fire-resistant hydraulic fluids means safer die casting.” The Tool Engineer. 39(4): 113-
    115.

    Federal Register, 1976. “Polychlorinated Biphenyl-Containing Wastes.” 41(64): 14134-14136 Thursday,
    April 1.

    Federal Specification TT-S-230A. May 5, 1967. “Sealing Compound, Synthetic-Rubber Base, Single
    Component Chemically Curing (for Calking, and Glazing in Building Construction).”
    http://everyspec.com/FED_SPECS/T/TT-S-230A_11260/.

    Fleming, L.B., 1970. “Scientists Balked on Pollution Data.” The Capital Times. December 10.

    Foster, G.D. and V. Cui. 2008. “PAHs and PCBs deposited in surficial sediments along a rural to urban
    transect in a Mid-Atlantic coastal river basin (USA).” Journal of Environmental Science and Health Part
    A 43: 1333–1345.

    Fulton, W.B. and J.L. Matthews. 1936. “A Preliminary Report of the Dermatological and Systemic
    Effects of Exposure to Hexachloro-Naphthalene and Chloro-Diphenyl.” Bureau of Industrial Standards
    – Special Bulletin No. 43: 3–15.

    ***Garrett, J.T. 1957. “Toxicity Considerations in Pollution Control.” Industrial Wastes 2 (1): 17–19.

    Gerstacker, C., 1974. “Creating a Management Environment for Socially Responsible Performance “ in
    Managing the Socially Responsible Corporation: the 1972-1973 Paul Garrett lectures, edited by M.
    Anshen, Macmillan, New York.

    Gibbs, C.W., 1971. Compressed Air and Gas Data. 2nd Edition. New Jersey: Ingersoll-Rand Company.

                                                        75




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 83
Case 2:15-cv-00201-SMJ            ECF No. 377-1         filed 01/28/20       PageID.15414 Page 80 of 151



    Gingrich, S.E., M.L. Diamond, G.A. Stern, and B.E. McCarry. 2001. “Atmospherically Derived Organic
    Surface Films along an Urban-Rural Gradient.” Environmental Science and Technology 35: 4031−4037.

    Golding, B. 1959. Polymers and Resins: Their Chemistry and Chemical Engineering. Princeton, NJ: D.Van
    Nostrand Company, Inc.

    Greenburg, L., M.R. Mayers and A.R. Smith. 1939. “The Systemic Effects Resulting from Exposure to
    Certain Chlorinated Hydrocarbons.” The Journal of Industrial Hygiene and Toxicology 21 (2): 29-37.

    Guo, Z., X. Liu, K.A. Krebs, D.J. Greenwell, N.F. Roache, R.A. Stinson, J.A. Nardin, and R.H. Pope. 2012.
    Laboratory Study of Polychlorinated Biphenyl (PCB) Contamination and Migration in Buildings: Part 2.
    Transport from Primary Sources to Building Materials and Settled Dust. U.S. EPA Report: EPA/600/R-
    11/156A.

    Gustafson, C.G. 1970. “PCB’s–Prevalent and Persistent.” Environmental Science and Technology 4 (10):
    814-819.

    Harrad, S.J., A.P. Sewart, R. Alcock, R. Boumphrey, V. Burnett, R. Duarte-Davidson, C. Halsall, G.
    Sanders, K. Waterhouse, S. R. Wild, and K.C. Jones. 1994. “Polychlorinated Biphenyls (PCBs) in the
    British Environment: Sinks, Sources and Temporal Trends.” Environmental Pollution 85: 131-146.

    ***Hatton, R.E. 1962. Introduction to Hydraulic Fluids. New York: Reinhold Publishing Corporation.

    Hemeon, J.R., 1955. “Changing to fire-resistant fluid?” Applied Hydraulics. 8(7):86-88.

    Herrick, R.F., M.D. McClean, J.D. Meeker, L.K. Baxter, and G.A. Weymouth. 2004. “An Unrecognized
    Source of PCB Contamination in Schools and Other Buildings” Environmental Health Perspectives 112
    (10): 1051-1053.

    Herrick, R.F. Lefkowitz, and G.A. Weymouth. 2007. “Soil Contamination from PCB-Containing
    Buildings.” Environmental Health Perspectives 115(2): 173-173.

    Hesse, J.L., 1976. “Polychlorinated Biphenyl Usage and Sources of Loss to the Environment in
    Michigan.” In Conference Proceedings of the National Conference on Polychlorinated Biphenyls,
    November 19-21, 1975. Chicago, Illinois. EPA-560/6-75-004. pp. 127-133.

    Houser, T.V. 1957. Big Business and Human Values. New York: McGraw-Hill Book Company, Inc.

    Hsu, Y.-K., T.M. Holsen, and P.K. Hopke. 2003. “Locating and Quantifying PCB Sources in Chicago:
    Receptor Modeling and Field Sampling.” Environmental Science and Technology 37: 681−690.

    Hwang H.-M. and G.D. Foster. 2008. “Polychlorinated Biphenyls in Stormwater Runoff Entering the
    Tidal Anacostia River, Washington, DC, Through Small Urban Catchments and Combined Sewer
    Outfalls.” Journal of Environmental Science and Health, Part A 43(6): 567-575.

    “Hydraulic Fluid Cuts Mill Overhead.” 1968. Iron Age. 202(16): 74-75.


                                                         76




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 84
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15415 Page 81 of 151



    Interdepartmental Task Force on PCBs (ITF), 1972. Polychlorinated Biphenyls and the Environment.

    Irvine, K.N. and B.G. Loganathan. 1997. “Localized Enrichment of PCB Levels in Street Dust Due to
    Redistribution by Wind.” Water, Air, and Soil Pollution 105: 603–615.

    Jartun, M., R.T. Ottesen, E. Steinnes, and T. Volden. 2009. “Painted surfaces – Important Sources of
    Polychlorinated Biphenyls (PCBs) Contamination to the Urban and Marine Environment.”
    Environmental Pollution 157: 295–302.

    Jartun, M. and A. Pettersen. 2010. “Contaminants in Urban Runoff to Norwegian Fjords.” Journal of
    Soils and Sediments 10: 155–161.

    ***Jenkins, R.L. and R.N. Foster. 1931. “Compatibility Relationships of Aroclors in Nitrocellulose
    Lacquers.” Industrial and Engineering Chemistry 23 (12): 1362–1365.

    Kleinert, S.J., 1976. “Sources of Polychlorinated Biphenyls in Wisconsin.” In Conference Proceedings of
    the National Conference on Polychlorinated Biphenyls, November 19-21, 1975. Chicago, Illinois. EPA-
    560/6-75-004. pp. 124-126.

    Klosterhaus, S., L.J. McKee, D. Yee, J.M. Kass, A. Wonget. 2014. “Polychlorinated Biphenyls in the
    Exterior Caulk of San Francisco Bay Area Buildings, California, USA.” Environment International 66: 38–
    43.

    Kohler, M., J. Tremp, M. Zennegg, C. Seiler, S. Minder-Kohler, M. Beck, P. Lienemann, L. Wegmann,
    and P. Schmid. 2005. “Joint Sealants: An Overlooked Diffuse Source of Polychlorinated Biphenyls in
    Buildings” Environmental Science and Technology 39: 1967-1973.

    Kuratsune, M. and J. Matsuzaka, 1971. “Yusho, a poisoning caused by rice oil contaminated with
    polychlorinated biphenyls.” HSMHA Health Reports. 86(12):1083-1091.

    ***Langenfeld, F.H. 1957. “Fire-Resistant Hydraulic Fluids for the Die Casting Industry, Part 3:
    Phosphate Ester Base Types” Precision Metal Molding March: 97-104.

    Lehman, A.J. and O.H. Fitzhugh. 1954. “100-Fold Margin of Safety.” Association of Food & Drug
    Officials of the US Quarterly Bulletin XVIII (1): 33–35.

    Lewis, R.G., B.E. Marin, D.L. Sgontz, and J.E. Howes, Jr. 1985. “Measurement of Fugitive Atmospheric
    Emissions of Polychlorinated Biphenyls from Hazardous Waste Landfills.” Environmental Science and
    Technology 19: 986−991.

    Lufkin, D., 1974. “Some Financial Implications of Corporate Social Responsibility” in Managing the
    Socially Responsible Corporation: the 1972-1973 Paul Garrett lectures, edited by M. Anshen,
    Macmillan, New York.

    Mackay, D. and A.W. Wolkoff. 1973. “Rate of Evaporation of Low-Solubility Contaminants from Water
    Bodies to Atmosphere.” Environmental Science and Technology 7(7): 611−614.

                                                        77




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 85
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15416 Page 82 of 151



    MacLeod, K.E. 1979. Sources of Emissions of Polychlorinated Biphenyls into the Ambient Atmosphere
    and Indoor Air. U.S. EPA Report: EPA-600/-78-00.

    MacLeod, K.E. 1981. “Polychlorinated Biphenyls in Indoor Air” Environmental Science and Technology
    15 (8): 926-928.

    Manufacturing Chemists Association (MCA), July 18, 1939. National Paint, Varnish and Lacquer
    Association.

    ***McArdle, M., L.C. Garrett, and P.G. Benignus. 1948. “An Indirect Aroclor Heater for Unit Chemical
    Operations” Industrial and Engineering Chemistry 41 (7): 1341-1344.

    Meigs, J.W., J.J. Albom, and B.L. Kartin. 1954. “Chloracne from an Unusual Exposure to Aroclor.”
    Journal of the American Medical Association 154 (17): 1417-1418.

    Mellan, I. 1961. The Behavior of Plasticizers. New York: Pergamon Press.

    Merriam-Webster, 2016. https://www.merriam-webster.com/dictionary/plasticizer

    Miller, J.W. 1944. “Pathologic Changes in Animals Exposed to a Commercial Chlorinated Diphenyl”
    Public Health Reports 59 (33): 1085-1093.

    Miller, S.M., M.L. Green, J.V. Depinto, and K.C. Hornbuckle. 2001. “Results from the Lake Michigan
    Mass Balance Study: Concentrations and Fluxes of Atmospheric Polychlorinated Biphenyls and trans-
    Nonachlor.” Environmental Science and Technology 35: 278−285.

    Mitchell, R.L., 1964. “Advantages of a Well-Conceived Die Cast Safety Program.” Transactions of the
    Society of De Casting Engineers. pp.1-5

    ***Monsanto Chemical Company. 1947. “For Your Information: News of Monsanto Chemicals for the
    Process Industries.” Industrial and Engineering Chemistry, Advertisement, December 1.

    Robbins, P.H., 2017. Building for Professional Growth: A History of the National Society of Professional
    Engineers 1934-1984. National Society of Professional Engineers.

    New Scientist. 1966. “Report of a New Chemical Hazard.” In Notes on the News. New Scientist, p 612.

    Nisbet, I.C. and A.F. Sarofim, 1972. “Rates and Routes of Transport of PCBs in the Environment.”
    Environmental Health Perspectives. April. 1: 21-38.

    Nottoli, J.A.; and R.B., Jacko, 1990, “Atmospheric PCB flux rate determination following a localized soil
    spill”, American Society of Mechanical Engineers, Petroleum Division (28): 1-5.

    O’Neill, P.A., 1993. Industrial Compressors. Oxford: Butterworth-Heinemann.

    ***Penning, C.H. 1930. “Physical Characteristics and Commercial Possibilities of Chlorinated
    Diphenyl.” Industrial and Engineering Chemistry 22 (11): 1180-1182.


                                                        78




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 86
Case 2:15-cv-00201-SMJ            ECF No. 377-1         filed 01/28/20       PageID.15417 Page 83 of 151



    Perlman, D. 1969. “A Menacing New Pollutant.” San Francisco Chronicle 105 (55): 1, 20.

    Peterson, E.A., B.W. Pozniak, D.J. Smith, and A.D. Yazujian. 1976. “Polysulfide Rubber.” In Building
    Seals and Sealants, edited by J Panek, 11–39. ASTM International: West Conshohocken, PA.

    Priha, E., S. Hellman, and J. Sorvari. 2005. “PCB Contamination from Polysulphide Sealants in
    Residential Areas—Exposure and Risk Assessment.” Chemosphere 59: 537–543.

    Reed, M.C. 1943. “Behavior of Plasticizers in Vinyl Chloride-Acetate Resins.” Industrial and Engineering
    Chemistry 35 (8): 869–904.

    Reed, M.C. 1947. “Survey of Plasticizers for Vinyl Resins.” Journal of Polymer Science 2 (2): 115–20.

    Robson, M., L. Melymuk, S.A. Csiszar, A. Giang, M.L. Diamond, and P.A. Helm. 2010. “Continuing
    Sources of PCBs: The Significance of Building Sealants.” Environment International 36: 506–513.

    Rollins, J.P., 1989. Compressed Air and Gas Handbook. 5th Edition. New Jersey: Prentice Hall.

    Rossi, L., L. de Alencastro, T. Kupper, and J. Tarradellas. 2004. “Urban Stormwater Contamination by
    Polychlorinated Biphenyls (PCBs) and Its Importance for Urban Water Systems in Switzerland.” Science
    of the Total Environment 322:179–189.

    Sax, N.I. 1951. Handbook of Dangerous Materials. New York: Reinhold Publishing Corporation.

    Schwartz, L. 1936a. “Dermatitis from Synthetic Resins and Waxes.” American Journal of Public Health
    26: 586-592.

    Schwartz, L. 1936b. “Dermatitis in the Manufacture of Synthetic Resins and Waxes.” Skin Hazards in
    American Industry, Part II. Public Health Bulletin No. 229, pp 1-12.

    Shen, T.T. and T.J. Tofflemire. 1980. “Air Pollution Aspects of Land Disposal of Toxic Wastes.” Journal
    of the Environmental Engineering Division, Proceedings of the American Society of Civil Engineers, Vol.
    106, No. EE1, pp 211-226.

    Small, P.A. 1947. “The Diffusion of Plasticisers from Polyvinyl Chloride.” Journal of the Society of
    Chemical Industry 66 (1): 17–19.

    Stark, T.D., H. Choi, and P.W. Diebel, 1982. Plasticizer Molecular Weight and Plasticizer Retention in
    PVC Geomembranes. In 57th Canadian Geotechnical Conference

    Sundahl, M., E. Sikander, B. Ek-Olausson, A. Hjorthage, L. Rosell and M. Tornevall. 1999.
    “Determinations of PCB Within a Project to Develop Cleanup Methods for PCB-Containing Elastic
    Sealant Used in Outdoor Joints Between Concrete Blocks in Buildings.” Journal of Environmental
    Monitoring 1: 383-387.

    Sykes, R.G. and A.R. Coate. 1995. “PCBs in Sealants in Water Distribution Reservoirs.” Journal of the
    American Water Works Association, Vol. 87, No. 4, Arsenic Removal (APRIL 1995), pp. 96-100.

                                                         79




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 87
Case 2:15-cv-00201-SMJ           ECF No. 377-1         filed 01/28/20       PageID.15418 Page 84 of 151



     Treon, J.F., F.P. Cleveland, J.W. Cappel and R.W. Atchley. 1956. “The Toxicity of the Vapors of Aroclor
     1242 and Aroclor 1254.” American Industrial Hygiene Association Quarterly. 17 (2): 204-213.

     Uhl, P.W. 1954. “Oily Industrial Wastes” Lubrication Engineering. April, pp.87-88.

     US EPA, 1979. Polychlorinated Biphenyls 1929-1979: Final Report. Office of Toxic Substances. Contract
     No. 68-01-3259. Submitted by: Versar, Inc. Springfield, VA. May, 16 1979.

     US EPA, 2010 - https://www.epa.gov/sites/production/files/2015-08/documents/research-plan.pdf

     US EPA, 1976. PCBs in the United States Industrial Use and Environmental Distribution. Contract 68-
     01-3259. Submitted by Versar, Inc. Springfield, VA. February 25, 1974.

     Von Wedel, H., W.A. Holla, and J. Denton. 1943. “Observations on the Toxic Effects Resulting from
     Exposure to Chlorinated Naphthalene and Chlorinated Phenyls with Suggestions for Prevention.”
     Rubber Age 53 (5): 419-426.

     “What They Say about Leakage Control.” 1957. Applied Hydraulics. 10(5): 81-85, 156.

     Whitehead, T.P., F.R. Brown, C. Metayer, J-S. Park, M. Does, J. Dhaliwal, M.X. Petreas, P.A. Buffler and
     S.M. Rappaport. 2014. “Polychlorinated Biphenyls in Residential Dust: Sources of Variability.”
     Environmental Science and Technology 48 (1): 157-164.




                                                         80




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 88
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15419 Page 85 of 151




                               APPENDIX A
                                          Matson CV
                              Matson 4 Year Case History




                                                  81




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 89
Case 2:15-cv-00201-SMJ        ECF No. 377-1          filed 01/28/20       PageID.15420 Page 86 of 151


                                                                                             Updated 4/2019


                                        Jack V. Matson, Ph.D., P.E.
                                          Matson & Associates, Inc
                               331 East Foster Avenue State College, PA 16801
                           P: 814-231-5253 | E: jmatson@matson-associates.com
                                        www.matson-associates.com


      EDUCATION            Ph.D., Environmental Engineering, Rice University, 1974
                           M.S., Chemical Engineering, University of Toledo, 1968
                           B.S., Chemical Engineering, University of Toledo, 1965

      PROFESSIONAL
      EXPERIENCE           Founder, Principal Engineer, Testifying Expert and Consultant
                           Matson & Associates, Inc., 1980 - present
                           Professor of Environmental Engineering (Emeritus)
                           The Pennsylvania State University, 1992-2009 (2010)
                           Chairman of the Regulation Development & Enforcement Committees
                           Texas Air Control Board, 1991-1993
                           Adjunct Professor of Environmental Health
                           University of Texas School of Public Health, 1986-1992
                           Assistant, Associate Professor of Civil and Environmental Engineering
                           University of Houston, 1974-1992
                           Manager of Environmental Engineering Design Section
                           S & B Engineers, Houston, Texas, 1970-1971
                           Chemical / Environmental Engineer
                           Enjay Chemicals (now Exxon), Baytown, Texas, 1968-1970
                           Process Chemical Engineer
                           Sun Oil Refinery, Toledo, Ohio, 1964-1965

     LICENSES              Registered Professional Engineer
                           Ohio (34696)
                           Pennsylvania (71657)

     SUMMARY OF
     QUALIFICATIONS        Dr. Matson has nearly fifty years of experience in the field of chemical and
                           environmental engineering. He has extensive experience working for industry as a
                           process chemical engineer at both an oil refinery and a chemical plant, and as an
                           environmental engineering consultant for chemical manufacturing facilities. As a
                           professor, he taught courses on environmental engineering, environmental
                           chemistry, engineering design, hazardous waste management, and environmental
                           law and regulation. In addition, he conducted research and supervised research of
                           master’s students and doctoral candidates in areas including environmental
                           chemistry, chemical engineering, and chemical emissions from industrial facilities. Dr.
                           Matson has provided expert opinions in over 100 cases involving chemical




                                                         1




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 90
Case 2:15-cv-00201-SMJ        ECF No. 377-1          filed 01/28/20       PageID.15421 Page 87 of 151


                                                                                            Updated 4/2019


                           contamination of the environment. His expertise is in chemical emissions, historical
                           industry knowledge and environmental regulations. Chemicals of concern include
                           PCBs, dioxin, hexavalent chromium, arsenic, lead, chlorinated solvents, pesticides,
                           PAHs, benzene, ammonium perchlorate and constituents associated with petroleum.

     DIRECT EXPERIENCE
     WITH PCBS             Dr. Matson began researching the status of PCBs in the environment in 1974 for a
                           paper titled “The Effects and Fate of PCBs in the Environment” written for a course in
                           Chemical Contamination of the Environment at the University of Texas’ School of
                           Public Health. Since that time he has been a consultant to industry and the community
                           on PCB environmental issues, and an expert witness in a number of cases concerning
                           PCB emissions from various industrial facilities. Dr. Matson has reconstructed PCB
                           emissions to the air, water and land from industrial sources and has testified on
                           standard of care issues pertaining to PCB discharges into rivers and releases to the
                           land throughout the U.S. He has also testified on expected / intended issues in
                           insurance recovery cases relating to the presence of PCBs in the environment. In cost
                           allocation cases, Dr. Matson has provided testimony on the source or contributor of
                           PCBs to contaminated sites requiring cleanup efforts.

                           Toxic Tort, Property Damage, Nuisance
                               Opined on continuing sources of PCB discharges and on standard of care issues
                               associated with the disposal of PCBs at a nylon facility in Pensacola, FL.
                               Opined on standard of care issues pertaining the manufacture and sale of PCBs
                               for paint associated with PCB contamination of Big Spring Creek (Lewistown, MT)
                               from paint used at a fish hatchery.
                               Opined on standard of care issues in three cases involving the handling and
                               disposal of PCBs at a transformer manufacturing facility resulting in PCB
                               contamination in the city-owned lake, and residential and commercial properties
                               in Crystal Springs, MS.
                               Opined on standard of care issues pertaining to Monsanto’s practices concerning
                               the manufacture and release of PCBs from its plant in Anniston, AL.
                               Reconstructed historical PCB emissions to the air, water and soil.
                               Opined on PCB emissions from the French Limited Superfund dump site in Crosby,
                               TX.
                           Insurance Recovery
                               Opined on expected / intended issues concerning PCB contamination in soils at a
                               former chemical manufacturing and blending facility located in Lodi, NJ.
                               Opined on expected / intended issues concerning PCB contamination of the
                               Lower Fox River. Analyzed operations and discharges from a number of PRPs
                               including a paper manufacturing plant, a coating plant and a paperboard
                               manufacturing facility.
                               Opined on expected / intended issues concerning the use and discharge of PCB-
                               containing hydraulic fluid at an aluminum die cast facility that resulted in
                               sediment contamination of Cedar Creek (Cedarburg, WI).




                                                         2




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 91
Case 2:15-cv-00201-SMJ        ECF No. 377-1         filed 01/28/20       PageID.15422 Page 88 of 151


                                                                                           Updated 4/2019


                           Cost Allocation
                               Opined on whether PCBs found on the site of a former truck washing facility (St.
                               Louis, MO) posed an imminent and substantial endangerment as defined under
                               RCRA 7002.
                               Opined on whether the source of PCBs found at the site of a former asphalt
                               manufacturing plant came from PCB-contaminated waste transformer oil,
                               Seattle, WA.
                               Opined on whether a manufacturing facility contributed to the PCBs found in a
                               waterway connected to the Duwamish River from the historical use of a PCB-
                               containing lubricant (Seattle, WA).

                           Consulting
                              Provided litigation support for a client involved in a lawsuit concerning PCBs
                              found in the environment at an aluminum die-cast facility and neighboring
                              properties. Researched and evaluated the historic operations concerning the use,
                              handling and disposal of PCB-containing / contaminated hydraulic fluids to
                              identify sources and timing of releases, and whether the facility anticipated harm
                              to the environment due to its handling and disposal practices.
                               Provided litigation support for clients involved in a lawsuit concerning
                               remediation of the sediments in the Hudson and Housatonic Rivers from the use,
                               handling, and disposal of PCBs during the manufacture of transformers and
                               capacitors. Contamination of the groundwater by chlorinated solvents and PCBs
                               were also an issue in the case.
                               Consultant to the Catholic Diocese on a church site adjacent to the Geneva
                               Superfund Site on the potential ramifications of PCB contamination, Houston, TX.

          OTHER PROFESSIONAL PROJECTS

                               “Change, Where Do I Go from Here?” Originator and Teacher, Centre County
                               Correctional Institute, 2016 to present
                               Lion Launch Pad Advisor, Penn State, 2016 to 2018
                               “Creativity, Innovation, and Change,” Massive Open On-line Course (MOOC),
                               Originator and Project Manager, Penn State, 2013 to present
                               Penn State College of Education Doctoral Program, Mentor, 2010 to present
                               Freshman Seminar, Entrepreneurship, Penn State, 2010 to 2018
                               NASA, Innovative Engineering, Co-originator, 2009 to present
                               Energy efficiency of window seals for a window seal manufacturer, 2008
                               Predictive modeling tool for chemical additions to maintain cooling water
                               chemistry in natural draft and mechanical draft cooling towers, Air Liquide,
                               Delaware, 2005-2010
                               Indoor air quality analysis and source identification for the presence of TCE,
                               Luzerne Intermediate Unit, Pennsylvania, 2004



                                                        3




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 92
Case 2:15-cv-00201-SMJ        ECF No. 377-1          filed 01/28/20       PageID.15423 Page 89 of 151


                                                                                             Updated 4/2019




                               Member of the Rutgers Chemical Advisory Committee for the Rutgers Superfund
                               Site, State College, Pennsylvania, 2003-2004
                               Review of expert reports concerning community exposure to PAHs from coke
                               dust emissions in Long Beach and Los Angeles, CA, 2003.
                               Source identification of specific chemicals present in an historical dump site used
                               by multiple parties, Petrolia, Pennsylvania, 2002-03
                               Zero Discharge Feasibility Study, Alcoa, Point Comfort, Texas, 1995-96
                               Zero Discharge Feasibility Study, Formosa Chemicals, Point Comfort, Texas, 1994-
                               98
                               Heavy Metals in Municipal Sludge, HouTurf, Houston, Texas, 1992
                               Member of the Health, Safety, and Environment Task Force retained by
                               Westinghouse to inspect and make recommendations with respect to mixed
                               wastes including PCBs at the Hanford Nuclear facility (Washington), 1993
                               Maximum Recycle Design at the Unocal Santa Maria, CA Refinery, 1992
                               Evaluation of Site Assessment, Perry, Houston, Texas, 1991
                               Sources and Fate of Dioxin, Houston, Texas, 1990-91
                               Cooling Water Discharges, Aristech, Houston, Texas, 1990-91
                               Environmental Assessments, Tom Gray, Houston, Texas, 1990-91
                               Dynamic Filter Study, Ashbrook-Simon-Hartley, Houston, Texas, 1990
                               Produced Water Discharge, Eaton, Houston, Texas, 1989
                               Evaluation of RCRA Violations at Baytank, Houston, Texas, EPA, 1988
                               Industrial Waste Treatment, Seatex Corporation, Houston, Texas, 1988
                               STAR Consultant for United Nations Industrial Development Organization to
                               lecture and assist Sinopec Oil in the Peoples Republic of China in industrial water
                               recycle, July 14-August 1, 1988 in Beijing, China.
                               Process Design of the City of Houston 69th Street Sewage Treatment Plant;
                               Lockwood Andrews, and Newman, Houston, Texas, 1975-76
                               Methane Gas Generation from a Landfill, City of Beaumont, Texas, 1975
                               Process Design, Instrumentation and Control of a Sidestream Softener for Zero
                               Discharge, Arco Polymers, Inc., Houston, Texas, 1973-78

       PATENTS             Matson, J.V, and Kennon, D.S., “Green Biodiesel,” US Patent No. 7563915, Issued on
                           May 25, 2009.
                           Co-inventor with Hight, T.V., et al., “Biocidal Methods and Compositions for
                           Recirculating Water Systems, U.S Patent No. 5,464,636, Issued on November 7, 1995;
                           U.S. Patent No. 5,476,670, Issued on December 19, 1995; U.S. Patent No. 5,527,547,
                           Issued on June 18, 1996; and U.S. Patent No. 5,662,940, Issued on September 2, 1997.




                                                         4




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 93
Case 2:15-cv-00201-SMJ        ECF No. 377-1         filed 01/28/20        PageID.15424 Page 90 of 151


                                                                                            Updated 4/2019


                           Matson, J.V., “Industrial Wastewater Reuse by Selective Silica Removal over Activated
                           Alumina,” U.S. Patent No. 4,296,180, Issued on June 30, 1981.
      ROYALTY
      AGREEMENT            University of Houston with Monsanto for Exclusive Rights to produce and market
                           "Towerbrom." 1989-1992; transferred to Occidental Chemical Corporation.
      RECOGNITION
      OF TEACHING          Zell/Lurie Award and Fellowship for the Teaching of Innovation, University of
                           Michigan.
                           The University of Houston Teaching Excellence Award, 1991, Amoco Foundation.
                           General Electric Learning Excellence Award, Penn State College of Engineering, 2003.
                           Garrey Carruthers Chair in Honors at the University of New Mexico for 2007-08
                           academic semester

      PUBLICATIONS         Book
                           Matson, J.V. Effective Expert Witnessing, 5th Ed., CRC Press, 2012

                           Articles
                               Matson, J.V., and R.J. Schuhmann, “Natural Attenuation as a Remedy Not an
                               Excuse,” Journal of Soil Contamination, 8(1) 29-33, 1999.
                               Ballard, C., and J.V. Matson, "Precise Prediction of pH in Cooling Water," Journal
                               of the Cooling Tower Institute, Vol. 12, pp. 30-38, 1992.
                               Zhang, Z. H., and J.V. Matson, "Organic Halogen Stabilizers," Journal of the
                               Cooling Tower Institute, Vol. 10, No. 2, 1989, pp. 26-34.
                               Matson, J. V., "The Concern over Minifund Hazardous Waste Sites," The
                               Environmental Forum, Vol. 4, No. 11, March, 1986.
                               Matson, J. V., "Sidestream Softening at USS Chemicals," Oil and Gas Journal, May
                               20, 1985, pp. 76-78.
                               Spear, K. F., and J. V. Matson, "Cooling Water Reuse with Sidestream Softening,"
                               Power, Vol. 128, No. 12, December, 1984.
                               Matson, J. V., "Energy Conservation through Cooling Water Treatment," Energy
                               Progress, Vol. 3, No. 3, 1983, pp. 182-185.
                               Matson, J. V., “Reduction in Chlorine Requirements by Control of Nitrification in
                               an Oxygen Activated Sludge Process,” Water Research, Vol. 16, 1982
                               McGaughey, L. M., and J. V. Matson, "Prediction of the Calcium Carbonate
                               Saturation pH in Cooling Water," Water Research, Vol. 14, November, 1980, pp.
                               1729-1735.
                               Matson, J. V., Clifford, D. A., and Mouche, R. J., “Advances in the Treatment of
                               Cooling Tower Blowdown,” ASME, 80-IPC/Pwr-6, 1980
                               Matson, J. V., "Zero Discharge of Cooling Water by Sidestream Softening," Journal
                               of the Water Pollution Control Federation, Vol. 51, No. 11, 1979, pp. 2602-2614.




                                                         5




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 94
Case 2:15-cv-00201-SMJ        ECF No. 377-1         filed 01/28/20       PageID.15425 Page 91 of 151


                                                                                           Updated 4/2019


                               Matson, J. V., “Design Concepts of the New City of Houston 69th Street Advanced
                               Waste Treatment Plant,” Progress in Water Technology, Vol. 8, 1977.
                               Matson, J. V., “Treatment of Cooling Tower Blowdown,” Journal of the
                               Environmental Engineering Division, ASCE, February, 1977.
                               Matson, J. V. and Coneway, C. R., “Economics of Disinfection,” Forum on Ozone
                               Disinfection, International Ozone Institute, 1977.
                               Matson, J. V., “AWT at Woodlands, Texas,” Water and Wastes Engineering,
                               December, 1976.
                               Matson, J. V. and Characklis, W. G., “Diffusion into Microbial Aggregates,” Water
                               Research, Vol. 10, 1976
                               Kessick, M. A., Pipes, D. M., and Matson, J. V., “A Simple Drift Measurement
                               Technique for Industrial Cooling Towers,” Environmental Letters, Vol. 8, 1975
                               Kessick, M. A, and Matson, J. V., “Co-distillation of Boric Acid with Water under
                               Ambient Conditions,” Tellus, 1975.
                               Matson, J. V., and Characklis, W. G. “Diffusion of Oxygen through Microbial
                               Aggregates,” Water AICHE Symposium Series, 1974., vol.71.
                               Matson, J. V., et al., “Mathematical Model of Biological Reactor Design
                               Incorporating Characteristics of Cell Aggregates,” Water AICHE Symposium
                               Series, 1973, Vol. 70.
                               Matson, J. V., and Bennett, G. T., “Cost of Industrial and Municipal Waste
                               Treatment in the Maumee River Basin,” ASME, 69-PID-4, 1970

                          Conference Proceedings
                              Camarda, C., S. Bilén, O.de Weck, J. Yen, and J. Matson, “Innovative conceptual
                              engineering design – A template to teach innovative problem solving of complex
                              multidisciplinary design problems,” 2010 ASEE Annual Conference, Louisville,
                              Kentucky, 20–23 June 2010.
                               Matson, J.V, and E.A. Goreham, “Zero Emissions Discharge, the Ultimate Solution
                               to Sustainable Industrial Development,” Proceedings of the Woodlands-DeLange
                               Conference, Rice University, Houston, Texas, March, 1997.
                               Matson, J.V., et. al., “Zero Discharge Technology: A Case Study,” Proceedings of
                               the EPA Region 3 Pollution Prevention Conference, Philadelphia, Pa. June, 1996.
                               Matson, J.V., and Lamancusa, J.S. “Stimulating Change in Engineering Education
                               Through the Leonhard Center at Penn State University” Proceedings of the
                               Annual ASEE Conference, University of Illinois, June, 1993.
                               Thomas, K.B., and J.V. Matson, "Maximum Removal of Heavy Metals from the
                               Wastewater of a Proposed Copper Processing Plant," Proceedings of the 47th
                               Annual Purdue Waste Conference, W. Lafayette, Ind., May, 1992.
                               Matson, J.V., "Teaching the Creative Process in the Engineering Classroom," 1987
                               ASEE Annual Conference Proceedings, June, 1987.




                                                        6




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 95
Case 2:15-cv-00201-SMJ        ECF No. 377-1          filed 01/28/20       PageID.15426 Page 92 of 151


                                                                                             Updated 4/2019


                               Matson, J. V. et al., "Energy (Cost) Savings by Zero Discharge in Cooling Towers,"
                               Proceedings of the Fourth Annual Industrial Energy Conservation Technology
                               Conference, April 1982.
                               Matson, J. V., et al., Oxygen Supply Limitations in Full Scale Biological Treatment
                               Systems, Proceedings of the 27th Industrial Waste Conference, May, 1972.

      PRESENTATIONS
                               Matson, J.V., et al., “PCB Contamination of Rivers and Creeks in the United
                               States.” The 6th International PCB Workshop: Persistent Pollutants Require
                               Persistent Solutions. Visby, Sweden, May, 2010.
                               Matson, J.V., et al., “An Investigation into Historical PCB Emissions from
                               Monsanto Corporation in Anniston, Alabama (USA).” The 2nd International PCB
                               Workshop: Recent Advances in the Environmental Toxicology and Health Effects
                               of PCBs, Brno, Czech Republic, May, 2002.




                                                         7




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 96
Case 2:15-cv-00201-SMJ          ECF No. 377-1         filed 01/28/20       PageID.15427 Page 93 of 151

                                              Dr. Jack V. Matson
                                             Four Year Case History
                                                   April, 2019

      1.      The City of Crystal Springs v. BorgWarner, Inc., et al. Civil Action No. 2012-0251. Circuit
              Court of Copiah County, Mississippi. Farrest Taylor. August 2014. P

      2.      Citgo Petroleum Corporation v. Certain Underwriters at Lloyd’s London and London
              Market Companies. Case No. 2005-1523 14th Judicial District Court for the Parish of
              Calcasieu, Louisiana. Matt Anderson. August 2014. D

      3.      General Casualty Company of Wisconsin, et al., v. Robin, Inc., and Ray Gehrig, v. Century
              Indemnity Company. Case No. 12-CV-1381. Circuit Court Rock County, Wisconsin. Jeff
              Evans. August 2016. P & 3rd party D

      4.      Town of Westport, et al., v. Monsanto Company, et al., Civil Action No. 1:114-CV-12041-
              DJC. U.S. District Court, District of Massachusetts. Brett Land. September 2016. P

      5.      Hexcel Corporation vs. Allianz Underwriters Insurance Company, formerly known as
              Allianz Underwriters, Inc.; et al., No. ESX-L-7918-12. Michael Hrinewski. June 2017. D

      6.      City of Hartford, et al., v. Monsanto Company, et al., Case No. 3:15-cv-01544 (RNC).
              Brett Land. September 2017. P


              Notes:

              D on behalf of Defendants
              P on behalf of Plaintiffs
              Trial testimony where stated




                                                       1




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 97
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15428 Page 94 of 151




                               APPENDIX B
         Plasticizer Properties, Function and Performance Studies




                                                  82




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 98
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20         PageID.15429 Page 95 of 151

                        PLASTICIZERS PROPERTIES, FUNCTION AND PERFORMANCE STUDIES

         Plasticizers are chemicals added to polymers such as rubbers and resins to impart flexibility,
         workability or stretchability (Merriam-Webster, 2016). The simplest definition of a polymer is a
         chemical made of many repeating units, which can be formed into a wide variety of products at
         various thicknesses. Sealants are an example of a polymer used to seal joints or openings against the
         intrusion or passage of any foreign substance such as water, gases, air, or dirt1. The performance of
         a plasticizer is evaluated based on the performance and properties of the plasticizer-polymer
         combination (Craver, 1948; Doolittle, 1954; Emerson et al, 1950)2. Three important properties
         considered when evaluating plasticizer-polymer suitability are compatibility, efficiency, and
         permanence (Boyer, 1951). Compatibility refers to the maximum amount of plasticizer that can be
         added to a polymer without noticeable separation of the compound upon standing. Efficiency is a
         measure of how much a given amount of plasticizer alters a desired property of the polymer, e.g.
         brittle point, hardness, stiffness, etc. Permanence refers to how well a plasticizer is retained in the
         polymer matrix under specified aging conditions and is generally dependent on volatility, extraction
         resistance, migratory behavior, and heat and light stability (Craver, 1948; Mellan, 1961).

         Plasticizer toxicity was also identified as a property for both the processor and the user of the final
         product to consider when formulating a product for commercial use (Reed, 1947; Mellan, 1961;
         Golding, 1959). However, the compositions of many plasticizers such as Aroclors were not
         commonly known because manufacturers of the plasticizers did not divulge this information or
         because the methods of production did not yield products that were pure compounds (Doolittle,
         1954). Therefore, it was important for the manufacturer of the plasticizer to communicate
         important properties (such as vapor pressure and toxicity) of the material to the compounders of
         the polymer products. Similarly, the end user usually did not know the individual components of a
         polymer product. In the book Construction Sealants and Adhesives (1970), the author commented,
         “the consumer has no way of knowing the ingredients of any particular sealant.”

         Research on plasticizer behavior in polymer compositions has shown that plasticizers are not
         permanently bonded to, or encapsulated in, the final polymer products. Plasticizers were known to
         migrate via diffusion from the polymer compound and into adjacent materials, such as supporting
         structures (masonry, brick) or lacquers, varnishes, and resins (Mellan, 1961). During the lifetime of a
         plasticized polymer, losses occur when the plasticizer molecules diffuse from the interior of the
         polymer to the surface, and undergo volatilization. The plasticizer will volatilize or migrate into the
         adjacent media with which it is in contact, e.g. air, liquids or solids (Reed, 1947; Small, 1947; Mellan,
         1961; Sundahl, et al, 1999; USEPA, 2010; Guo et al, 2012). Plasticizer losses to liquid (e.g. water)
         occur when the small liquid molecules penetrate the plasticizer-polymer matrix and dissolve the

  1   Reference books on construction materials and plasticizers use overlapping terminology when referring to sealant, caulk,
      mastic and glazing. For simplicity, the term sealant in this section represents all of these materials.
  2   In 1947, Mr. J. Kenneth Craver, Monsanto’s Plasticizer and Resin Coordinator presented on “The Mechanism of Plasticization
      in Plastics” at the Symposium on Plastics at a meeting of the ASTM Committee D-20 on Plastics. The presentation was
      reproduced in the ASTM Bulletin. Emerson et al (1950) is a publication written by four Monsanto employees. The publication
      discussed compatibility testing of plasticizers for polyvinyl chloride (PVC) polymers.




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 99
Case 2:15-cv-00201-SMJ          ECF No. 377-1         filed 01/28/20       PageID.15430 Page 96 of 151

   plasticizer into the liquid, which is then excreted from the surface of the polymer into the liquid
   medium (Stark et al, 1982).

   Plasticizer losses from the polymer are evaluated in different compounds using permanence or
   accelerated aging testing. Manufacturers and users of polymer compounds are concerned with the
   plasticizer loss rate from the standpoint of how well the polymer product performs under the typical
   use conditions and for how long it will perform. The loss rate tests, however, do not evaluate air
   concentrations in a room in which the plasticizer has escaped.

   Plasticizer permanence was studied by industry experts (including Monsanto) to evaluate the
   performance of polymer products in various applications. Although the specific rate of plasticizer
   loss depended on specific compositions and conditions, these studies provided useful
   generalizations regarding plasticizer behavior. Research has shown that during the lifetime of a
   plasticized polymer, the plasticizer is lost through contact with air, liquids or adjacent solids. The
   rate of plasticizer loss through volatilization is a function of the molecular weight and vapor pressure
   of the plasticizer. The volatilization losses were determined not only by the properties of the
   plasticizer alone, but by the plasticizer polymer combination and the thickness of the finished
   product (Reed, 1943; Craver, 1948; Boyer, 1949; Emerson et al, 1950; Doolittle, 1954; MONS
   080627, 1961; Mellan, 1961; American Chemical Society, 1965).

   Research has also shown that plasticizer loss is a function of both the diffusion rate through the
   polymer to the surface and the diffusion rate from the surface into the environment, i.e. air
   (volatilization), water or adjacent solids. The loss mechanism depends on both the compound
   composition and the conditions of exposure. The studies cited in this report have demonstrated that
   plasticizers volatilize from polymers, regardless of whether the polymer is a thin coating like paint or
   a thicker material like a joint sealant.

   Monsanto published an article in 1931 discussing the compatibility of PCBs with nitrocellulose
   lacquers (a type of coating). The article described the experiments conducted to evaluate
   compatibility and permanence of Aroclors in the lacquers. Monsanto described the volatility test
   used in its experiments. The results showed that Aroclors 1242, 1254, and 1262 volatilized from the
   lacquer from the start of the test, with decreasing vaporization rates as the percentage of chlorines
   increased. In other words, Aroclor 1242 was more volatile than Aroclors 1254, which was more
   volatile than Aroclor 1260. The article described the Aroclors as “very stable chemically” in that they
   were not subject to hydrolysis under ordinary conditions and were resistant to oxidation (Jenkins et
   al, 1931). These characteristics explain why Aroclors, once they migrate from the polymer product,
   do not readily breakdown, such that they can persist in the natural environment.

   When Small (1947) studied the loss of plasticizers from resin sheets, plasticizer volatilization began
   immediately, practically independent of the sheet thickness, and the percent loss over time
   increased with increasing temperature. Small (1947) also found that the relationship between
   amount of plasticizer lost and time was linear until 20% to 30% of the plasticizer was lost. The
   author concluded that elevated temperatures could be used for accelerated permanence testing as




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 100
Case 2:15-cv-00201-SMJ                    ECF No. 377-1             filed 01/28/20          PageID.15431 Page 97 of 151

         long as the mechanism of loss was the same under accelerated and normal use conditions. Mellan
         (1961) provided a literature review of a number of studies evaluating plasticizer volatilization from
         polymers. The author described a study by Reed and Conner of Bakelite Corporation in which the
         researchers had evaluated the performance of ninety nine different plasticizers (including Aroclors).
         Their research showed that although the rate of plasticizer loss in resin sheets of varying thickness
         at constant temperature varied based on the plasticizer utilized, in general the loss rate remained
         constant after the first day up to the time when 50% of the plasticizer had escaped. These studies
         showed that the rate of plasticizer volatized per day was independent of sample thickness up until
         20 to 50% of the plasticizer in the sample had escaped. The rate of plasticizer loss in the thinner
         films would decrease at that point, but the thicker samples would maintain the same loss rate for a
         longer period of time. (Mellan, 1961).

         One of the tests performed by Monsanto to evaluate the performance of Aroclor plasticizers in
         various polymer compounds was a “Volatility” test, which measured the percent of plasticizer lost
         from the compound after heating to 86°C for 24 hours (DSW 352447, 12/1960). Although this was
         an accelerated test conducted at a temperature above the conditions for which the polymer was
         intended, Monsanto used this test to compare the performance of its plasticizers, including Aroclor
         1254, to a competitive product in polysulfide sealants (TOWOLDMON0053111, 8/12/1971).

         In another experiment performed by Monsanto’s chemist, metallic surfaces were coated with paint
         mixtures containing Aroclor 1254 and then submerged in water. After two weeks, detectable
         amounts of PCBs had accumulated in the surrounding water. This test indicated that PCBs could be
         extracted from coatings by water (MONS 068229, 3/1970).

         Thiokol Chemical Company (Thiokol) had a certification specification that included a 180°F weight
         loss test to verify “aging stability” and “lack of excessive volatiles” 3. In an effort to establish
         reasonable limits for the Thiokol Building Trades Performance Specification (issued 6/1/1965),
         Thiokol had studied weight loss of over 80 sealants exposed to natural conditions and compared the
         results to heat aging tests (Boller, 1976; Peterson et al, 1976). Also specific to sealant compounds,
         federal specifications included a test for weight loss after heat aging at 180°F for 14 days (Fed. Spec.
         TT-S-230a, 5/5/1967). These weight loss specifications were used to evaluate how much plasticizer
         was lost to ensure that the polymer product would perform under the typical use conditions.




  3   Thiokol held the basic patents to a liquid polysulfide polymer (Thiokol LP) and was the primary supplier of Thiokol LP to the
      polysulfide sealants formulators in the United States. Monsanto authored a technical bulletin titled, “Monsanto Modifiers for
      Thiokol® polysulfide liquid polymers” with Thiokol’s cooperation in its preparation.




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 101
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15432 Page 98 of 151




                                 APPENDIX C
             PCBs in Stormwater – Source Examples and Transport
                                Mechanisms




                                                   83




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 102
Case 2:15-cv-00201-SMJ           ECF No. 377-1        filed 01/28/20      PageID.15433 Page 99 of 151

          PCBS IN STORMWATER – SOURCE EXAMPLES AND TRANSPORT MECHANISMS
 Research has shown that legacy PCB contamination sources and transport mechanisms are similar in
 developed regions throughout the world. In the 1970s researchers reported that atmospheric transport
 of PCBs via volatilization and windblown dust were major pathways for PCBs in the global environment.
 Volatilized PCBs attach to dust and soil particles and as the dust or soil circulates in the air, PCB-
 contaminated particles are deposited onto the land or into water by deposition or rain-out. Some
 amount of the PCBs re-volatilizes into the air, reattaches to particles and resettles in the environment.
 This continuous cycling coupled with the persistence of PCBs results in a long-term reservoir and
 increases potential human and wildlife exposure to PCBs in the environment. (Nisbet et al., 1972;
 Mackay et al., 1973; Versar, 1976; Eisenreich et al., 1979; Curry, 1976; Shen et al., 1980; Nottoli et al.,
 1990.)

 Other studies from the 1980s through today have documented the continued release of legacy PCBs into
 the environment. These studies have confirmed that PCBs continue to contaminate stormwater and
 marine environments many years after Monsanto’s sales of PCBs were discontinued. Prior to 1978, PCB-
 containing items had been dumped “in municipal landfills or at uncontrolled chemical waste disposal
 sites.” (Lewis et al., 1985). The potential release of PCBs from different landfills was studied and it was
 found that “fugitive emissions of PCBs into the atmosphere can occur at uncontrolled landfills.” Elevated
 PCB concentrations were also detected in air downwind of the landfills, even after exposed capacitors
 and contaminated surface soil had been removed (Lewis et al., 1985).

 Open uses of PCBs for a variety of applications including caulks, paints, and plasters used in building
 construction continued to be identified as current sources of PCB contamination in the environment. For
 example, a 1999 publication reported that PCBs were found in soil close to a building constructed with
 exterior PCB-containing sealant. The pattern of PCB congeners found in the soil and in the remaining
 sealant were similar, which indicated that the sealant was most likely the source of PCBs in the soil. The
 authors stated that during remediation of the sealant, higher levels of PCBs could be released into the
 workplace air from “dust and gases produced during cutting and grinding”. The authors also stated that
 “[i]t is most likely that PCB from sealants have already spread to refuse dumps for used building
 materials, due to a previous lack of knowledge about the problem.” (Sundahl et al., 1999). Similarly,
 another study showed that pressure washing the façade of a house where PCB-containing sealants were
 being removed generated small particles containing PCBs. This PCB contaminated wash water then
 entered the combined sewer system (Åstebro et al., 2000). PCBs had also been used in plaster on
 building facades in Norway. “The soil samples tend to have a higher concentration than the
 corresponding plaster from the adjacent wall, which probably has its cause in the high soil organic
 matter contents that retains PCB.” Other building materials that contained PCBs included joint sealing
 compound, double pane window glazing, concrete, paint and plaster (Andersson et al 2004). Several
 other studies over the years have shown that PCB-containing sealants have led to environmental
 contamination. (Harrad et al., 1994; Priha et al., 2005; Herrick et al., 2007; Diamond et al, 2007; Robson,
 2010; Klosterhaus et al., 2014)

 Large surfaces painted with PCB containing paint were a concern for soil, water and air contamination,
 especially “in areas burdened with a wet coastal climate facilitating continuous weathering of surface
 materials.” (Jartun et al., 2009) “Chips of paint may easily scour off from surfaces during heavy rainfall
 and wind, and, subsequently, impervious surfaces will facilitate a particle-bound dispersion through the




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 103
Case 2:15-cv-00201-SMJ            ECF No. 377-1        filed 01/28/20       PageID.15434 Page 100 of
                                                     151
urban environment via the stormwater sewage system. It may consequently be a significant source of
marine sediment contamination. High concentrations of PCB7 found in stormwater sediments indicated
an active and ongoing dispersion of PCBs from the contaminated surface to the stormwater system.”
(Jartun et al., 2009).

In the early 1990s, PCBs were found in polysulfide caulk used to seal joints between concrete floor
panels at a drinking water reservoir in California. Management was initially unaware of the PCBs in the
caulking material and environmental contamination of the local area from reservoir sediments was
discovered. The affected areas required remediation and restoration and the water authority
inventoried at least 84 other reservoirs that could potentially also be impacted (Sykes and Coate, 1995).

Researchers have found that “atmospherically derived organic films accumulate on urban impervious
surfaces. The films develop due to the condensation and deposition of gas- and particle- phase organic
compounds and their transformation products that occur at elevated concentrations in urban air.”
(Gingrich et al., 2001). These films retain and accumulate PCBs that partition into the film from the air or
are attached to particles that are captured on “greasy” surfaces (e.g. surface films on windows of urban
buildings). These PCBs can then volatilize back into the air and/or be washed into stormwater. The
congener patterns found in surface films in urban and suburban locations were more similar to those in
Aroclor mixtures than those at rural locations indicating that the urban film was from a more recent
“fresher” source. “Fresh” sources are likely “electrical equipment, industrial sources, volatilization from
past PCB spills, disposal or storage sites, and incineration of PCB-containing materials,” as well as
buildings constructed in the 1950s to the mid-1970s when PCBs were used in building materials, as well
as in transformers and capacitors until these uses were banned, but the materials were not removed.
The films at rural locations “had profiles that were shifted to lighter homologues.” These “aged”
patterns were “a result of preferential volatilization of lighter congeners . . . and more rapid removal of
heavier congeners by atmospheric deposition. . .” indicative of atmospheric transport originating from
an urban source (Gingrich et al., 2001). These results are in agreement with what researchers had
reported in the 1970s literature. (Nisbet et al., 1972; Mackay et al., 1973; US EPA, 1976; Eisenreich et al.,
1979; Curry, 1976; Shen et al., 1980; Nottoli et al., 1990).

Miller et al. (2001) showed that air from Chicago contained PCBs that then deposited over Lake
Michigan. The authors stated “it is clear that urban/industrial areas are large sources of atmospheric
PCBs.” They concluded that “[r]eduction strategies should focus on the identification of major
volatilization sources in the Chicago region and elsewhere that PCBs have historically been used. . .
Reduction of this potentially large source of PCBs to the lake may focus on construction and demolition
at PCB contaminated sites and other activities that suspend particles in the urban/industrial areas
around the lake.” (Miller et al., 2001). In another study of Chicago air, sources of the PCBs found in the
atmosphere were linked to sludge drying beds, a large landfill, and a transformer storage yard. The
study suggested that the PCBs attributed to the landfill emissions may have been increased from use of
wastewater treatment plant (WWTP) sludge as cover (Hsu et al., 2003).

A study of stormwater in Switzerland revealed that “a major part of the PCB load in the environment or
in WWTP sludges originates from urban stormwater.” The “PCB fingerprint in [the] urban stormwater
[from this study was] identical to a commercial mixture of PCBs [ie. Aroclor 1242 + 1254 + 1260].” (Rossi
et al., 2004). When stormwater was handled in combined systems with wastewater, the PCBs were
mainly trapped in the WWTP sludge and their fate was then dependent on sludge handling. Separate




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 104
Case 2:15-cv-00201-SMJ           ECF No. 377-1        filed 01/28/20      PageID.15435 Page 101 of
                                                    151



storm sewer systems were common practice to avoid wastewater dilution and volume overload (and
improve treatment efficiency) in WWTPs. “In [these] case[s], PCBs are introduced into the receiving
water and can be a major source of toxic substances in the environment (rivers and lakes).” (Rossi et al.,
2004).

Researchers found that storm flow in the tidal Anacostia River in Washington DC contained higher levels
of PCBs (up to 80 times more) than base flow. (Hwang and Foster, 2008). In a separate study, sediments
along a section of the Potomac River basin (mid-Atlantic USA region) were analyzed for PCB
concentration. “. . . [T]he highest PCB concentrations occurred in the urban region and were likely
related to urban structures of some type, such as outfalls or storm sewers.” (Foster et al 2008)
Researchers studying the Ballona Creek watershed which feeds the Santa Monica Bay in California
reported that reductions of PCB emissions in this area “can only be achieved through reductions in
suspended solids discharge in stormwaters.” The authors stated that their results were likely applicable
to other urban areas with legacy uses of PCBs (Curren et al., 2011). Another study demonstrated that
“stormwater runoff is an important dispersion mechanism of toxic pollutants.” The authors stated that
the stormwater sediments analyzed in the study may have consisted “of a variety of fragments scoured
off impervious surfaces and settled in stormwater traps.” They concluded that “there are several active
pollution sources [in Norwegian cities] supplying the runoff systems with PCBs” and that “if
contamination still occurs via urban stormwater runoff, any remediation [of contaminated marine
sediments] will only have a short-term effect.” (Jartun et al, 2010)

Unfortunately, legacy PCBs in building products are still a source for future contamination. In looking to
remediate and control urban PCB contamination, building products, particularly sealants, are an
important source because they are a significant portion of PCBs still in use (10–18%) and also they are
open sources that are “continually exposed to the full gamut of potential loss processes, such as
volatilization, wash-off and erosion.” (Andersson et al., 2004; Kohler et al., 2005; Robson et al 2010).
“Removal and appropriate disposal of old joint sealants from construction materials is crucial to prevent
significant amounts of PCB being released into the environment and, eventually, into the food chain.”
(Kohler et al 2005). A model of PCBs developed for Toronto led the authors to conclude that “[t]he
reservoir [of PCB stock] is enormous and a loss of only a tiny fraction of the reservoir is sufficient to
contribute to maintaining ambient PCB levels.” (Diamond et al., 2010). Similarly a different group of
researchers concluded that “even decades after their ban, relevant but still not entirely characterized
stocks of PCBs exist in industrialized countries such as Switzerland. As long as PCB-containing
applications remain in use, these primary sources will sustain elevated environmental levels for
decades.” (Diefenbacher et al., 2015)




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 105
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20    PageID.15436 Page 102 of
                                                151




                                                APPENDIX D
                                                      Vapor Pressure




                                                               84




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 106
Case 2:15-cv-00201-SMJ             ECF No. 377-1          filed 01/28/20          PageID.15437 Page 103 of
                                                        151
                                      VAPOR PRESSURE CALCULATIONS

Southern Research Institute (SRI) provided equations to estimate the vapor pressure of Aroclors 1242,
1248 and 1254 within the temperature range of 25 to 100°C (TOWOLDMON0048965, 2/4/1954). The
relationship of temperature and vapor pressure for Aroclor 1254 was given by

                                                        3,780
                                           log    = −           + 8.62
                  where:
                  P = the vapor pressure of Aroclor in mmHg
                  T = the temperature in K

For example, at 100°F (37.8°C) the vapor pressure is 2.87x10-4 mmHg. The ideal gas law was used to
calculate the saturation concentration of Aroclor 1254 vapor in air be 4.8 mg/m3 at 100°F. It is in the
same range of other values reported for Aroclor 1254 at 100°F as shown in Table 1.

Monsanto’s reported vapor pressure in tables given in its 1960 bulletins was 6x10-5 mmHg at 100°F. This
number is an order of magnitude lower than the values extrapolated from the vapor pressure charts in
Monsanto’s 1945 technical bulletin (MON-MT—001618, 1945) as well as from the chart given in the
1960 bulletin (DSW352447, 12/1960). The incorrect value from the Monsanto product bulletins of the
1960’s was then repeated throughout other technical literature including Material Safety Data Sheets
(MSDSs) from 1988 and 1995 and an Environmental Science and Pollution Research article published in
2010 that cites a Monsanto MSDS from 2004 (Erickson et al, 2010).

                        Table 1. Vapor pressures for Arcolor 1254 from SRI and Monsanto documents.

                                                                Vapor Pressure       PCB Saturation
              Source                      Temperature
                                                                (mmHg)               in Air (mg/m3)
              Monsanto Tables1            100°F (37.8C)         6x10-5               1.0
                                                                          -4
                                                                2.87x10              4.8
              SRI Data (1954)2            99.5°F (37.5°C)       2.76x10-4            4.7

              SRI Equation/Calc2          100°F (37.8°C)        2.9x10-4             4.8
                                                                     -4
              Extrapolation from                                6x10 (1945)          10.0
              Monsanto Graph3             100°F (37.8°C)
                                                                9.3x10-4 (1960)      15.6
          1
            TOWOLDMON0029987, no date; DSW 352447, 12/1960
          2
            TOWOLDMON0048965, 2/4/1954
          3
            DSW352447, 12/1960; MON-MT-001598, 1945




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 107
  Case 2:15-cv-00201-SMJ                ECF No. 377-1           filed 01/28/20         PageID.15438 Page 104 of
                                                              151

     Figure 1 shows vapor pressures as a function of temperature for Aroclor 1254. The line was drawn based
     on the equation in SRI’s final report to Monsanto (TOWOLDMON0048965, 2/4/1954). The other data
     points were obtained from a number of sources including Monsanto’s bulletin and internal
     communications, USEPA’s estimation, and the American Industrial Hygiene Association guide sheet. The
     vapor pressure provided in the 1960s Monsanto bulletins was incorrect as compared to other sources.




     Figure 1. Vapor Pressure (mmHg) as a function of Temperature ( F) over the range 30 to 150 F.
     MonPL306 = DSW 352496, 12/1960
     SRI-ExpData and SRI (1954) = TOWOLDMON0048965, 2/4/1954
     MCLCalcSRI = MONS 095191, 12/6/1955
     HygGuide (1965) = MONS 076148, Jan-Feb 1965
     EPA (1979) = Callahan et al, 1979

Literature References
Erickson, M. D. and R. G. Kaley II. 2010. “Applications of Polychlorinated Biphenyls.” Environmental Science
      and Pollution Research 18 (2): 135–51.
Callahan, M, et al. 1979. “Water-Related Environmental Fate of 129 Priority Pollutants.” EPA-440/4-79-029.
      US EPA.
International Agency for Research on Cancer (IARC). 2015. Polychlorinated Biphenyls and Polybrominated
      Biphenyls. IARC Monographs on the Evaluation of Carcinogenic Risks to Humans v107.




   Declaration of Alicia Butler in Opposition to
   Defendants’ Motions in Limine - 108
 Case 2:15-cv-00201-SMJ                             ECF No. 377-1          filed 01/28/20    PageID.15439 Page 105 of
                                                                         151

The estimated vapor pressure of Aroclor 1254 at 100 deg F extrapolated from the values shown in
Figure 4 (MON-MT-001598, 1945 The Aroclors)


                                                                                     T [C]    1/T [K] Pv [mmHg]        logP
                                                                                     155     0.002336       1            0
                                                                                     168     0.002267       2        0.30103
                                                                                     175     0.002231     2.7      0.43136376
                                                                                     200     0.002113       7      0.84509804
                                                                                     225     0.002007     17.5     1.24303805
                                                                                     250     0.001911      39      1.59106461
                                                                                     300     0.001745     175      2.24303805
                                                                                     325     0.001672     300      2.47712125
                                                                                     350     0.001605     510      2.70757018


                                                                                    Calculate vapor pressure at 100 deg F
                                                                                            y = -3692.7x + 8.6548

                                                                                     T [C]    1/T [K]     logP    Pv [mmHg]
                                                                                     37.8    0.003216    -3.22074    6.02E-04




                      3

                     2.5
    Vapor Pressure




                      2
                               y = -3692.7x + 8.6548
                     1.5             R² = 0.9996

                      1

                     0.5

                      0
                           0     0.0005     0.001      0.0015    0.002     0.0025
                                          Temperature, 1/T (K)




  Declaration of Alicia Butler in Opposition to
  Defendants’ Motions in Limine - 109
 Case 2:15-cv-00201-SMJ                        ECF No. 377-1         filed 01/28/20       PageID.15440 Page 106 of
                                                                   151
The estimated vapor pressure of Aroclor 1254 at 100 deg F extrapolated from the values shown in
Figure 3 (DSW 352447, 1960 Aroclor Plasticizers Technical Bulletin No. PL 306)

                                                                                   3
                                                                           1/T * 10 [K]   1/T [K] Pv [mmHg]      logP
                                                                                 2.31     0.00231      2        0.3010
                                                                                 2.15     0.00215      8        0.9031
                                                                                  2        0.002      25        1.3979
                                                                                 1.93     0.00193     51        1.7076
                                                                                 1.87     0.00187     80        1.9031
                                                                                 1.77     0.00177     200       2.3010


                                                                               Calculate vapor pressure at 100 deg F
                                                                                       y = -3675.7x + 8.7887

                                                                                T [C]      1/T [K]    logP    Pv [mmHg]
                                                                                37.8      0.003216   -3.03217    9.29E-04




                   2.50

                   2.00
                               y = -3675.7x + 8.7887
  Vapor Pressure




                                     R² = 0.999
                   1.50

                   1.00

                   0.50

                   0.00
                          0   0.0005   0.001   0.0015     0.002   0.0025
                                   Temperature, 1/T (K)




   Declaration of Alicia Butler in Opposition to
   Defendants’ Motions in Limine - 110
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15441 Page 107 of
                                                151




                                                APPENDIX E
                                                  List of documents




                                                             85




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 111
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15442 Page 108 of
                                                151


                                            Discovery Documents



                               PCB-ARCH0126088

                               17447

                               20171030102158000

                               0057996-0058000

                               005867-005869

                               0509197-0509207

                               0627503-0627521

                               APIFOX00013515- APIFOX00013518

                               CGKV-AXXXXXXXX- CGKV-AXXXXXXXX

                               DSW 000353- DSW 000369

                               DSW 001279- DSW 001552

                               DSW 002969-DSW 002972

                               DSW 004225- DSW 004226

                               DSW 006369-DSW 006372

                               DSW 006849-DSW 006854

                               DSW 010011- DSW 010203

                               DSW 010134- DSW 010140

                               DSW 010148- DSW 010150

                               DSW 010349




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 112
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15443 Page 109 of
                                                151
                               DSW 010712

                               DSW 011752- DSW 011754

                               DSW 011799- DSW 011804

                               DSW 012433- DSW 012445

                               DSW 013307- DSW 013311

                               DSW 013504- DSW 013506

                               DSW 013599- DSW 013607

                               DSW 013733- DSW 013742

                               DSW 014256- DSW 014263

                               DSW 016472

                               DSW 016524

                               DSW 016553

                               DSW 016924

                               DSW 017243- DSW 017244

                               DSW 020441- DSW 020443

                               DSW 034541- DSW 034545

                               DSW 034658- DSW 034659

                               DSW 034710

                               DSW 034839- DSW 034844

                               DSW 035022- DSW 035039

                               DSW 035039




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 113
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15444 Page 110 of
                                                151
                               DSW 036627- DSW 036629

                               DSW 074847- DSW 074849

                               DSW 117325

                               DSW 117325- DSW 117326

                               DSW 117655- DSW 117663

                               DSW 117730- DSW 117732

                               DSW 117738

                               DSW 117741

                               DSW 117818- DSW 117827

                               DSW 128951- DSW 128952

                               DSW 147758- DSW 147773

                               DSW 147911- DSW 147912

                               DSW 148006- DSW 148007

                               DSW 148018

                               DSW 150411- DSW 150414

                               DSW 162355- DSW 162357

                               DSW 162358- DSW 162362

                               DSW 162366- DSW 162369

                               DSW 162383- DSW 162404

                               DSW 164905- DSW 164937

                               DSW 170845




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 114
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15445 Page 111 of
                                                151
                               DSW 170864- DSW 170867

                               DSW 1711178

                               DSW 171513- DSW 171515

                               DSW 173067- DSW 173068

                               DSW 174433

                               DSW 177222- DSW 177224

                               DSW 178135

                               DSW 188024- DSW 188067

                               DSW 195302- DSW 195305

                               DSW 195493

                               DSW 200973- DSW 200974

                               DSW 201071- DSW 201073

                               DSW 204764- DSW 204769

                               DSW 228095- DSW 228098

                               DSW 228377- DSW 228392

                               DSW 230087

                               DSW 263731- DSW 263746

                               DSW 276674- DSW 276675

                               DSW 280813- DSW 280816

                               DSW 280820- DSW 280823

                               DSW 280830




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 115
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15446 Page 112 of
                                                151
                               DSW 280873- DSW 280882

                               DSW 281113

                               DSW 281137

                               DSW 282057- DSW 282059

                               DSW 282116

                               DSW 282288- DSW 282300

                               DSW 288204

                               DSW 307691

                               DSW 307692

                               DSW 315814- DSW 315870

                               DSW 318088

                               DSW 318184

                               DSW 318222.05- DSW 318222.42

                               DSW 318222.43- DSW 318222.46

                               DSW 318222.55- DSW 318222.56

                               DSW 318244

                               DSW 318245- DSW 318252

                               DSW 318253- DSW 318254

                               DSW 318257- DSW 318258

                               DSW 336721- DSW 336722

                               DSW 336727- DSW 336729




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 116
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15447 Page 113 of
                                                151
                               DSW 345586

                               DSW 369541

                               DSW 369805- DSW 369807

                               DSW 370886- DSW 370927

                               DSW 426359- DSW 426360

                               DSW 432274

                               DSW 432285

                               DSW 450309

                               DSW 460684

                               DSW 460693

                               DSW 460694

                               DSW 460696

                               DSW 502390

                               DSW 502602- DSW 502603

                               DSW 526533- DSW 526535

                               DSW 529625- DSW 529666

                               DSW 532590- DSW 532593

                               DSW 554431

                               DSW 554432

                               DSW 582142

                               DSW 583754




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 117
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15448 Page 114 of
                                                151
                               DSW 584733- DSW 584736

                               DSW 584737

                               DSW 584739

                               DSW 584740- DSW 584741

                               DSW 584830

                               DSW 592513- DSW 592515

                               DSW 593169- DSW 593178

                               DSW 593170- DSW 593178

                               DSW 644323- DSW 644325

                               GPFOX00045446- GPFOX00045448

                               HARTOLDMON0004714

                               HARTOLDMON0004716

                               HARTOLDMON0004717

                               HARTOLDMON0004718

                               HARTOLDMON0004719

                               HARTOLDMON0004721

                               HARTOLDMON0004722

                               HARTOLDMON0004723

                               HARTOLDMON0004724

                               HARTOLDMON0004726

                               HARTOLDMON0004729




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 118
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15449 Page 115 of
                                                151
                                       HARTOLDMON0004730

                                       HARTOLDMON0004731

                                       HARTOLDMON0004732

                                       HARTOLDMON0004735

                                       HARTOLDMON0004736

                                       HARTOLDMON0004737

                                       HARTOLDMON0004738

                                       HARTOLDMON0004739

                                       HARTOLDMON0004740

                                       HARTOLDMON0004741

                                       HARTOLDMON0011695

                                       HARTOLDMON0029157

                                       HARTOLDMON0029371

                                       HARTOLDMON0029395

                                       HARTOLDMON0029995

                                       HARTOLDMON0030197

                                       HARTOLDMON0030205

                                       HARTOLDMON0030227

                                       HARTOLDMON0030241

                                       HARTOLDMON0030284

                                       HARTOLDMON0030312




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 119
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15450 Page 116 of
                                                151
                          LEXOLDMON000012- LEXOLDMON000013

                          LEXOLDMON000082- LEXOLDMON000087

                          LEXOLDMON000639- LEXOLDMON000644

                          LEXOLDMON001526

                          LEXOLDMON002994- LEXOLDMON003009

                          LEXOLDMON003343- LEXOLDMON003370

                          LEXOLDMON0035244- LEXOLDMON0035263

                          LEXOLDMON003559- LEXOLDMON003613

                          LEXOLDMON003841- LEXOLDMON003851

                          LEXOLDMON003993- LEXOLDMON004003

                          LEXOLDMON004608- LEXOLDMON004615

                          LEXOLDMON004616- LEXOLDMON004662

                          LEXOLDMON004987- LEXOLDMON004994

                          LEXOLDMON005189- LEXOLDMON005248

                          LEXOLDMON005375- LEXOLDMON005393

                          LEXOLDMON006465

                          LEXOLDMON006711

                          LEXOLDMON006714- LEXOLDMON006720

                          LEXOLDMON006717

                          LEXOLDMON006718- LEXOLDMON006719

                          LEXOLDMON006720




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 120
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15451 Page 117 of
                                                151
                                 LEXOLDMON006721

                                 LEXOLDMON006727

                                 LEXOLDMON006737

                                 LEXOLDMON007119- LEXOLDMON007178

                                 LEXOLDMON007600- LEXOLDMON007776

                                 LEXOLDMON008285- LEXOLDMON008311

                                 M 42556

                                 M11678

                                 MCL000094- MCL000107

                                 MCL000106- MCL000107

                                 MCL000121- MCL000166

                                 MCL000129- MCL000166

                                 MCL000184-MCL000190

                                 MCL000191- MCL000201

                                 MCL000213-MCL000218

                                 MCL000397- MCL000439

                                 MCL000544- MCL000610

                                 MCL000641- MCL000690

                                 MCL001313

                                 MCL002272- MCL002273

                                 MENFOX00000101- MENFOX00000116




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 121
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15452 Page 118 of
                                                151
                            MON-MT-003090- MON-MT-003102

                            MON-MT-003143- MON-MT-003153

                            MON-MT-003795

                            MONS 000079- MONS 000082

                            MONS 000096- MONS 000097

                            MONS 000100- MONS 000101

                            MONS 000205- MONS 000228

                            MONS 000250- MONS 000251

                            MONS 000403

                            MONS 000960

                            MONS 001080

                            MONS 001539- MONS 001548

                            MONS 001880- MONS 001881

                            MONS 002196- MONS 002197

                            MONS 002321- MONS 002323

                            MONS 002684- MONS 002685

                            MONS 002686

                            MONS 002720

                            MONS 002796

                            MONS 002927

                            MONS 002959- MONS 002961




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 122
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15453 Page 119 of
                                                151
                              MONS 003327- MONS 003328

                              MONS 004134- MONS 004136

                              MONS 007037- MONS 007038

                              MONS 010394- MONS 010558

                              MONS 011057- MONS 011058

                              MONS 011143- MONS 011148

                              MONS 028670

                              MONS 028678

                              MONS 028944- MONS 028949

                              MONS 029656

                              MONS 029665

                              MONS 030181- MONS 030183

                              MONS 030483- MONS 030486

                              MONS 030581

                              MONS 030584- MONS 030588

                              MONS 031360- MONS 031363

                              MONS 034081- MONS 034089

                              MONS 034203- MONS 034208

                              MONS 034220- MONS 034222

                              MONS 034226- MONS 034228

                              MONS 034229- MONS 034234




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 123
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15454 Page 120 of
                                                151
                              MONS 034661- MONS 034667

                              MONS 035310- MONS 035331

                              MONS 035372- MONS 035392

                              MONS 035424- MONS 035443

                              MONS 035463- MONS 035465

                              MONS 035839- MONS 035840

                              MONS 036714- MONS 036719

                              MONS 036994- MONS037018

                              MONS 037714

                              MONS 040014- MONS 040022

                              MONS 041654- MONS 041657

                              MONS 043545- MONS 043558

                              MONS 043695- MONS 043736

                              MONS 043950- MONS 043959

                              MONS 043964- MONS 043966

                              MONS 044665- MONS 044674

                              MONS 045449- MONS 045470

                              MONS 045497- MONS 045498

                              MONS 04585455

                              MONS 045979- MONS 045985

                              MONS 046518




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 124
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15455 Page 121 of
                                                151
                              MONS 046904- MONS 046906

                              MONS 046928- MONS 046930

                              MONS 047703- MONS 047706

                              MONS 048123- MONS 048135

                              MONS 050186- MONS 050201

                              MONS 050202- MONS 050303

                              MONS 051311- MONS 051313

                              MONS 052241- MONS 052250

                              MONS 054118- MONS 054224

                              MONS 056199- MONS 056558

                              MONS 056701- MONS 056702

                              MONS 057072

                              MONS 057354

                              MONS 057947- MONS 058027

                              MONS 058072- MONS 058089

                              MONS 058167

                              MONS 058654- MONS 058655

                              MONS 058656- MONS 058658

                              MONS 058730- MONS 058754

                              MONS 058945- MONS 058957

                              MONS 059564




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 125
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15456 Page 122 of
                                                151
                              MONS 059565- MONS 059584

                              MONS 059806- MONS 059816

                              MONS 060019- MONS 060027

                              MONS 060342- MONS 060346

                              MONS 060750- MONS 060751

                              MONS 061139- MONS 061141

                              MONS 061332

                              MONS 061333- MONS 061359

                              MONS 061664- MONS 061681

                              MONS 061753- MONS 061756

                              MONS 061914- MONS 061915

                              MONS 061934- MONS 061939

                              MONS 062162- MONS 062165

                              MONS 062224

                              MONS 062879- MONS 062895

                              MONS 065084- MONS 065108

                              MONS 068229- MONS 068230

                              MONS 069393- MONS 069402

                              MONS 069644- MONS 069647

                              MONS 070144- MONS 070158

                              MONS 070623- MONS 070625




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 126
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15457 Page 123 of
                                                151
                              MONS 071011- MONS 071014

                              MONS 071163- MONS 071164

                              MONS 071206- MONS 071208

                              MONS 071266- MONS 071267

                              MONS 071429

                              MONS 071931- MONS 071942

                              MONS 074441- MONS 074455

                              MONS 075432

                              MONS 076148- MONS 076151

                              MONS 078331- MONS 078335

                              MONS 078709- MONS 078712

                              MONS 079232

                              MONS 079711- MONS 079717

                              MONS 080132- MONS 080153

                              MONS 080627- MONS 080816

                              MONS 083014- MONS 083029

                              MONS 083054- MONS 083057

                              MONS 084678- MONS 084684

                              MONS 086035

                              MONS 086711- MONS 086720

                              MONS 086881- MONS 086882




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 127
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15458 Page 124 of
                                                151
                                                 MONS 087198- MONS 087207

                                                 MONS 087400- MONS 087401

                                                 MONS 087409

                                                 MONS 087452

                                                 MONS 087832- MONS 087834

                                                 MONS 087893- MONS 087896

                                                 MONS 087993- MONS 087994

                                                 MONS 088147

                                                 MONS 088151- MONS 088152

                                                 MONS 088309- MONS 088310

                                                 MONS 088327

                                                 MONS 088328

                                                 MONS 088331- MONS 088333

                                                 MONS 088453

                                                 MONS 088809- MONS 088910

                                                 MONS 089170- MONS 089171

                                                 MONS 089186- MONS 089187

                                                 MONS 089196

                                                 MONS 089413

                                                 MONS 089439- MONS 089441

                                                 MONS 089525- MONS 089526




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 128
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15459 Page 125 of
                                                151
                                                 MONS 089532- MONS 089533

                                                 MONS 089553- MONS 089556

                                                 MONS 089805- MONS 089806

                                                 MONS 089820

                                                 MONS 089822

                                                 MONS 090070

                                                 MONS 090071

                                                 MONS 090360

                                                 MONS 090400- MONS 090401

                                                 MONS 090511

                                                 MONS 090520- MONS 090522

                                                 MONS 090529- MONS 090530

                                                 MONS 090709

                                                 MONS 090744

                                                 MONS 090813- MONS 090814

                                                 MONS 090999- MONS 0901000

                                                 MONS 091044- MONS 091045

                                                 MONS 091208- MONS 091210

                                                 MONS 091211

                                                 MONS 092048- MONS 092049

                                                 MONS 092455- MONS 092456




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 129
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15460 Page 126 of
                                                151
                                                  MONS 092643- MONS 092683

                                                  MONS 092710

                                                  MONS 092757- MONS 092759

                                                  MONS 092970- MONS 092971

                                                  MONS 093213- MONS 093215

                                                  MONS 093616

                                                  MONS 094551- MONS 094553

                                                  MONS 094559- MONS 094569

                                                  MONS 094891- MONS 094892

                                                  MONS 095182- MONS 095183

                                                  MONS 095184- MONS 095186

                                                  MONS 095187

                                                  MONS 095188- MONS 095191

                                                  MONS 095192

                                                  MONS 095193

                                                  MONS 095194- MONS 095198

                                                  MONS 095204

                                                  MONS 095205- MONS 095206

                                                  MONS 095208- MONS 095210

                                                  MONS 095211- MONS 095214

                                                  MONS 095215- MONS 095223




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 130
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15461 Page 127 of
                                                151
                                                  MONS 095218- MONS 095223

                                                  MONS 095601

                                                  MONS 095602- MONS 095603

                                                  MONS 095628- MONS 095630

                                                  MONS 095631

                                                  MONS 095635- MONS 095640

                                                  MONS 095645

                                                  MONS 095646

                                                  MONS 096116- MONS 096120

                                                  MONS 096339- MONS 096340

                                                  MONS 096341

                                                  MONS 096344- MONS 096345

                                                  MONS 096358- MONS 096359

                                                  MONS 096363

                                                  MONS 096364- MONS 096365

                                                  MONS 096370- MONS 096380

                                                  MONS 096384

                                                  MONS 096385- MONS 096386

                                                  MONS 096394- MONS 096395

                                                  MONS 096452- MONS 096453

                                                  MONS 096491




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 131
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15462 Page 128 of
                                                151
                                                  MONS 096492

                                                  MONS 096492

                                                  MONS 096493

                                                  MONS 096494

                                                  MONS 096495

                                                  MONS 096495

                                                  MONS 096498

                                                  MONS 096501- MONS 096511

                                                  MONS 096517

                                                  MONS 096520- MONS 096521

                                                  MONS 096522

                                                  MONS 096766

                                                  MONS 096859

                                                  MONS 096865- MONS 096866

                                                  MONS 097053- MONS 097057

                                                  MONS 097067

                                                  MONS 097068

                                                  MONS 097069

                                                  MONS 097070

                                                  MONS 097072

                                                  MONS 097089- MONS 097090




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 132
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15463 Page 129 of
                                                151
                                                  MONS 097091

                                                  MONS 097108

                                                  MONS 097123

                                                  MONS 097304

                                                  MONS 097306- MONS 097307

                                                  MONS 097308

                                                  MONS 097316- MONS 097317

                                                  MONS 097410

                                                  MONS 097419

                                                  MONS 097431- MONS 097433

                                                  MONS 097440

                                                  MONS 097442

                                                  MONS 097445

                                                  MONS 097447

                                                  MONS 097448

                                                  MONS 097449

                                                  MONS 097450

                                                  MONS 097455

                                                  MONS 097459- MONS 097460

                                                  MONS 097461- MONS 097462

                                                  MONS 097466




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 133
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15464 Page 130 of
                                                151
                                                  MONS 097499- MONS 097504

                                                  MONS 097566- MONS 097576

                                                  MONS 097583- MONS 097586

                                                  MONS 097594- MONS 097598

                                                  MONS 097599- MONS 097605

                                                  MONS 097606- MONS 097608

                                                  MONS 097609- MONS 097611

                                                  MONS 097691

                                                  MONS 097694

                                                  MONS 097708

                                                  MONS 097709- MONS 097711

                                                  MONS 097763- MONS 097764

                                                  MONS 097765- MONS 097767

                                                  MONS 097836

                                                  MONS 097841

                                                  MONS 097851- MONS 097852

                                                  MONS 097864

                                                  MONS 097865

                                                  MONS 097869

                                                  MONS 097873- MONS 097874

                                                  MONS 097882




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 134
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15465 Page 131 of
                                                151
                                                  MONS 097884

                                                  MONS 097885

                                                  MONS 097888

                                                  MONS 097892

                                                  MONS 097894

                                                  MONS 097900- MONS 097901

                                                  MONS 097909

                                                  MONS 097915

                                                  MONS 097918- MONS 097919

                                                  MONS 097926- MONS 097927

                                                  MONS 097929

                                                  MONS 097930

                                                  MONS 097978

                                                  MONS 097979- MONS 097980

                                                  MONS 097994

                                                  MONS 097999- MONS 098000

                                                  MONS 098003

                                                  MONS 098010

                                                  MONS 098030

                                                  MONS 098053

                                                  MONS 098074- MONS 098075




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 135
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15466 Page 132 of
                                                151
                                                  MONS 098104- MONS 098106

                                                  MONS 098144- MONS 098147

                                                  MONS 098149- MONS 098151

                                                  MONS 098155

                                                  MONS 098166- MONS 098172

                                                  MONS 098176

                                                  MONS 098206

                                                  MONS 098210- MONS 098211

                                                  MONS 098212

                                                  MONS 098416- MONS 098418

                                                  MONS 098419

                                                  MONS 098420

                                                  MONS 098443- MONS 098446

                                                  MONS 098456- MONS 098458

                                                  MONS 098480

                                                  MONS 098482

                                                  MONS 098485

                                                  MONS 098491- MONS 098492

                                                  MONS 098507- MONS 098508

                                                  MONS 098562- MONS 098564

                                                  MONS 098587




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 136
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15467 Page 133 of
                                                151
                                                 MONS 098640

                                                 MONS 098666

                                                 MONS 098678

                                                 MONS 098867- MONS 098878

                                                 MONS 098879- MONS 098888

                                                 MONS 098891- MONS 098892

                                                 MONS 098951- MONS 098953

                                                 MONS 098969- MONS 098970

                                                 MONS 099126

                                                 MONS 099140

                                                 MONS 099146- MONS 099163

                                                 MONS 099173

                                                 MONS 099186

                                                 MONS 099188

                                                 MONS 099358

                                                 MONS 099406- MONS 099416

                                                 MONS 099489- MONS 099492

                                                 MONS 099504- MONS 099521

                                                 MONS 099532

                                                 MONS 099537- MONS 099538

                                                 MONS 099541




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 137
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15468 Page 134 of
                                                151
                                                  MONS 099556

                                                  MONS 099591- MONS 099594

                                                  MONS 099620- MONS 099632

                                                  MONS 099646- MONS 099658

                                                  MONS 099715

                                                  MONS 099749

                                                  MONS 099799- MONS 099801

                                                  MONS 099802

                                                  MONS 099809

                                                  MONS 099818

                                                  MONS 099820

                                                  MONS 099859

                                                  MONS 099870

                                                  MONS 099871- MONS 099872

                                                  MONS 099877- MONS 099879

                                                  MONS 099924- MONS 099930

                                                  MONS 099986

                                                  MONS 099987- MONS 099988

                                                  MONS 100004

                                                  MONS 100010

                                                  MONS 100011- MONS 100012




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 138
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15469 Page 135 of
                                                151
                                                  MONS 100013

                                                  MONS 100033

                                                  MONS 100040

                                                  MONS 100123- MONS 100124

                                                  MONS 100142- MONS 100145

                                                  MONS 100151- MONS 100152

                                                  MONS 100163 - MONS 100164

                                                  MONS 100163- MONS 100164

                                                  MONS 100163- MONS 100164

                                                  MONS 200007

                                                  MONS 200031- MONS 200032

                                                  MONS 201005

                                                  MONS 201022- MONS 201023

                                                  MONS 201023

                                                  MONS 201033

                                                  MONS 201607- MONS 201617

                                                  MONS 202064- MONS 202065

                                                  MONS 202092- MONS 202094

                                                  MONS 202295- MONS 202296

                                                  MONS 202318

                                                  MONS 202319




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 139
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15470 Page 136 of
                                                151
                              MONS 202320

                              MONS 202320

                              MONS 202322- MONS 202323

                              MONS 202532- MONS 202535

                              MONS 202652

                              MONS 202654

                              MONS 204926- MONS 204927

                              MONS 204950- MONS 204961

                              MONS 206385- MONS 206400

                              MONS 206680- MONS 206682

                              MONS 206969

                              MONS 208588

                              MONS 209928- MONS 209930

                              MONS 209966- MONS 209970

                              MONS 211562- MONS 211587

                              MONS 213336- MONS 213405

                              MONS 213502- MONS 213506

                              MONS 214609- MONS 214631

                              MONS 221280- MONS 221294

                              MONS 221295- MONS 221313

                              MONS 224376- MONS 224573




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 140
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15471 Page 137 of
                                                151
                          MONS 224851- MONS 224988

                          MONSFOX00000300- MONSFOX00000318

                          MONSFOX00003427

                          MONSFOX00056852- MONSFOX00056856

                          MONSFOX00061898- MONSFOX00061900

                          MONSFOX00080385- MONSFOX00080388

                          MONSFOX00095580- MONSFOX00095586

                          NCR-FOX-0096936- NCR-FOX-0096973

                          NCR-FOX-0281414- NCR-FOX-0281439

                          NCR-FOX-0281440- NCR-FOX-0281469

                          NCR-FOX-0575151- NCR-FOX-0575153

                          NCR-FOX-0575881

                          NCR-FOX-0575886- NCR-FOX-0575887

                          NCR-FOX-0575899- NCR-FOX-0575901

                          NCR-FOX-0609034- NCR-FOX-0609130

                          NCR-FOX-0616228- NCR-FOX-0616232

                          NCR-FOX-0620780-NCR-FOX-0620794

                          NCR-FOX-325163- NCR-FOX-325165

                          NEV 022156- NEV 022158

                          NEV 023924

                          NEV 024083




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 141
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20       PageID.15472 Page 138 of
                                                151
                                   NEV 027182- NEV 027184

                                   NEV 037862

                                   “Polychlorinated Biphenyls and Polybominated
                                   Biphenyls,” IARC Monographs on the Evaluation of
                                   Carcinogenic Risks to Humans, Volume 107, 2016

                                   “Toxicity Considerations in Pollution Control” by
                                   Jack T. Garrett 1957

                                   10-20-1948 News Clippings

                                   Chlorodiphenyl (54% chlorine), NIOSH Pocket
                                   Guide,
                                   http://www.cdc.gov/niosh/npg/npgd0126.html,
                                   2016

                                   Deposition of E. Scott Tucker, III in Abernathy, et
                                   al., v. Monsanto Company et al. (1-5-1999)

                                   Deposition of Gerald Miller in Abernathy, et al., v.
                                   Monsanto Company et al. (10-29-2001)

                                   Deposition of Robert G. Kaley, II, Ph.D. in Town of
                                   Lexington v. Pharmacia Corporation et al.

                                   Deposition of Robert G. Kaley, II, Ph.D. in Town of
                                   Lexington v. Pharmacia Corporation et al.

                                   Deposition of Robert G. Kaley, II, Ph.D. in Town of
                                   Westport v. Monsanto Company et al. (4.5- 6.2016)

                                   Deposition of Robert G. Kaley, II, Ph.D. in Town of
                                   Westport v. Monsanto Company et al. (4.5-6.2016)

                                   Deposition of Robert G. Kaley, II, Ph.D. in Edward
                                   Colella v. Monsanto Company et al. (11/17-
                                   18//2001) and exhibits

                                   February 21, 1967 letter from Emmet Kelly to Gene
                                   Wilde

                                   Letter from L.W. Spelyar from Indiana State Board
                                   of Health to Dr. Emmet Kelly, 2.21.1950

                                   Letter from W.L. Matthews (Monsanto) to Martha
                                   McInnis (EnviroSouth); November 7,1978




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 142
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15473 Page 139 of
                                                151
                        Memo from Emmet Kelly to Paul Hoffman,
                        3.30.1965 re: Chloracne

                        NIOSH criteria for a Recommended Standard ….
                        Occupational exposure to Polychlorinated
                        Biphenyls (PCBs), 1977

                        Reitman Report

                        The Wisconsin Ban on DDT: Old Law, New Content -
                        William G. Moore

                        Klosowksi Ex 12

                        Klosowski Deposition

                        Klosowski Ex 11

                        Klosowski Ex 2

                        Klosowski Ex 9

                        PHGNCR-2001875- PHGNCR-2001879

                        PHGNCR-2001875- PHGNCR-2001879 (0000454)

                        PLSEL-00354252- PLSEL-00354259

                        PLTEXP034258

                        PLTEXP035285

                        STLCOPPCB0022834 (DSW 468157)

                        TOWOLDMON0000001

                        TOWOLDMON0000001-TOWOLDMON0000995

                        TOWOLDMON0001175- TOWOLDMON0001211

                        TOWOLDMON0001218- TOWOLDMON0001233

                        TOWOLDMON0001287- TOWOLDMON0001288




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 143
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15474 Page 140 of
                                                151
                        TOWOLDMON0001312- TOWOLDMON0001313

                        TOWOLDMON0001319- TOWOLDMON0001320

                        TOWOLDMON0002603- TOWOLDMON0002631

                        TOWOLDMON0002926- TOWOLDMON0003166

                        TOWOLDMON0003189

                        TOWOLDMON0003231

                        TOWOLDMON0003254- TOWOLDMON0003255

                        TOWOLDMON0003305

                        TOWOLDMON0003343- TOWOLDMON0003367

                        TOWOLDMON0003409- TOWOLDMON0003418

                        TOWOLDMON0003455- TOWOLDMON0003456

                        TOWOLDMON0003483- TOWOLDMON0003485

                        TOWOLDMON0003486- TOWOLDMON0003488

                        TOWOLDMON0003805

                        TOWOLDMON0003954- TOWOLDMON0003959

                        TOWOLDMON0004409- TOWOLDMON0004455

                        TOWOLDMON0004573-TOWOLDMON0007277

                        TOWOLDMON0005065-TOWOLDMON0005073

                        TOWOLDMON0005503- TOWOLDMON0005524

                        TOWOLDMON0005563- TOWOLDMON0005609

                        TOWOLDMON0006071-TOWOLDMON0006135




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 144
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15475 Page 141 of
                                                151
                        TOWOLDMON0006238- TOWOLDMON0006320

                        TOWOLDMON0006342- TOWOLDMON0006344

                        TOWOLDMON0006362- TOWOLDMON0006364

                        TOWOLDMON0007935- TOWOLDMON0007938

                        TOWOLDMON0007939- TOWOLDMON0007942

                        TOWOLDMON0009720

                        TOWOLDMON0010601

                        TOWOLDMON0013211- TOWOLDMON0013711

                        TOWOLDMON0016095- TOWOLDMON0016655

                        TOWOLDMON0016797- TOWOLDMON0016859

                        TOWOLDMON0017349- TOWOLDMON0017356

                        TOWOLDMON0018008- TOWOLDMON0018023

                        TOWOLDMON0018219- TOWOLDMON0018226

                        TOWOLDMON0018399- TOWOLDMON0018419

                        TOWOLDMON0018768- TOWOLDMON0019151

                        TOWOLDMON0020039- TOWOLDMON0020220

                        TOWOLDMON0020462- TOWOLDMON0043841

                        TOWOLDMON0020776- TOWOLDMON0020792

                        TOWOLDMON0024978- TOWOLDMON0025032

                        TOWOLDMON0026030- TOWOLDMON0026063

                        TOWOLDMON0029987- TOWOLDMON0030034




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 145
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15476 Page 142 of
                                                151
                        TOWOLDMON0033045- TOWOLDMON0033077

                        TOWOLDMON0033636- TOWOLDMON0033687

                        TOWOLDMON0034340- TOWOLDMON0034350

                        TOWOLDMON0043842- TOWOLDMON0043934

                        TOWOLDMON0046070- TOWOLDMON0046073

                        TOWOLDMON0046152

                        TOWOLDMON0046268- TOWOLDMON0046322

                        TOWOLDMON0046444- TOWOLDMON0046511

                        TOWOLDMON0046788- TOWOLDMON0046798

                        TOWOLDMON0047268- TOWOLDMON0047356

                        TOWOLDMON0047362

                        TOWOLDMON0047363

                        TOWOLDMON0047364

                        TOWOLDMON0047379

                        TOWOLDMON0047380- TOWOLDMON0047384

                        TOWOLDMON0047671- TOWOLDMON0047683

                        TOWOLDMON0047803- TOWOLDMON0047818

                        TOWOLDMON0047829- TOWOLDMON0047836

                        TOWOLDMON0048965- TOWOLDMON0048980

                        TOWOLDMON0049891- TOWOLDMON0050066

                        TOWOLDMON0050207- TOWOLDMON0050624




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 146
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15477 Page 143 of
                                                151
                             TOWOLDMON0050749- TOWOLDMON0050752

                             TOWOLDMON0051845- TOWOLDMON0052009

                             TOWOLDMON0052394- TOWOLDMON0052402

                             TOWOLDMON0053111

                             TOWOLDMON0053277

                             TOWOLDMON0053280

                             TOWOLDMON0053281

                             TOWOLDMON0053282

                             TOWOLDMON0053288

                             TOWOLDMON0053290

                             TOWOLDMON0053291

                             TOWOLDMON0053295

                             TOWOLDMON0053306

                             TOWOLDMON0053307

                             TOWOLDMON0053310

                             TOWOLDMON0053320

                             TOWOLDMON0053923

                             TOWOLDMON0053999

                             TOWOLDMON0054023

                             TOWOLDMON0054024

                             TOWOLDMON0054094




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 147
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15478 Page 144 of
                                                151
                             TOWOLDMON0054516

                             TOWOLDMON0054522

                             TOWOLDMON0054557

                             TOWOLDMON0054630- TOWOLDMON0054633

                             TOWOLDMON0054724

                             TOWOLDMONOO46386- TOWOLDMONOO46410

                             TOXSTUDIES0085- TOXSTUDIES0090

                             TOXSTUDIES0100- TOXSTUDIES0181

                             TOXSTUDIES0314- TOXSTUDIES0387

                             TRAN 008733

                             TRAN 016789

                             TRAN 056973- TRAN 056975

                             TRAN 057358- TRAN 057373

                             WASHARCH 00001- WASHARCH 00004

                             WASHARCH 00280- WASHARCH 00281

                             WASHARCH 00282- WASHARCH 00284

                             WSTPRTSCHL013667- WSTPRTSCHL013801

                             WATER_PCB-SD0000043167

                             C000129-C000136

                             PCB-ARCH0735111

                             PCB-ARCH0736677




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 148
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20    PageID.15479 Page 145 of
                                                151
                                   2016 Comprehensive Plan

                                   Ecology Presentation Monitoring Toxics in the
                                   Spokane River Watershed

                                   EPA's disapproval of Ecology's 170ppq standard (in
                                   favor of lower 7ppq standard

                                   MONS051270- 051290

                                   MONS100065- MONS100067

                                   PCB-ARCH0564296

                                   PCB-ARCH0564297- PCB-ARCH0564298

                                   PCB-ARCH0564301- PCB-ARCH0564323

                                   PCB-ARCH-EXT0020715- PCH-ARCH-EXT0020726

                                   DSW550931- DSW550938

                                   HARTOLDMON0042272

                                   MONS045854- MONS045855

                                   PCB-ARCH0742061- PCB-ARCH0742062

                                   PCB-ARCH0066403

                                   MONS000232- MONS000233

                                   MCO6502553- MCO6502554- DSW013315

                                   DSW117730- DSW117732

                                   PCB-ARCH0742044- PCB-ARCH0742048

                                   DSW266487

                                   MONS000403- MONS000407

                                   DSW117741




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 149
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15480 Page 146 of
                                                151
                                     PCB-ARCH-EXT0020732- PCB-ARCH-EXT0020744

                                     PCB-ARCH-EXT0017116-PCB-ARCH-EXT0017117

                                     PCB-ARCH0537563- PCB-ARCH0537564

                                     PCB-ARCH0098775- PCB-ARCH0098776

                                     WATER_PCB-SD0000078536-0000078538

                                     WATER_PCB-SD0000079992

                                     HARTOLDMON0000335

                                     DSW343585

                                     PCB-ARCH0735278- PCB-ARCH0735293

                                     MONS064600- MONS064609

                                     PCB-ARCH0623437

                                     PCB-ARCH0577540

                                     PCB-ARCH0069586- PCB-ARCH0069587

                                     PCB-ARCH0552045- PCB-ARCH0552228

                                     PCB-ARCH0293726- PCB-ARCH0293731

                                     PCB-ARCH0250589- PCB-ARCH0250587

                                     WATER-PCB-SD0000079992

                                     PCB-ARCH0042594- PCB-ARCH0042595

                                     PCB-ARCH0069746

                                     PCB-ARCH0273248- PCB-ARCH0273249

                                     PCB-ARCH0241548- PCB-ARCH0241557




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 150
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15481 Page 147 of
                                                151
                                     PCB-ARCH-EXT0016668

                                     PCB-ARCH-EXT0016669- PCB-ARCH-EXT0016672

                                     PCB-ARCH-EXT0016689- PCB-ARCH-EXT0016732

                                     PCB-ARCH-EXT0016616- PCB-ARCH-EXT0016630

                                     PCB-ARCH-EXT0016579- PCB-ARCH-EXT0016584

                                     PCB-ARCH0163243- PCB-ARCH0163253

                                     HARTOLDMON0029995- HARTOLDMON0030124

                                     PCB-ARCH0227299

                                     PCB-ARCH-EXT0013623-PCB-ARCH-EXT0013628

                                     PCB-ARCH0444390

                                     PCB-ARCH0280269- PCB-ARCH0280309

                                     PCB-ARCH0060396

                                     PCB-ARCH0030312- PCB-ARCH0030313

                                     PCB-ARCH0296690- PCB-ARCH0296705

                                     PCB-ARCH0685369- PCB-ARCH0685376

                                     PCB-ARCH0062082

                                     PCB-ARCH0080758

                                     PCB-ARCH0497221

                                     PCB-ARCH0270558- PCB-ARCH0270560

                                     PCB-ARCH0102018- PCB-ARCH0102020

                                     PCB-ARCH0147424- PCB-ARCH0147425




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 151
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15482 Page 148 of
                                                151
                                     PCB-ARCH0070840- PCB-ARCH0070845

                                     PCB-ARCH0579082- PCB-ARCH0579084

                                     PCB-ARCH0033722

                                     PCB-ARCH0577266

                                     PCB-ARCH0290075

                                     PCB-ARCH0076406

                                     PCB-ARCH0060394- PCB-ARCH0060395

                                     PCB-ARCH0250620- PCB-ARCH0250622

                                     DSW011945- DSW011949

                                     HARTOLDMON0028203- HARTOLDMON0028233

                                     HARTOLDMON0000304- HARTOLDMON0000306

                                     HARTOLDMON0000335

                                     HARTOLDMON0000336- HARTOLDMON0000339

                                     HARTOLDMON0000747- HARTOLDMON0000761

                                     HARTOLDMON0000794- HARTOLDMON0000797

                                     HARTOLDMON0004571

                                     HARTOLDMON0004516

                                     HARTOLDMON0000182- HARTOLDMON0000288

                                     HARTOLDMON0004547- HARTOLDMON0004575

                                     MONS057292- MONS057295

                                     MONS065303




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 152
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15483 Page 149 of
                                                151
                                     MONS071541- MONS071573

                                     MONS078340- MONS078352

                                     MONS089527- MONS089529

                                     MONS089655- MONS089656

                                     MONS089733- MONS089735

                                     MONS089783- MONS089784

                                     MONS089994

                                     MONS090550

                                     PCB-SRCH0000725- PCB-ARCH0000727

                                     PCB-ARCH0000923- PCB-ARCH0000924

                                     PCB-ARCH0078519

                                     PCB-ARCH0238233

                                     PCB-ARCH0299579- PCB-ARCH0299581

                                     PCB-ARCH0392789

                                     PCB-ARCH0517975- PCB-ARCH0517986

                                     PCB-ARCH0530922- PCB-ARCH0530923

                                     PCB-ARCH0633486- PCB-ARCH0633487

                                     WATER_PCB-00036587- WATER_PCB-00036616

                                     TOWOLDMON0022105- TOWOLDMON0022120

                                     TOWOLDMON0023545- TOWOLDMON0023572

                                     TOWOLDMON0027659- TOWOLDMON0027668




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 153
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20     PageID.15484 Page 150 of
                                                151
                                    TOWOLDMON0035581- TOWOLDMON0035596

                                    TOWOLDMON0039160- TOWOLDMON0039183

                                    WATER_PCB-00005488- WATER_PCB-00005503

                                    WATER_PCB-00006054- WATER_PCB-00006069

                                    Deposition of Robert G. Kaley, Ph.D., February 19,
                                    2019, Volume 1 and exhibits

                                    Deposition of Robert G. Kaley, Ph.D., February 20,
                                    2019, Volume 2 and exhibits

                                    STLCOPCB4044374

                                    0509197- 0509207

                                    MONS098555

                                    HARTOLDMON0000335

                                    PCB-ARCH0024965- PCB-ARCH0024966

                                    TOWOLDMON0014248- TOWOLDMON0014279

                                    WASHARCH00229- WASHARCH00231

                                    MONS037782- MONS037814

                                    MONS057072- MONS057073

                                    PCB-ARCH-EXT0017483- PCB-ARCH-EXT0017484

                                    PCB-ARCH0066747

                                    PCB-ARCH-EXT0021268- PCB-ARCH-EXT0021279

                                    PCB-ARCH-EXT0021243- PCB-ARCH-EXT0021264

                                    PCB-ARCH-EXT0021265

                                    PCB-ARCH-EXT0021266- PCB-ARCH-EXT0021267




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 154
Case 2:15-cv-00201-SMJ        ECF No. 377-1       filed 01/28/20   PageID.15485 Page 151 of
                                                151

                                     MONS006661- MONS006668

                                     CMA085129- CMA085136

                                     CMA067869

                                     DSW333430- DSW333437

                                     WASHARCH00244

                                     WASHARCH00291- WASHARCH00306

                                     DSW117738

                                     NEV037862- NEV037873

                                     DSW117741

                                     PCB-ARCH-EXT0016556- PCB-ARCH-EXT0016574

                                     PCB-ARCH-EXT0016668- PCB-ARCH-EXT0016672

                                     MONS035475- MONS035544

                                     ADA000267- ADA000273

                                     PCB-ARCH0014071- PCB-ARCH0014076

                                     PCB-ARCH0564296

                                     HARTOLDMON0004517

                                     MONS045979

                                     PCB-ARCH0564291

                                     PCB-ARCH0564299




Declaration of Alicia Butler in Opposition to
Defendants’ Motions in Limine - 155
